



Exhibit 10.38
[***] = Certain confidential information contained in this document,
marked by brackets, has been omitted because it is both
(i) not material and (ii) would likely be competitively harmful if publicly
disclosed.


Execution Version














ASSET PURCHASE AGREEMENT
by and between
Bellicum Pharmaceuticals, Inc.,
as Seller,
and
The University of Texas M.D. Anderson Cancer Center,
as Buyer
January 17, 2020













--------------------------------------------------------------------------------





Table of Contents


Page


Article I
PURCHASE AND SALE
1


 
Section 1.01
Purchase and Sale of Assets
1


 
Section 1.02
Excluded Assets
2


 
Section 1.03
Assumed Liabilities
4


 
Section 1.04
Excluded Liabilities
4


Article II
PURCHASE PRICE; PAYMENT
4


 
Section 2.01
Purchase Price
4


 
Section 2.02
Payment of Purchase Price
4


 
Section 2.03
Allocation of Purchase Price
5


 
Section 2.04
Withholding Tax
5


 
Section 2.05
Proration
6


Article III
CLOSING
6


 
Section 3.01
Closing
6


 
Section 3.02
Conditions Precedent to the Obligations of Buyer
6


 
Section 3.03
Conditions Precedent to the Obligations of Seller
9


Article IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
10


 
Section 4.01
Organization and Authority; Enforceability; Binding Agreement
10


 
Section 4.02
No Violation or Conflict; Consents
10


 
Section 4.03
[DELETED]
11


 
Section 4.04
Absence of Certain Changes, Events and Conditions
11


 
Section 4.05
Contracts
11


 
Section 4.06
Title to, Condition and Sufficiency of Purchased Assets
13


 
Section 4.07
Real Property; Leased Real Property
14


 
Section 4.08
Inventory
14


 
Section 4.09
Insurance
14


 
Section 4.10
Legal Proceedings; Governmental Orders
15


 
Section 4.11
Compliance with Laws; Permits
16


 
Section 4.12
Environmental Matters
17


 
Section 4.13
[DELETED]
17


 
Section 4.14
Employment Matters
17


 
Section 4.15
Taxes
19


 
Section 4.16
Brokers
19


 
Section 4.17
Solvency; No Fraudulent Conveyance
19


 
Section 4.18
No Other Representations or Warranties
20


 
Section 4.19
Accreditation
20


 
Section 4.20
Regulatory Compliance
20


 
Section 4.21
Personal Property
21


 
Section 4.22
Ethics Matters; No Financial Interest
21


 
Section 4.23
Texas Family Code Child Support Certification
22


 
Section 4.24
Certification Regarding Boycotting Israel
22


 
Section 4.25
Certification Regarding Business with Certain Countries and Organizations
22


 
Section 4.26
Access by Individuals with Disabilities
22








--------------------------------------------------------------------------------





 
Section 4.27
TPIA
22


Article V
REPRESENTATIONS AND WARRANTIES OF BUYER
23


 
Section 5.01
Organization and Authority; Enforceability
23


 
Section 5.02
No Conflicts; Consents
23


 
Section 5.03
Legal Proceedings
23


 
Section 5.04
Brokers
23


 
Section 5.05
No Other Representations or Warranties
23


 
Section 5.06
Financial Ability to Perform
24


Article VI
COVENANTS
24


 
Section 6.01
Employees and Employee Benefits
24


 
Section 6.02
Conduct Prior to Closing
25


 
Section 6.03
Confidentiality
27


 
Section 6.04
Non-Solicitation
27


 
Section 6.05
Books and Records
28


 
Section 6.06
Public Announcements
28


 
Section 6.07
Bulk Sales Laws
29


 
Section 6.08
Tax Matters
29


 
Section 6.09
Further Assurances
30


 
Section 6.10
Access to Premises; Information
30


 
Section 6.11
Consents to Assignment
30


 
Section 6.12
Governmental Consents; Approvals
31


 
Section 6.13
[DELETED]
31


 
Section 6.14
Exclusivity
31


 
Section 6.15
Casualty
31


 
Section 6.16
[DELETED]
32


Article VII
INDEMNIFICATION
32


 
Section 7.01
Survival
32


 
Section 7.02
Indemnification by Seller
32


 
Section 7.03
Determination of Losses
33


 
Section 7.04
Indemnification by Buyer
33


 
Section 7.05
Indemnification Procedures
33


 
Section 7.06
Tax Treatment of Indemnification Payments
34


 
Section 7.07
Exclusive Remedies
34


 
Section 7.08
Limitation of Liability
34


Article VIII
TERMINATION
35


 
Section 8.01
Termination Events
35


 
Section 8.02
Effect of Termination
35


Article IX
MISCELLANEOUS
36


 
Section 9.01
Expenses
36


 
Section 9.02
Notices
36


 
Section 9.03
Interpretation
37


 
Section 9.04
Headings
38


 
Section 9.05
Severability
38


 
Section 9.06
Entire Agreement
38


 
Section 9.07
Successors and Assigns
38


 
Section 9.08
No Third-Party Beneficiaries
38








--------------------------------------------------------------------------------





 
Section 9.09
Amendment and Modification; Waiver
38


 
Section 9.10
Governing Law and Venue
39


 
Section 9.11
State Auditor’s Office
39


 
Section 9.12
Dispute Resolution
39


 
Section 9.13
Texas State Agency
39


 
Section 9.14
Counterparts
40


 
Section 9.15
Payments by Electronic Funds Transfer
40


 
Section 9.16
Payment of Debt or Delinquency to the State
40





        
EXHIBITS
Exhibit A    Definitions
Exhibit B    Facility Description
Exhibit C    Form of Escrow Agreement
Exhibit D    Bill of Sale
Exhibit E    Form of Assignment and Assumption
Exhibit F    Form of Master Services Agreement
Exhibit G    Form of Work Order #1
Exhibit H    Description of Sublease Agreement
Exhibit I    Agreed Public Announcement
Exhibit J    Form of Consent to Assignment
DISCLOSURE SCHEDULES
Section 1.01(a)
Assigned Contracts

Section 1.01(b)
Real Property Leases

Section 1.01(c)
Permits

Section 1.01(d)
Equipment Assets

Section 1.01(e)
Tangible Personal Property

Section 1.01(f)
Inventory

Section 1.02(a)
Excluded Assets

Section 4.02(a)
No Conflicts; Consents

Section 4.02(b)
Seller Governmental Authorizations

Section 4.05(a)
Material Contracts

Section 4.05(d)
With Respect to Assigned Contracts

Section 4.06(a)
Encumbrances

Section 4.06(c)
Sufficiency of Purchased Assets

Section 4.07
Real Property

Section 4.09
Insurance Policies

Section 4.10(a)
Legal Proceedings and Governmental Orders

Section 4.11(a)
Compliance with Laws

Section 4.11(b)
Permits

Section 4.12
Environmental Matters

Section 4.14(a)
Employment Matters

Section 4.14(e)
Employment Loss

Section 4.15
Taxes

Section 4.19
Accreditation

Section 6.01
Seller Employees




















--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT is made and entered into as of January 17, 2020
(the “Effective Date”) by and between Bellicum Pharmaceuticals, Inc., a Delaware
corporation (“Seller”), and The University of Texas M.D. Anderson Cancer Center,
an institution of higher education and an agency of the State of Texas
(“Buyer”). Capitalized terms used but not defined in this Agreement shall have
the respective meanings ascribed thereto in Exhibit A.
RECITALS
WHEREAS, Seller owns, leases and operates a biomanufacturing facility and
related laboratories and office space located at 2130 W. Holcombe Blvd.,
Houston, Texas 77030, as described more fully on Exhibit B hereto (the
“Facility”);
WHEREAS, Seller uses a portion of the Facility to manufacture certain
proprietary cell therapy products owned by Seller in compliance with current
Good Manufacturing Practice requirements;
WHEREAS, Seller wishes to sell and assign to Buyer certain specified assets and
specified liabilities located at or associated with the Facility, and in
connection therewith, secure from Buyer clinical supply manufacturing services
at the Facility for Seller’s proprietary cell therapy products, such services to
be provided pursuant to a master services agreement (as further described
herein, the “MSA”);
WHEREAS, Buyer desires to purchase and assume from Seller certain specified
assets and certain specified liabilities of Seller located at or associated with
the Facility, on the terms and conditions set forth herein, and, in connection
therewith, Buyer desires to enter into the MSA; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
PURCHASE AND SALE


Section 1.01    Purchase and Sale of Assets. Subject to the terms and conditions
set forth in this Agreement, at the Closing, Seller shall sell, convey,
transfer, assign and deliver to Buyer, and Buyer shall purchase, acquire,
assume, accept and receive from Seller, free and clear of any Encumbrances, all
of Seller’s right, title and interest in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible, wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which are owned, used or held for use
by Seller or its Affiliates in connection with the operation of the Facility
(collectively, the “Purchased Assets”), including the following:


(a)the Contracts listed on Section 1.01(a) of the Disclosure Schedules (the
“Assigned Contracts”);


(b)all rights of Seller as lessee under the Leases listed on Schedule 1.01(b) of
the Disclosure Schedules (the “Real Property Leases”), including all rights of
Seller in and to the Leasehold Improvements situated on the premises leased
under the Real Property Leases;


(c)to the extent transferable, all Permits that are held or used by (or which
have been filed or delivered by or on behalf of) Seller and required for the
operation of the Facility as currently operated or for the ownership and use of
the Purchased Assets as currently constituted, including those Permits described
in Section 1.01(c) of the Disclosure Schedules;


(d)each item of capital equipment owned by the Seller and located at the
Facility (the “Equipment Assets”), including such Equipment Assets set forth on
Section 1.01(d) of the Disclosure Schedules;


(e)all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computer hardware, telephones, data processing equipment,
office furnishings, instruments, tooling, leasehold improvements, spare parts,
keys, access cards, codes, files, warranties, and, to the extent assignable or
transferable by Seller, all rights in all warranties of any manufacturer or
vendor with respect thereto, and other tangible personal property, including the
tangible personal property described in Section 1.01(e) of the Disclosure
Schedules;


(f)all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories (including any rights to rebates, refunds
or discounts due with respect thereto, “Inventory”), including the Inventory





--------------------------------------------------------------------------------





described in Section 1.01(f) of the Disclosure Schedules, but excluding all cell
therapy products manufactured by Seller and all Inventory used in the
manufacture of such products (“Seller Products”);


(g)all books, records and data (whether in electronic form or otherwise),
including, books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, supplier lists, inventory
records, production data, quality control records and procedures, and all
documentation that relates to Seller’s Standard Operating Procedures (“SOPs”)
exclusively relating to the operation of the Facility, including documentation
that supports the Facility’s compliance with the cGMP requirements for Phase I
clinical supply, but excluding books, records, and data directly related to
Seller’s cell therapy products or other proprietary programs of Seller or its
Affiliates;


(h)any insurance proceeds arising in connection with damage to the Purchased
Assets occurring prior to Closing as contemplated by Section 6.13 and all
guaranties and warranties concerning any of the Purchased Assets; and


(i)all goodwill and the going concern value of the Facility and the Purchased
Assets.


Section 1.02     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include any of Seller’s right, title and interest in, to and
under any or all of following (collectively, the “Excluded Assets”):


(a)     those assets, properties or rights of Seller set forth on Section
1.02(a) of the Disclosure Schedules;


(b)any computer (including both hardware and software), communications, and
networking equipment of Seller or located at the Facility, except any such
equipment that is a component of any System (as defined on the Disclosure
Schedules) that is listed as an Equipment Asset pursuant to Section 1.01(d) of
the Disclosure Schedules.


(c)any benchtop laboratory equipment located in the vivarium or research and
development laboratories located on the 8th floor of the Facility within the
area subject to the Sublease;


(d)any cash, commercial paper, certificates of deposit and other bank deposits,
treasury bills or similar fixed-income investments, short-term investments or
any other cash equivalents;


(e)any bank account of Seller;


(f)any Contracts other than the Assigned Contracts (collectively, the “Excluded
Contracts”);
(g)any Seller Products;


(h)any Intellectual Property owned by Seller, including any clinical or
non-clinical data of Seller and its Affiliates other than as set forth in
Section 1.01(g);


(i)any Permit, other than as set forth on Section 1.01(c) of the Disclosure
Schedules;


(j)any real estate owned or leased by Seller or any of its Affiliates, and any
interest arising thereunder, other than the Real Property Leases listed on
Section 1.01(b) of the Disclosure Schedules;


(k)all signage, banners, displays and other assets containing, displaying or
otherwise bearing any Seller’s Intellectual Property;


(l)any Benefit Plan, or any rights in connection with, or any assets of, any
Benefit Plan, including any rights under any Contract or Insurance Policy that
pertains to the creation, administration or funding of any such Benefit Plan;


(m)any of Seller’s rights in, to or under Insurance Policies, and all rights to
applicable claims and proceeds thereunder (other than insurance proceeds arising
in connection with damage to the Purchased Assets occurring prior to the Closing
that are required to be assigned to Buyer pursuant to Section 6.15 as described
in Section 1.01(h), except to the extent that such rights transfer to Buyer by
operation of Law or relate to an Assumed Liability);


(n)any books, records, and data directly related to Seller’s cell therapy
products or other proprietary programs of Seller or its Affiliates;


(o)any equity interests in Seller or any of its Affiliates;





--------------------------------------------------------------------------------





(p)any rights, claims and credits of Seller or any of its Affiliates relating to
any Excluded Asset or any Excluded Liability, including any guarantees,
warranties, indemnities, and similar rights in favor of Seller or any of its
Affiliates relating to any Excluded Asset or any Excluded Liability; and


(q)the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate
organization of Seller.


Prior to Closing, Seller shall remove the Excluded Assets from the Leased Real
Property at Seller’s sole expense except to the extent such Excluded Assets
remain in the portion of the premises described in the Sublease Agreement for
the duration thereof, but subject to removal of such Excluded Assets upon the
termination or expiration of the Sublease Agreement.
Section 1.03     Assumed Liabilities. Subject to the terms and conditions set
forth in this Agreement, from and after the Closing, Buyer agrees to assume and
pay, perform and discharge only those Liabilities of Seller arising after the
Closing under the Assigned Contracts (the “Assumed Liabilities”); provided,
however, that the Assumed Liabilities shall not include, and Buyer shall not
assume or have any obligation to pay, perform or discharge, any Liability that
relates to any failure to perform, improper performance, warranty or other
breach, default or violation of any kind by Seller, any of Seller’s Affiliates
or any other Person at any time prior to or at the Closing.


Section 1.04     Excluded Liabilities. Notwithstanding the provisions of Section
1.03 or any other provision of this Agreement or any Ancillary Document to the
contrary, Buyer is not assuming, nor shall Buyer have any obligation to pay,
perform or discharge, any Liabilities of Seller, any of Seller’s Affiliates or
any other Person, other than the Assumed Liabilities (all such other
Liabilities, the “Excluded Liabilities”). Seller shall, and shall cause its
Affiliates to, pay, perform and discharge, as and when due, all Excluded
Liabilities.


ARTICLE II
PURCHASE PRICE; PAYMENT


Section 2.01     Purchase Price. Subject to the terms and conditions hereof, the
purchase price for the Purchased Assets and the assumption of the Assumed
Liabilities shall be an amount equal to Fifteen Million Dollars ($15,000,000)
(the “Purchase Price”).


Section 2.02    Payment of Purchase Price.


(a)At the Closing, Buyer shall pay or cause to be paid to Seller, by wire
transfer in U.S. dollars of immediately available funds to such bank account or
accounts as shall be designated in writing by Seller, an amount equal to the
Purchase Price less the Escrow Amount.


(b)At the Closing, pursuant to the terms of an escrow agreement by and among
Buyer, Seller and the Escrow Agent in the form attached hereto as Exhibit C (the
“Escrow Agreement”), Buyer shall deposit into an escrow account (the “Escrow
Account”) with the Escrow Agent an amount equal to One Million Five Hundred
Thousand Dollars ($1,500,000) (the “Escrow Amount”) by wire transfer of
immediately available funds, in accordance with the Escrow Agreement, to secure
Seller’s continuing obligations, covenants, agreements and liabilities under
this Agreement, including Seller’s obligations under Article VII hereof. The
Escrow Amount shall be disbursed by the Escrow Agent in accordance with the
terms of the Escrow Agreement and this Agreement. The creation of the Escrow
Agreement, the funding thereof and Buyer’s access thereto shall not limit or be
deemed to limit any liability or obligation of Seller under this Agreement,
including, without limitation, those set forth in Article VII hereof. Unless the
Escrow Agreement is earlier mutually terminated in writing by Buyer and Seller
in accordance with its terms, the Escrow Amount shall be held by the Escrow
Agent for a period of eighteen (18) months after the Closing, or until all
claims asserted by Buyer against the Escrow Account during such eighteen (18)
month period have been satisfied, whichever occurs last (the “Escrow Period”).
The Escrow Agent shall pay and distribute to Buyer or Seller, as applicable,
funds from the Escrow Account in accordance with the Escrow Agreement. The
Escrow Amount shall be invested in certain permitted investments pursuant to the
Escrow Agreement.


Section 2.03    Allocation of Purchase Price. Buyer and Seller agree that the
Purchase Price shall be allocated among the Purchased Assets in the manner
required by Section 1060 of the Code and the Treasury Regulations thereunder
(and any similar provisions of state or local Law). Seller and Buyer shall
provide the other promptly with any other information reasonably required to
complete an allocation schedule prepared in accordance with Section 1060 of the
Code (the “Allocation Schedule”). Within thirty (30) days after the Closing
Date, Seller shall deliver to Buyer the Allocation Schedule. The Allocation
Schedule shall be deemed final unless Buyer notifies Seller in writing that
Buyer objects to the Allocation Schedule within fifteen (15) days after Seller’s
delivery thereof, in which event Buyer and Seller will negotiate in good faith
to resolve such dispute. If Buyer and Seller





--------------------------------------------------------------------------------





cannot resolve such dispute within twenty (20) days after Buyer notifies Seller
of such objections, such dispute with respect to the Allocation Schedule shall
be resolved promptly by a nationally recognized accounting firm acceptable to
Buyer and Seller, the costs of which shall be borne by Seller. Seller and Buyer
shall prepare and file Form 8594 or such other form or statement as may be
required by Law, and any comparable state or local income tax form in a manner
consistent with the Allocation Schedule. Seller and Buyer shall adhere to the
Allocation Schedule for all Tax-related purposes including any federal, foreign,
state, county or local income and franchise Tax Return filed by them after the
Closing Date, including the determination by Seller of taxable gain or loss on
the sale of the Purchased Assets and the determination by Buyer of its tax basis
with respect to the Purchased Assets.


Section 2.04    Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all Taxes that Buyer may be required to deduct and
withhold under any provision of applicable Law. To the extent that amounts are
so withheld by Buyer, such withheld amounts (i) shall be remitted by Buyer to
the applicable Governmental Authority, and (ii) shall be treated for all
purposes of this Agreement as having been paid to Seller in respect of which
such deduction and withholding was made by Buyer; provided that, prior to making
any deduction or withholding from any payment under this Agreement, Buyer shall
provide two (2) days’ prior written notice to Seller of the amounts subject to
deduction or withholding and provide to Seller a reasonable opportunity to
furnish forms, certificates or other items that would reduce or eliminate such
deduction or withholding; provided further, that Buyer shall reasonably
cooperate with Seller to minimize any such deduction or withholding. As soon as
reasonably practicable after any deduction or withholding is made, Buyer shall
deliver to Seller the original or copy of the official receipt issued by the
relevant Governmental Authority evidencing such payment or other evidence of
such payment reasonably satisfactory to Seller.


Section 2.05    Proration. Seller and Buyer shall prorate as of the Closing
Date, in accordance with Section 26.11 of the Texas Tax Code, all Taxes owed on
any personal property included in the Purchased Assets. Within ninety (90) days
after the Closing Date, Seller and Buyer shall prorate as of the Closing Date:
(a) any amounts that were paid by Seller prior to the Closing and relate, in
whole or in part, to periods ending after the Closing Date, and (b) any amounts
that become due and payable after the Closing Date to the extent such amounts
accrued prior to Closing or result from services rendered by Seller prior to
Closing, in each case, with respect to (i) the Assigned Contracts, and (ii) all
utilities servicing any of the Purchased Assets, including water, sewer,
telephone, electricity and gas service. Any such amounts that are not available
within ninety (90) days after the Closing Date shall be similarly prorated as of
the Closing Date as soon as practicable thereafter. Within five (5) Business
Days following each proration of amounts pursuant to this Section: (a) each
party shall pay its prorated portion of such amounts to the applicable payee;
and (b) if either party has paid to any payee more than such party’s prorated
portion of such amounts, the other party shall reimburse the first party for
such excess payment.




ARTICLE III
CLOSING


Section 3.01    Closing. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place on the third Business Day after
the date on which all of the conditions set forth in Section 3.02 and Section
3.03 have been satisfied or waived in writing (other than those conditions that
by their terms are to be satisfied or waived at the Closing), or such other date
as may be agreed upon in writing by Buyer and Seller (the “Closing Date”);
provided, however, that the parties shall use commercially reasonable efforts to
have the Closing occur prior to or on February 21, 2020.


Section 3.02    Conditions Precedent to the Obligations of Buyer. Each and every
obligation of Buyer to be performed on the Closing Date shall be subject to the
satisfaction or written waiver of Buyer (in its sole and absolute discretion)
prior to or at the Closing of the following express conditions precedent:


(a)The Board of Regents of the University of Texas System (the “UT Board of
Regents”) shall have approved Buyer’s execution of this Agreement and the
performance by it of the transactions and agreements contemplated hereby;


(b)Each of the representations and warranties of Seller contained in this
Agreement and in any document, instrument or certificate delivered hereunder
shall be true and correct in all material respects when made and at and as of
the Closing Date with the same force and effect as though all such
representations and warranties had been made on and as of such date, and each of
the Fundamental Representations of Seller shall be true and correct on and as of
the Closing Date;


(c)Seller shall have performed and complied in all material respects with all of
its agreements, obligations and covenants under this Agreement, which are to be
performed or complied with by it prior to or on the Closing Date;







--------------------------------------------------------------------------------





(d)No Action shall be threatened or pending before any Governmental Authority
that seeks restraint, prohibition, damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated hereby and
no court or any other Governmental Authority shall have issued an order
restraining or prohibiting any of the transactions contemplated hereby;


(e)Since the date of this Agreement, there shall not have been a Material
Adverse Effect and no event or circumstance shall have occurred which might
reasonably be expected to result in a Material Adverse Effect;


(f)Seller has obtained in writing and shall have delivered to Buyer all of the
consents set forth in Section 4.02(a) and Section 4.02(b) of the Disclosure
Schedules (the “Required Consents”), in form and substance reasonably
satisfactory to Buyer and Buyer’s legal counsel;


(g)All Encumbrances upon the Purchased Assets and the Facility shall have been
released, and Seller shall have delivered to Buyer (i) a UCC lien search dated
no earlier than ten (10) days prior to Closing showing no Encumbrances upon the
Purchased Assets and (ii) any other documentation reasonably required by the
title company issuing title insurance for the Leased Real Property to remove all
Schedule C exceptions from the title policy or add any endorsements to such
policy as reasonably requested by Buyer;


(h)With respect to each Permit set forth on Section 4.11(b) of the Disclosure
Schedules that is necessary for Seller to continue to operate the Facility after
the Closing Date in substantially the same manner as conducted by Seller
immediately prior to the Closing Date, (i) to the extent transferable and
required to be transferred on or prior to the Closing, such Permit shall have
been transferred to Buyer on or prior to the Closing or Buyer shall have
otherwise obtained such Permit or (ii) Seller shall have filed with the
appropriate Governmental Authorities all documentation required to be so filed
by Seller so that such Permit will be transferred (to the extent transferable)
to, or obtained by, Buyer after the Closing so as to allow Buyer to operate the
Facility after the Closing Date;


(i)Successful completion of an on-site inspection of the Leased Real Property by
(i) the Texas Department of Licensing and Regulation (“TDLR”), (ii) an entity
who has contracted with the Texas Commission of Licensing and Regulation
(“TCLR”) pursuant to Texas Government Code §469.055, or (iii) a person who holds
a certificate of registration issued pursuant to Texas Government Code §469.201,
to ensure compliance with the accessibility standards and specifications adopted
by TCLR, and correction of any noncompliance with such accessibility standards
and specifications, as required under the Real Property Lease; and


(j)Seller shall have delivered to Buyer the following documents, each properly
executed and dated as of the Closing Date:


(i)a bill of sale, in substantially the form attached hereto as Exhibit D (the
“Bill of Sale”), duly executed by Seller, conveying good and marketable title to
the Purchased Assets to Buyer free and clear of all Encumbrances;


(ii)an assignment and assumption agreement, in substantially the form attached
hereto as Exhibit E (the “Assignment and Assumption Agreement”), duly executed
by Seller, effecting the assignment to and assumption by Buyer of the applicable
Purchased Assets and the Assumed Liabilities;


(iii)the Escrow Agreement, duly executed by Seller and the Escrow Agent;


(iv)a master services agreement, substantially in the form attached hereto as
Exhibit F (the “Master Services Agreement”), and an initial work order under the
Master Services Agreement (“Work Order #1”), substantially in the form attached
hereto as Exhibit G, duly executed by Seller, pursuant to which Buyer will
supply to Seller certain products manufactured by Buyer;


(v)[DELETED]


(vi)with respect to each Real Property Lease, (a) a Termination of Lease duly
executed by all relevant parties, and (b) either (x) an Amendment of Lease or
(y) a new, original lease between Buyer and landlord, all in form and substance
acceptable to Buyer, in its sole and absolute discretion, delivering the Leased
Real Property to Buyer;





--------------------------------------------------------------------------------





(vii)a sublease agreement, duly executed by Seller, pursuant to which Buyer will
grant Seller the option to lease a portion of the Leased Real Property on
mutually agreed upon terms inclusive of the terms described on Exhibit H,
subject to approval by the landlord and The University of Texas System (the
“Sublease Agreement”);


(viii)a non-foreign affidavit, duly executed by Seller, dated as of the Closing
Date, sworn under penalty of perjury and in form and substance required under
Treasury Regulations Section 1.1445-2(b), certifying that Seller is not a
“foreign person” as defined in Section 1445 of the Code;


(ix)a certificate of the secretary or an assistant secretary (or equivalent
officer) of Seller, certifying that attached thereto are true and complete
copies of all resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby and thereby;


(x)A certificate of Seller certifying that the conditions set forth in Section
3.02(b) and Section 3.02(c) have been satisfied;


(xi)Certificates of incumbency for the officers of Seller executing this
Agreement or any other document contemplated herein dated as of the Closing
Date;


(xii)Certificates of existence and good standing of Seller from the States of
Texas and Delaware, dated the most recent practicable date prior to the Closing
Date; and


(xiii)such other customary agreements, instruments or documents, in form and
substance reasonably satisfactory to Buyer, as may be required to give effect to
this Agreement, the Ancillary Documents or the transactions contemplated hereby
or thereby.


Section 3.03    Conditions Precedent to the Obligations of Seller. Each and
every obligation of Seller to be performed on the Closing Date shall be subject
to the satisfaction or written waiver by Seller (in its sole and absolute
discretion) prior to or at the Closing of the following express conditions
precedent:


(a)Each of the representations and warranties of Buyer contained in this
Agreement and in any document, instrument or certificate delivered hereunder
shall be true and correct in all material respects when made and at and as of
the Closing Date with the same force and effect as though all such
representations and warranties had been made on and as of such date;
(b)Buyer shall have performed and complied in all material respects with all of
its agreements, obligations and covenants under this Agreement which are to be
performed or complied with by it prior to or on the Closing Date;


(c)No Action shall be threatened or pending before Governmental Authority that
seeks restraint, prohibition, damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby and no
court or any other Governmental Authority shall have issued an order restraining
or prohibiting any of the transactions contemplated hereby; and


(d)Buyer shall have delivered to Seller the following documents, each properly
executed and dated as of the Closing Date:
(i)the Assignment and Assumption Agreement, duly executed by Buyer;


(ii)the Escrow Agreement, duly executed by Buyer;


(iii)the Master Services Agreement and Work Order #1, each duly executed by
Buyer;


(iv)the Amendment of Lease, duly executed by Buyer;


(v)the Sublease Agreement, executed by Buyer;


(vi)a certificate of Buyer certifying that the conditions set forth in Section
3.03(a) and Section 3.03(b) have been satisfied; and





--------------------------------------------------------------------------------





(vii)such other customary agreements, instruments or documents, in form and
substance reasonably satisfactory to Seller, as may be required to give effect
to this Agreement, the Ancillary Documents or the transactions contemplated
hereby or thereby.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article IV are true and correct as of the date hereof and as of the
Closing.
Section 4.01    Organization and Authority; Enforceability; Binding Agreement.


(a)Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Seller has full corporate power and
authority to carry on its business as it is currently being conducted and to
own, operate and hold under lease its assets and properties as, and in the
places where, such assets and properties are currently owned, operated or held.


(b)Seller has the full corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and to perform its obligations under this
Agreement and the Ancillary Agreements. The execution and delivery by Seller of
this Agreement and each Ancillary Agreement to be executed and delivered by it,
the performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action on the part
of Seller and no other corporate proceedings on the part of Seller are required
to authorize this Agreement or any of the documents or instruments required
hereby or for Seller to consummate the transactions contemplated hereby or
thereby. This Agreement is, and the Ancillary Agreements to which Seller is a
party will be, when executed and delivered by the parties thereto, the valid and
binding obligation of Seller, enforceable against Seller in accordance with
their respective terms, except to the extent that (i) such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to creditors’ rights generally and is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) specific performance may not be
available in certain jurisdictions outside the U.S.


Section 4.02    No Violation or Conflict; Consents. Except as set forth on
Section 4.02(a) of the Disclosure Schedules, the execution, delivery and
performance by Seller of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the articles of incorporation,
articles of organization, bylaws, operating agreement or other organizational
documents of Seller; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller or any of the
Purchased Assets; (c) require the consent of, notice to, or other action by or
with respect to any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Assigned Contract or any Permit included in the Purchased Assets; or (d) result
in the creation or imposition of any Encumbrance on any of the Purchased Assets.
Except as set forth on Section 4.02(b) of the Disclosure Schedules, no notice
to, filing or registration with, or authorization, consent or Approval of, any
Governmental Authority is necessary or is required to be made or obtained by
Seller in connection with the execution and delivery of this Agreement or any of
the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby.


Section 4.03    [DELETED]


Section 4.04     Absence of Certain Changes, Events and Conditions. Since
September 30, 2019, (a) Seller has conducted its business with respect to the
Purchased Assets only in the ordinary course consistent with past practices, and
(b) there has not been any (i) event, occurrence or development that has had, or
would reasonably be expected to have a Material Adverse Effect, (ii) incurrence
of any Seller Indebtedness, (iii) sale or other disposition of any asset
constituting or which otherwise would have constituted a Purchased Asset, (iv)
material increase or decrease in the level of Inventory purchased or consumed
(excluding Seller Products), (v) cancellation of any debts or claims or
amendment, termination or waiver of any rights constituting or which otherwise
would have constituted a Purchased Asset, (vi) increase in any compensation of
any Seller Employees set forth on Section 6.01 of the Disclosure Schedules
(including any increase pursuant to any bonus, insurance, pension,
profit-sharing, retirement, or other Benefit Plan or commitment), (vii) adoption
of any plan of merger, consolidation, reorganization, liquidation or dissolution
or filing of a petition in bankruptcy under any provisions of federal or state
bankruptcy Law or consent to the filing of any bankruptcy petition against it
under similar Law, in each case, affecting the operation of the Facility or any
of the Purchased Assets, or (ix) entry into any Contract to do any of the
foregoing.







--------------------------------------------------------------------------------





Section 4.05     Contracts.


(a)Section 4.05(a) of the Disclosure Schedules contains a true and complete list
of all Contracts (including the date and title of the Contract, the parties
thereto, the term thereof, any requirement for consent to assignment of such
Contract by Seller to Buyer, and any and all amendments or modifications
thereto) (x) to which Seller is a party or by which it is bound in connection
with the Facility, Assumed Liabilities or Purchased Assets or the operation
thereof, or (y) by which the Facility or any Purchased Asset is bound or
affected (each, a “Material Contract”), including:


(i)all Contracts for the purchase or sale of Inventory, materials, supplies,
merchandise, machinery, equipment, parts or other property, assets, or services
requiring aggregate future payments or involving aggregate future receipts in
excess of $1,000, other than purchase orders with Seller’s suppliers entered
into in the ordinary course of business;


(ii)all Real Property Leases;


(iii)all employment agreements and Contracts with independent contractors,
contingent workers or consultants (or similar arrangements) of Seller;


(iv)all Contracts relating to Seller Indebtedness;


(v)all Contracts with any Governmental Authority;


(vi)all Contracts that limit or purport to limit the ability of Seller or,
following the Closing, Buyer or any of its Affiliates to compete in any line of
business or with any Person or in any geographic area or during any period of
time;


(vii)all joint development, joint venture, partnership or similar Contracts;


(viii)all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets;


(ix)all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts; and


(x)all powers of attorney with respect to any Purchased Asset.


(b)Seller has made available to Buyer true and complete copies of all Material
Contracts, including all schedules, exhibits, modifications, amendments and
supplements thereto. Each Material Contract is in full force and effect and is a
legal, valid and binding obligation of Seller as a party thereto and, to
Seller’s knowledge, the other parties thereto, in accordance with its terms and
conditions, in each case subject to applicable bankruptcy, insolvency,
moratorium, or other similar Laws relating to creditors’ rights and general
principles of equity. Neither Seller nor, to Seller’s knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of any intention to
terminate or materially modify the terms of, any Material Contract. There are no
material disputes pending or, to Seller’s knowledge, threatened under any
Material Contract. To Seller’s knowledge, no condition exists or event has
occurred (or failed to occur) which, alone or with the giving of notice, the
lapse of time or both, would constitute a material default or a claim of
excusable delay or non-performance under any of the Material Contracts. Each
Material Contract is in full force and effect and will be in full force and
effect immediately following the Closing.


(c)Each Material Contract constitutes the entire agreement by and between the
respective parties thereto with respect to the subject matter of such Material
Contract.


(d)Except as expressly set forth on Section 4.05(d) of the Disclosure Schedules,
none of the Assigned Contracts requires consent to the assignment to and
assumption by Buyer. Except as expressly set forth on Section 4.05(d) of the
Disclosure Schedules, the assignment of the Assigned Contracts to and assumption
of the Assigned Contracts by Buyer will not result in any breach, penalty,
premium or material variation of the rights, remedies, benefits or obligations
of any party thereunder. Except as expressly set forth on Section 4.05(d) of the
Disclosure Schedules, Seller has not given or received any correspondence or
other notice (whether written or oral) with respect to any actual, alleged or
potential violation, breach or default under or any demand for renegotiation or
termination with respect to any Contract. Other than as expressly set forth on
Section 4.05(d) of the Disclosure Schedules, no Contract contains any
non-competition restriction, take-or-pay arrangement or other term that requires





--------------------------------------------------------------------------------





the business to deal exclusively with a particular party with respect to
particular goods or services. Each Contract was entered into in the ordinary
course of business and without the commission of any act, or any consideration
having been paid or promised, which is or would be in violation of any Law.
Except as expressly disclosed on Section 4.05(d) of the Disclosure Schedules, as
of the date of this Agreement no customer or supplier with respect to any
Assigned Contract has indicated in writing to Seller that it intends to stop or
materially decrease the rate of business done with the Facility or desires to
materially renegotiate its contract or current arrangement with the Facility.


Section 4.06    Title to, Condition and Sufficiency of Purchased Assets.


(a)Seller has good and marketable title to, a valid Leasehold Interest in or a
valid right to use, all of the Purchased Assets. Seller is the sole record and
beneficial owner of, or the sole lessor of, as applicable, the Purchased Assets.
Except for the Real Property Leases, none of the Purchased Assets is the subject
of any Contract providing for payment on deferred terms or any similar
arrangement, or retention of title or similar arrangement. Except as set forth
on Section 4.06(a) of the Disclosure Schedules, all of the Purchased Assets
(including Leasehold Interests) are free and clear of Encumbrances. At the
Closing, Seller will convey to Buyer good and marketable title to all
properties, assets and leasehold estates, tangible and intangible, constituting
the Purchased Assets or any part thereof, free and clear of all Encumbrances.


(b)The buildings, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of real and tangible personal property included in the
Purchased Assets are structurally sound, are in good operating condition and
repair, are free from material defect, and are adequate for the uses for which
they are currently being used, and none of such buildings, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of real and
tangible personal property is in need of (or in the course of receiving)
maintenance, repairs or replacement, except for ordinary, routine maintenance
and repairs that are not, individually or in the aggregate, material in nature
or cost. All such buildings, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of real and tangible personal property have
been maintained by Seller in the ordinary course of business in a manner
consistent with any applicable maintenance schedule and industry practice.


(c)Except as set forth on Section 4.06(c) of the Disclosure Schedules, the
Purchased Assets constitute all of the rights, property and assets owned,
maintained, used or held for use by Seller or any of its Affiliates in
connection with the manufacture and release of cell therapy products at the
Facility. The Purchased Assets are sufficient for the continued manufacturing of
Phase I clinical supply of cell therapy products pursuant to cGMP requirements
(as provided for in the U.S. Food and Drug Administration’s Guidance for
Industry, CGMP for Phase I Investigational Drugs, July 2008) and the associated
release testing at the Facility after the Closing in substantially the same
manner as conducted by Seller on the Closing Date and during the 12-month period
prior to the Closing Date. Except as required for the manufacture of Seller’s
cell therapy product pursuant to the MSA, no Intellectual Property of Seller is
required to operate the Facility or manufacture and release cell therapy
products at the Facility after the Closing in substantially the same manner as
conducted by Seller on the Closing Date and during the 12-month period prior to
the Closing Date. To Seller’s knowledge, there are no facts or conditions
affecting the Purchased Assets or the Facility which could, individually or in
the aggregate, interfere in any material respect with the use, occupancy or
operation of the Purchased Assets or the Facility as currently used, occupied or
operated, or their adequacy for such use.


Section 4.07    Real Property; Leased Real Property. Section 4.07 of the
Disclosure Schedules sets forth the address of the Leased Real Property and a
true and complete list of all Real Property Leases for the Leased Real Property.
Except as set forth in Section 4.07 of the Disclosure Schedules, Seller does not
lease, sublease, license or occupy any real property in connection with its
operation of the Facility. Except as set forth in Section 4.07 of the Disclosure
Schedules, with respect to each of the Real Property Leases for the Leased Real
Property: (i) Seller has a valid Leasehold Interest in the Leased Real Property;
(ii) such Real Property Lease is legal, valid, binding and enforceable in
accordance with its terms and in full force and effect and has not been
modified; (iii) the transactions contemplated hereby do not require the consent
of any other party to such Real Property Lease and will not result in a breach
of or default under such Real Property Lease, or otherwise cause such Real
Property Lease to cease to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the Closing; (iv) neither Seller
nor, to the knowledge of Seller, any other party to such Real Property Lease is
in breach or default in any material respect under such Real Property Lease and
no event has occurred or circumstance exists which, with the delivery of notice,
passage of time or both, would constitute such a breach or default or permit the
termination, modification or acceleration of rent under such Real Property
Lease; and (v) Seller has not collaterally assigned or granted any security
interest in any such Real Property Lease or any interest therein. Seller has
provided a true and complete copy of each Real Property Lease and all amendments
thereto to Buyer.


Section 4.08     Inventory. All Inventory on hand that is not Seller Products
consists of a quality and quantity usable or salable in the ordinary course of
the business. All Inventory is owned by Seller free and clear of all
Encumbrances, and no Inventory is held on a consignment basis. All Inventory is
located at, or is in transit to, the Facility. The level of Inventory is
sufficient for the manufacture and release of cell therapy products (in
compliance with cGMP requirements) immediately following the Closing.





--------------------------------------------------------------------------------





Section 4.09     Insurance. Section 4.09 of the Disclosure Schedules sets forth
a true and complete list of all insurance policies maintained by Seller with
respect to the Purchased Assets or the Assumed Liabilities indicating with
respect to each such policy or fund, the type of insurance, whether the policy
is an occurrence or a claims made policy, policy number, annual premium,
remaining term, the identity of the insurer, coverage limits and applicable
deductibles (collectively, the “Insurance Policies”). The Insurance Policies are
in full force and effect and Seller is not in default of any provision thereof
nor has it received notice of cancellation, termination or nonrenewal thereof or
of any material increase in the premiums payable thereunder. The Insurance
Policies are sufficient for compliance with all applicable Laws and Contracts to
which Seller is a party or by which any of the Purchased Assets or Assumed
Liabilities is bound or affected. Prior to the date of this Agreement, Seller
has made available to Buyer true and complete copies of the Insurance Policies.
Seller has one or more “business interruption” insurance policies in customary
form and amount covering the Facility and the Purchased Assets, and the proceeds
of such policies are assignable to Buyer at Closing to the extent required by
Section 6.13. All of such policies are now and will be until the Closing in full
force and effect on an occurrence basis with no premium arrearages. There is not
outstanding any requirement or recommendation by any insurance company that
issued any such policy or by any board of fire underwriters or other similar
body exercising similar functions or by any Governmental Authority exercising
similar functions which requires or recommends any repairs or other work to be
done or with respect to the Facility. Seller has given to its insurer in a
timely manner all notices required to be given under its insurance policies with
respect to all claims and actions covered by insurance, and no insurer has
denied coverage of any such claims or actions or reserved its rights in respect
of or rejected any with such claims. Seller has not as of the date hereof (i)
received any notice or other communication from any such insurance company
canceling or materially amending any of said insurance policies, and no such
cancellation or amendment is threatened, or (ii) failed to give any required
notice or present any claim which is still outstanding under any of said
policies.


Section 4.10    Legal Proceedings; Governmental Orders.


(a)Except as set forth in Section 4.10(a) of the Disclosure Schedules, there is
no prior settlement or conciliation agreement, and no Action or Governmental
Order pending or, to Seller’s knowledge, threatened against or by Seller (i)
relating to or affecting the Purchased Assets, the Facility, any current or
former employee (in its capacity as such) or the Assumed Liabilities, or (ii)
that would reasonably be expected to challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the Seller’s
knowledge, no event has occurred that, with or without notice or lapse of time
or both, would reasonably be expected to give rise to, or serve as a basis for,
any such Action or Governmental Order. Except as set forth in Section 4.10(a) of
the Disclosure Schedules, since January 1, 2013, neither Seller nor the
Purchased Assets has been subject to any formal or informal (for which Seller
has received notice) Action of the OIG, CMS, the Justice Department, the United
States General Accounting Office, the Texas Department of Health, the Texas
Medicaid program or any similar Governmental Authority.


(b)Except as set forth in Section 4.10(a) of the Disclosure Schedules, Seller
has made available to Buyer true and complete copies of (i) all pleadings and
(ii) all material correspondence and other material documents relating to each
item set forth in Schedule 4.10(a).


(c)Seller is not a party to any Action or to any settlement or conciliation
agreement with respect to the compliance of the Facility or any of the Purchased
Assets with the Americans with Disabilities Act, as amended, or Section 504 of
the Rehabilitation Act of 1973.


(d)Seller has not engaged in any transaction that would reasonably be expected
to subject Seller (or any successor-in-interest) to any avoidance action with
respect to the Purchased Assets. Without limiting the generality of the
foregoing, Seller has not, with respect to the Purchased Assets, (i) received
any material payments from its account debtors outside the ordinary and usual
course, (ii) acquired or sold any asset other than for reasonably equivalent
value or (iii) conducted any business with any debtor-in-possession or bankrupt
estate other than in the ordinary and usual course.


Section 4.11    Compliance with Laws; Permits.


(a)Except as set forth in Section 4.11(a) of the Disclosure Schedules, Seller
is, and has been, in material compliance with all Laws applicable to the
ownership or use of the Purchased Assets, the operation of the Facility and the
regulations thereunder. Seller has not received any notice or other
communication (whether written or oral) from any Governmental Authority or any
other Person regarding any actual or possible violation of or failure to comply
with any applicable Law or Governmental Order with respect to the operation of
the Facility and use of the Purchased Assets.


(b)Section 4.11(b) of the Disclosure Schedules lists all current Permits issued
to Seller which are related to the ownership or use of the Purchased Assets,
including the names of the Permits and their respective dates of issuance and
expiration. Except as set forth in Section 4.11(b) of the Disclosure Schedules,
all Permits required for the ownership or use of the





--------------------------------------------------------------------------------





Purchased Assets have been obtained by Seller and are valid and in full force
and effect. Seller has provided or made available to Buyer a true and complete
copy of each Permit and all amendments thereto. There is no pending or, to
Seller’s knowledge, threatened Action by or before any Governmental Authority to
revoke, cancel, rescind, suspend, restrict, modify, or refuse to renew any
Permit or Approval owned or held by Seller related to the ownership or use of
the Purchased Assets, and all such Permits and Approvals are now, and as of the
Closing shall be, unrestricted, in good standing, in full force and effect and
not subject to meritorious challenge. To the Seller’s knowledge, no event has
occurred and no facts exist with respect to any Permit or Approval owned or held
by Seller that allows, or after notice or the lapse of time or both, would allow
the suspension, revocation, lapse or termination of any such Permit set forth in
Section 4.11(b) of the Disclosure Schedules or Approval, or would result in any
other impairment in the rights of any holder thereof. Seller has not received
any written notice or communication from any Governmental Authority regarding
any violation of any Permit or Approval owned or held by Seller in connection
with the ownership or use of the Purchased Assets (other than any surveys or
deficiency reports for which Seller has submitted a plan of correction that has
been accepted or Approved by the applicable Governmental Authority). Seller has
delivered to Buyer accurate and complete copies of all survey reports,
deficiency notices, plans of correction, and related correspondence received by
Seller since January 1, 2016 in connection with the Permits and Approvals owned
or held by Seller that relate to operation of the Facility or the ownership or
use of the Purchased Assets.


(c)Seller and its Affiliates have established and maintain disclosure controls
and procedures (as defined in Rule 13a-15 under the Securities Exchange Act of
1934 (the “1934 Act”)). Such disclosure controls and procedures are designed to
ensure that material information relating to the Seller and its Affiliates is
made known to the Seller’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the 1934 Act are being
prepared. Such disclosure controls and procedures are effective in alerting in a
timely manner the Seller’s principal executive officer and principal financial
officer to material information required to be included in the Seller’s periodic
and current reports required under the 1934 Act.


(d)Seller and its Affiliates have established and maintain a system of internal
controls over financial reporting (as defined in Rule 13a-15 under the 1934
Act). Such internal controls are sufficient to provide reasonable assurance
regarding the reliability of the Seller’s financial reporting and the
preparation of the Seller’s consolidated financial statements for external
purposes in accordance with GAAP. The Seller has disclosed, based on its most
recent evaluation of internal controls prior to the date of this Agreement, to
the Seller’s auditors and audit committee (i) any deficiencies, significant
deficiencies and material weaknesses in the design or operation of internal
controls that are reasonably likely to adversely affect the Seller’s ability to
record, process, summarize and report financial information and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls of the Seller and its Affiliates.


Section 4.12    Environmental Matters. Except as set forth in Section 4.12 of
the Disclosure Schedules: (a) Seller is, and has at all times been, in
compliance with all Environmental Laws affecting or applicable to the Purchased
Assets and the Leased Real Property; (b) Seller has not received any
Environmental Notice or Environmental Claim nor to Seller’s knowledge is there
any basis for any Environmental Claim against Seller; (c) to Seller’s knowledge,
there is no existing contamination by, and there has not been any Release of,
any Hazardous Materials on, at, under or around the Leased Real Property
resulting from or relating in any way to the ownership or operation of the
Purchased Assets or Facility by Seller; (d) all Hazardous Materials generated by
or in connection with the ownership and operation of the Purchased Assets and
Facility by Seller are and have been handled and disposed of in compliance in
all material respects with all applicable Environmental Laws; and (e) Seller has
obtained and is and has been in compliance with all Environmental Permits (each
of which is disclosed in Section 4.12 of the Disclosure Schedules) necessary for
the operation of the Facility as currently conducted or the ownership, lease,
operation or use of the Purchased Assets and the Leased Real Property. Seller
has made available to Buyer true and complete copies of all environmental
studies in the possession or control of Seller, or to which Seller has access,
relating to the Purchased Assets or the Leased Real Property. To Seller’s
knowledge, it has no liability under any Environmental Law with respect to any
of the Purchased Assets or the Leased Real Property, nor is to Seller’s
knowledge is Seller responsible for any liability of any other Person under any
Environmental Law with respect to any of the Purchased Assets, the Facility or
the Leased Real Property. To Seller’s knowledge, neither PCBs, lead paint, nor
asbestos-containing materials are present on or at the Facility or the Leased
Real Property.


Section 4.13    [DELETED]


Section 4.14    Employment Matters.


(a)Section 4.14(a) of the Disclosure Schedules sets forth a true and complete
list of all employees of Seller located at the Facility and made available to
Buyer for hire (each, a “Seller Employee” and, collectively, the “Seller
Employees”), and sets forth for each such individual the following: (a) such
individual’s name; (b) such individual’s legal status for employment purposes;
(c) the entity that employs or has engaged such individual; (d) such
individual’s title or position (including whether full-time or part-time); (e)
such individual’s hire or retention date; (f) such individual’s current annual
base compensation rate or





--------------------------------------------------------------------------------





contract fee; (g) such individual’s accrued paid time off and commission, bonus
or other incentive-based compensation; and (h) a description of the Benefit
Plans in which such individual is enrolled as of the date of this Agreement and
the fringe benefits provided to such individual as of the date of this
Agreement. All compensation, including wages, commissions, bonuses, fees and
other compensation, payable to all employees, independent contractors,
contingent workers and consultants of Seller with respect to the Purchased
Assets for services performed on or prior to the Closing Date have been paid in
full, and there are no outstanding agreements, understandings or commitments of
Seller or Seller’s Affiliates, whether written or oral, with respect to any such
compensation, commissions, bonuses, fees or other terms of employment or
engagement.


(b)With respect to each Seller Employee, Seller is in compliance in all material
respects with all applicable Laws respecting labor, employment, fair employment
practices, terms and conditions of employment, workers’ compensation,
occupational safety and health requirements, plant closings, wages and hours,
withholding of Taxes, employment discrimination, disability rights or benefits,
retirement benefits, joint employment, paid sick time, protected concerted
activity, employee privacy, records retention, drug and alcohol testing,
background checks, equal opportunity, labor relations, employee leave issues,
immigration matters, unemployment insurance and any similar or related matters.
All such individuals have at all times been accurately classified by Seller as
an employee or non-employee, including for purposes of participation in any
labor and/or employment contract, agreement or arrangement or any Benefit Plan.
No individual listed in Section 4.14(a) of the Disclosure Schedules is
represented by a labor union.


(c)(i) There is no pending or, to Seller’s knowledge, threatened employee
strike, work stoppage or labor dispute concerning Seller or the Facility, and
none has occurred; (ii) to Seller’s knowledge, no union representation question
exists respecting any employees, no demand has been made for recognition by a
labor organization by or with respect to any employees, no union organizing
activities by or with respect to any employees are taking place, and none of the
employees is represented by any labor union or organization; (iii) no collective
bargaining agreement exists or is currently being negotiated by Seller; (iv)
there is no unfair practice claim against Seller before the National Labor
Relations Board pending or, to Seller’s knowledge, threatened against or
involving Seller or the Facility; (v) [deleted]; (vi) Seller is not engaged in
any unfair labor practices; and (vii) Buyer will not be subject to any claim or
liability for severance pay as a result of the consummation of the transactions
contemplated herein through the Closing.


(d)Seller is in compliance with the terms and provisions of the Immigration Act.
For employees for whom compliance with the Immigration Act is required, Seller
has obtained and retained a complete and true copy of each such employee’s Form
I-9 (Employment Eligibility Verification Form) and all other records or
documents required to be prepared, procured or retained pursuant to the
Immigration Act. Seller has not been cited, fined, served with a Notice of
Intent to Fine or with a Cease and Desist Order (as such terms are defined in
the Immigration Act), nor has any Action been initiated or threatened against
Seller, by reason of any actual or alleged failure to comply with the
Immigration Act.


(e)Except as set forth in this Agreement, Seller does not presently intend to
take any action that would result in an Employment Loss by any of the Seller
Employees between the Effective Date and the Closing Date. “Employment Loss” for
this purpose shall mean (a) an employment termination, other than a discharge
for cause, voluntary departure, or retirement, (b) a layoff exceeding six (6)
months or (c) a reduction in hours of work of more than fifty percent (50%).
Five (5) Business Days prior to Closing, Seller shall deliver to Buyer an update
to Section 4.14(e) of the Disclosure Schedules which will provide the above
information for all Seller Employees who experienced an Employment Loss within
ninety (90) days prior to the date such Schedule is delivered.


(f)Seller has complied with all applicable Laws relating to employee health and
safety with respect to the Facility and the Purchased Assets, and Seller has not
received any written notice from any Governmental Authority that past or present
conditions of the Facility or the Purchased Assets (or the operation thereof)
violate any applicable legal requirements or otherwise will be made the basis of
any Action based on OSHA violations or otherwise related to employee health and
safety.


(g)Except as set forth on Section 4.14(a) of the Disclosure Schedules, all
Seller Employees who have been involved in the development of any Seller
Intellectual Property have executed and delivered invention assignment and
confidentiality agreements, in a form sufficient to vest all right, title and
interest in Seller in and to all Seller Intellectual Property created during the
course of work for Seller or at the Facility, and all current employees,
contractors and consultants of Seller who have access to confidential
information or trade secrets authored, created or developed in the conduct of
the Facility have executed nondisclosure agreements containing reasonable
restrictions on the use and disclosure of material nonpublic information
pertaining to the Facility and Purchased Assets. Seller has taken reasonable
steps to protect the secrecy and confidentiality of all material nonpublic
information pertaining to the Facility and Purchased Assets.


Section 4.15    Taxes. Except as set forth in Section 4.15 of the Disclosure
Schedules: (a) all Tax Returns with respect to the Purchased Assets required to
be filed by Seller for any Pre-Closing Tax Period have been, or will be, timely
filed, and such





--------------------------------------------------------------------------------





Tax Returns are, or will be, true and complete in all respects; (b) all Taxes
due and owing by Seller with respect to the Purchased Assets (whether or not
shown on any Tax Return) have been, or will be, timely paid; (c) no extensions
or waivers of statutes of limitations have been given or requested with respect
to any Taxes of Seller with respect to the Purchased Assets; (d) all
deficiencies asserted, or assessments made, against Seller as a result of any
examinations by any taxing authority with respect to the Purchased Assets have
been fully paid; (e) Seller is not a party to any Action by any taxing authority
and, to the Seller’s knowledge, no such Action is threatened by any taxing
authority, with respect to the Purchased Assets; (f) there are no Encumbrances
for Taxes upon any of the Purchased Assets nor, to the Seller’s knowledge, is
any taxing authority in the process of imposing any Encumbrances for Taxes on
any of the Purchased Assets (other than for current Taxes not yet due and
payable); and (g) Seller is not a party to, or a promoter of, a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b) with respect to the Purchased Assets. Seller is
not a “foreign person” as that term is used in Treasury Regulations Section
1.1445-2.


Section 4.16    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Seller.


Section 4.17    Solvency; No Fraudulent Conveyance. Seller currently is, and
immediately following the Closing Date, Seller will be, solvent for all purposes
under federal bankruptcy and applicable state fraudulent transfer and fraudulent
conveyance Laws, and the transactions contemplated hereby do not constitute
fraudulent transfers or fraudulent conveyances under such Laws. For purposes
hereof, the term “solvent” means that: (a) the fair, salable value of Seller’s
tangible assets is in excess of the total amount of its liabilities (including,
for purposes of this definition, all liabilities, whether or not reflected on a
balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent, secured or
unsecured, and disputed or undisputed); (b) Seller is able to pay its debts or
obligations in the ordinary course as they mature; and (c) Seller has capital
sufficient to carry on the operation of its business.


Section 4.18    No Other Representations or Warranties. Except for the
representations and warranties set forth in this Agreement and any certificates
delivered hereunder, Buyer acknowledges that neither Seller, nor any of its
Affiliates or any Person acting on behalf of Seller makes or has made any other
express or any implied representation or warranty to Buyer as to the accuracy or
completeness of any information regarding the Purchased Assets.


Section 4.19    Accreditation. Section 4.19 of the Disclosure Schedules sets
forth an accurate and complete list of all accreditations and certifications
held by Seller in connection with its operation of the Facility and its
ownership and use of the Purchased Assets. All such
accreditations/certifications are and shall be effective, unrestricted and in
good standing as of the date hereof and as of the Closing Date. No event has
occurred or other fact exists with respect to such accreditations/certifications
that allows, or after notice or the lapse of time or both, would allow,
revocation or termination of any such accreditations or certifications, or would
result in any other impairment in the rights of any holder thereof. There is no
pending or, to Seller’s knowledge, threatened Action by any accrediting body to
revoke, cancel, rescind, suspend, restrict, modify, or non-renew any such
accreditation or certifications, and no such Actions are pending, threatened or
imminent.


Section 4.20     Regulatory Compliance.


(a)None of Seller or any of its officers, directors or employees, have been
convicted of, charged with or, to Seller’s knowledge, investigated for, or have
engaged in conduct that would constitute, a Medicare or other Federal Health
Care Program (as defined in 42 U.S.C. § 1320a-7(b)(f)) related offense or
convicted of, charged with or, to Seller’s knowledge, investigated for, or
engaged in conduct that would constitute a violation of any Law related to
fraud, theft, embezzlement, breach of fiduciary duty, kickbacks, bribes, other
financial misconduct, obstruction of an investigation or controlled substances.
None of Seller or any officer, director, employee or independent contractor of
Seller (whether an individual or entity), has been excluded from participating
in any Government Program, subject to sanction pursuant to 42 U.S.C. § 1320a-7a
or § 1320a-8 or been convicted of a crime described at 42 U.S.C. § 1320a-7b,
nor, to Seller’s knowledge, are any such exclusions, sanctions or charges
threatened or pending.


(b)None of Seller or any of its officers, directors or employees, are or have
been debarred, excluded, or suspended under 21 U.S.C. §335a(a) or (b), nor has
Seller or any of its officers, directors or employees been convicted of a felony
under federal law for conduct relating to the development or approval of any
drug product, new drug application (NDA), abbreviated new drug application
(ANDA), Product License Application (PLA), Establishment License Application
(ELA), or Biologics License Application (BLA). Seller further represents that no
debarred, suspended, excluded or convicted entity perform or render, any
services pursuant to this Agreement.







--------------------------------------------------------------------------------





(c)Seller, the Facility, and the Purchased Assets have been and are presently in
compliance with Title XVIII of the Social Security Act, 42 U.S.C. §§
1395-1395hhh (the Medicare statute), including specifically, the Ethics in
Patient Referrals Act, as amended, or “Stark Law,” 42 U.S.C. § 1395nn; Title XIX
of the Social Security Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the
Federal Health Care Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b); the
False Claims Act, as amended, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil
Remedies Act, 31 U.S.C. §§ 3801-3812; the Anti-Kickback Act of 1986, 41 U.S.C.
§§ 51-58; the Civil Monetary Penalties Law, 42 U.S.C. §§ 1320a-7a and 1320a-7b;
the Exclusion Laws, 42 U.S.C. § 1320a-7; HIPAA and all applicable implementing
regulations, rules, ordinances and Orders; and any similar state and local
statutes, regulations, rules, ordinances and Orders, and any corresponding State
of Texas statutes and applicable implementing regulations that address the
subject matter of the foregoing.


(d)Seller has not received any communication from a Governmental Authority,
commercial payor or patient that alleges Seller, the Facility or the Purchased
Assets are not in compliance with any Law, other than statements of deficiencies
from a Governmental Authority received in the ordinary course of business, a
copy of each of which has been provided to Buyer. Seller has timely filed all
material reports, data, and other information required to be filed with such
commissions, boards, bureaus, and agencies regarding Seller and the Purchased
Assets.


(e)There are no open U.S. Food and Drug Administration regulatory issues or
concerns related to safety or Chemistry Manufacturing and Controls for any
products manufactured in the Facility.


(f)With respect to the Facility and Purchased Assets, Seller is in substantial
compliance with, and at all times has substantially complied with, all U.S.
export control laws and regulations, including the U.S. Export Administration,
Regulations, the Foreign Assets Control Regulations and the International
Traffic in Arms Regulations.


Section 4.21    Personal Property. Section 1.01(e) of the Disclosure Schedules
includes an accurate and complete list of each item of personal property (and
personal property which, in the aggregate, constitute a System as defined in the
Disclosure Schedules) having a value (or, as to a System, an aggregate value) in
excess of $250 as of the date hereof. All such personal property is in good
operating condition and repair, except for ordinary wear and tear. Except as
disclosed on Section 4.21 of the Disclosure Schedules, Seller has not sold or
otherwise disposed of any item or items of plant, property or equipment with
respect to the Purchased Assets or the Facility (other than Inventory items
sold, used or disposed of in the ordinary course of business) since June 1,
2019. No Person other than Seller owns any of the foregoing personal property,
except for items leased by Seller or improvements to items leased by Seller as
identified on Schedule 4.06 of the Disclosure Schedules.


Section 4.22    Ethics Matters; No Financial Interest. Seller and each of the
Seller Knowledgeable Persons have read and understand the following: MD
Anderson’s Ethics Policy, Conflicts of Interest Policy and Standards of Conduct
Guide available at
http://www.mdanderson.org/about-us/doing-business/vendors-and-suppliers/index.html
and at
https://www.mdanderson.org/about-md-anderson/business-legal/conflict-of-interest.html,
and applicable state ethics laws and rules at
http://www.utsystem.edu/offices/general-counsel/ethics. Neither Seller, nor any
Seller Knowledgeable Person (while employed, engaged by and/or serving as an
officer or director of Seller) will assist or cause Buyer’s employees to violate
its Conflicts of Interest Policy, Standards of Conduct Guide, or applicable
state ethics laws or rules. Seller represents and warrants that no member of the
UT Board of Regents has a direct or indirect financial interest in the
transaction that is the subject of this Agreement. Further, Seller agrees to
comply with Section 2252.908, Texas Government Code (Disclosure of Interested
Parties Statute), and 1 TAC Sections 46.1 through 46.5 (Disclosure of Interested
Parties Regulations), as implemented by the Texas Ethics Commission (“TEC”),
including, among other things, providing the TEC and Buyer with information
required on the form promulgated by TEC. Seller may learn more about these
disclosure requirements, including the use of TEC’s electronic filing system, by
reviewing the information on TEC’s website at
https://www.ethics.state.tx.us/whatsnew/_Form1295.html.


Section 4.23    Texas Family Code Child Support Certification. Pursuant to
Section 231.006, Texas Family Code, Seller represents and warrants that it is
not ineligible to receive the award of or payments under this Agreement, and
acknowledges and agrees that this Agreement may be terminated and payment
withheld if this certification is inaccurate.


Section 4.24    Certification Regarding Boycotting Israel. Pursuant to Chapter
2271, Texas Government Code, Seller represents and warrants that it (1) does not
currently boycott Israel; and (2) will not boycott Israel during the term of
this Agreement. Seller acknowledges that this Agreement may be terminated and
payment withheld if this certification is inaccurate.


Section 4.25    Certification Regarding Business with Certain Countries and
Organizations. Pursuant to Subchapter F, Chapter 2252, Texas Government Code,
Seller represents and warrants that it is not engaged in business with Iran,
Sudan, or a foreign terrorist organization. Seller acknowledges that this
Agreement may be terminated and payment withheld if this certification is
inaccurate.





--------------------------------------------------------------------------------





Section 4.26    Access by Individuals with Disabilities. Seller represents and
warrants that the electronic and information resources and all associated
information, documentation and support included in the Purchased Assets (the
“EIR”) comply with applicable requirements in 1 TAC Chapter 213 and 1 TAC
Section 206.70 (ref. Subchapter M, Chapter 2054, Texas Government Code). Seller
represents and warrants it will, at no cost to Buyer or any of its Affiliates,
either (1) perform all necessary remediation to make the EIRs satisfy this EIR
accessibility representation and warranty; or (2) replace the EIRs with new EIRs
that satisfy this EIR accessibility representation and warranty.


Section 4.27    TPIA. The requirements of Subchapter J, Chapter 552, Government
Code, may apply to this Agreement and Seller represents, warrants and agrees
that this Agreement can be terminated if Seller knowingly or intentionally fails
to comply with a requirement of Subchapter J, Chapter 552, Government Code.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to the Seller that the statements contained in
this Article V are true and correct as of the Closing.
Section 5.01    Organization and Authority; Enforceability.


(a)The University of Texas was established by the Texas Constitution in 1876 and
currently consists of eight academic universities and six health institutions,
including Buyer. The UT Board of Regents is the governing body for the
University of Texas System.


(b)Buyer has the full power and authority to execute and deliver this Agreement
and the Ancillary Agreements and to perform its obligations under this Agreement
and the Ancillary Agreements to which Buyer will become a party. The execution
and delivery by Buyer of this Agreement and each Ancillary Agreement to be
executed and delivered by it, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
requisite action by the UT Board of Regents and no other proceedings on the part
of Buyer are required to authorize this Agreement or any of the documents or
instruments required hereby or for Buyer to consummate the transactions
contemplated hereby or thereby. This Agreement is, and the Ancillary Agreements
to which Buyer is a party will be, when executed and delivered by the parties
thereto, the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms.


Section 5.02    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the Ancillary Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to Buyer. Other than the approval of
the UT Board of Regents, no consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby.


Section 5.03    Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against Buyer or any Affiliate of Buyer that challenge or
seek to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Buyer’s knowledge, no event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to give rise to,
or serve as a basis for, any such Action.


Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Buyer.


Section 5.05    No Other Representations or Warranties. Except for the
representations and warranties set forth in this Agreement and any certificates
delivered hereunder, Seller acknowledges that none of Buyer, any of its
Affiliates or any Person acting on behalf of any of the foregoing makes or has
made any other express or any implied representation or warranty to Seller as to
the accuracy or completeness of any information regarding Buyer.


Section 5.06     Financial Ability to Perform. Buyer has sufficient cash on hand
or other sources of immediately available funds to enable it to make payment of
the Purchase Price and consummate the transactions contemplated by this
Agreement.





--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS


Section 6.01    Employees and Employee Benefits.


(a)Seller shall terminate the employment of all Seller Employees that accept an
offer of Buyer pursuant to Section 6.01(b) effective as of the Closing Date.
Seller shall be liable for all liabilities arising as a result of, or related
to, the employment of Seller Employees on or prior to the Closing Date, and,
except with respect to the Transferred Employees, after the Closing Date,
including liabilities related to the termination of the employment of the Seller
Employees by Seller effective as of the Closing Date, as well as any amounts to
which any Seller Employee becomes entitled under any Benefit Plan as a result of
or in connection with the transactions contemplated by this Agreement or the
termination of employment of such Seller Employee by Seller. Without limiting
the generality of the foregoing sentence, Seller shall be solely responsible for
Seller’s employment of the Seller Employees or the termination of such
employment, including with respect to any required compliance with the Worker
Adjustment, Retraining and Notification Act of 1988 (“WARN Act”), any applicable
state Laws requiring the giving of notice of terminations, lay-offs, site
closings or other comparable events, and any continuation healthcare coverage
mandated by applicable Law.


(b)Effective as of the Closing, but contingent thereupon, Buyer shall offer
employment to each of the Seller Employees on an “at will” basis, contingent
upon satisfactory completion of Buyer’s employment eligibility requirements and
upon such employment terms and conditions as may be determined by Buyer. Each
Seller Employee that is offered and accepts employment by Buyer and commences
employment with Buyer on the Closing Date is referred to herein as a
“Transferred Employee.” Seller shall in connection therewith terminate any and
all oral (express or implied) or written (i) employment agreement(s), (ii)
consulting agreement(s), and (iii) independent contractor agreement with any
Transferred Employee.


(c)Seller shall be and remain solely responsible, and Buyer shall have no
obligations whatsoever, for the following: (i) any compensation or other amounts
payable to any current or former employee, officer, director, independent
contractor, contingent worker or consultant of Seller (or beneficiary or
dependent thereof), including hourly pay, commission, bonus, salary, accrued
vacation and other paid time off, fringe, pension or profit sharing benefits or
severance pay for or with respect to any period relating to the service with
Seller at any time on or prior to the Closing Date; (ii) all claims for medical,
dental, life insurance, health accident or disability benefits (including under
any Benefit Plan) brought by or in respect of current or former employees,
officers, directors, independent contractors, contingent workers or consultants
of Seller or the spouses, dependents or beneficiaries thereof, which claims
relate to events occurring or otherwise accrued on or prior to the Closing Date
(or for events occurring after the Closing Date to the extent required by the
terms of the Benefit Plan); and (iii) all worker’s compensation claims of any
current or former employees, officers, directors, independent contractors,
contingent workers or consultants of Seller which relate to events occurring on
or prior to the Closing Date. Seller shall pay, or cause to be paid, all amounts
described in this Section 6.01(c) to the Seller Employees set forth on Section
6.01 of the Disclosure Schedules as and when due.


(d)This Section 6.01 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 6.01, express
or implied, shall confer upon any other Person any rights or remedies of any
nature whatsoever under or by reason of this Section 6.01. Nothing in this
Section 6.01, express or implied, shall be construed to establish, amend or
modify any benefit plan, program, agreement or arrangement, or create any right
in any Transferred Employee or any other Person to any employment with Buyer or
any of its Affiliates or compensation or benefits of any nature or kind
whatsoever. The representations, warranties, covenants and agreements contained
herein are for the sole benefit of the parties hereto, and Seller Employees and
Transferred Employees are not intended to be and shall not be construed as
beneficiaries hereof.


(e)With respect to any current or former employee of Seller (other than the
Transferred Employees) and any eligible spouse or dependent thereof, Seller
shall retain and satisfy the obligation for providing notices and continuation
coverage under COBRA. Pursuant to Article VII, Seller shall indemnify and hold
Buyer and its group health plan(s) harmless against direct out-of-pocket
expenses incurred by Buyer in the event Buyer and its group health plan(s) shall
be liable for (i) any COBRA continuation coverage for any Person described in
this Section 6.01(e) and/or (ii) for any claim or liability with respect to
COBRA continuation coverage relating to any such Person.


Section 6.02    Conduct Prior to Closing. From the date hereof through the
Closing Date, Seller will use, conduct and operate the Purchased Assets and
Facility in the ordinary course and consistent with the past practice of Seller
and shall not take any action inconsistent therewith, except as otherwise
expressly permitted by this Agreement or consented to in advance in writing by
Buyer. From the date hereof to the Closing Date, Seller shall give prompt
written notice to Buyer of (i) the occurrence, or failure to occur, of any event
that causes any representation or warranty of Seller contained in this Agreement
to be untrue in any material respect and (ii) any failure of Seller to comply
with or satisfy, in any material respect, any covenant, condition or agreement





--------------------------------------------------------------------------------





to be complied with or satisfied by it under this Agreement. Such notice shall
provide a reasonably detailed description of the relevant circumstances and
shall include the amount that Seller believes, based on facts known to Seller,
as the case may be, would be payable by Seller pursuant to the indemnification
provisions hereof. Without limiting the generality of the foregoing, Seller
shall:
(a)comply with the Material Contracts;


(b)maintain the Purchased Assets in good working order and repair (ordinary wear
and tear excepted), consistent with past practice, and pay all Taxes related to
the Purchased Assets as and when they become due and payable;


(c)order, purchase and replenish inventory in the ordinary course of business,
consistent with past practice;


(d)not terminate, promote, demote or materially change the compensation or other
consideration or benefits of any Seller Employee;


(e)take all actions that will be necessary and appropriate to vest in and render
to Buyer at Closing good and marketable title to all of the Purchased Assets
free and clear of all Encumbrances;


(f)permit and provide reasonable access to Buyer to make offers of post-Closing
employment to Seller Employees, and to establish relationships with Persons
having business relations with Seller;


(g)promptly furnish to Buyer written notice of any environmental condition or of
any Actions or notices described in Section 4.12 arising or received after the
Effective Date; and promptly notify Buyer of any Material Adverse Effect;


(h)maintain in effect and good standing all Permits relating to the Purchased
Assets and Assumed Liabilities;


(i)comply with all Laws applicable to the Purchased Assets and the Facility;


(j)maintain the levels and quality of Inventory existing on the date hereof;


(k)not sell, assign or otherwise transfer or dispose of any Purchased Assets,
except for sales of Inventory in the ordinary course of business;


(l)not (i) by action or inaction, abandon, terminate, cancel, forfeit, waive or
release any material rights of Seller, in whole or in part, with respect to the
Purchased Assets or encumber any of the Purchased Assets; (ii) effect any
merger, business combination, reorganization or similar transaction or take any
other action which reasonably could be expected to affect adversely Seller’s
ability to perform in accordance with this Agreement; or (iii) settle any
dispute or threatened dispute with any Governmental Authority regarding, arising
from or relating to the Facility or any of the Purchased Assets;


(m)not enter into any other Contract except for Contracts entered into in the
ordinary course of business that satisfy each of the following requirements: (i)
the Contract may be assigned to Buyer or any of its Affiliates without the
consent of any party to such Contract; (ii) following Closing, Buyer or its
Affiliates may terminate the Contract without cause on no more than ninety (90)
days’ notice and without payment of any penalty, premium or termination payment;
and (iii) the Contract does not involve the payment or receipt of more than
$25,000 annually;


(n)not (i) amend any Assigned Contract, other than renewals or extensions of
such Assigned Contracts in the ordinary course of business on terms and
conditions that satisfy the requirements and limitations described in clause (m)
above; or (ii) terminate any Assigned Contract;


(o)not create, assume or permit to exist any new Encumbrance upon any of the
Purchased Assets;


(p)not take any other action outside the ordinary course of business; and


(q)maintain in full force and effect all Insurance Policies.


Section 6.03    Confidentiality. From and after the Closing, each party shall,
and shall cause its Affiliates to, hold, and shall use commercially reasonable
efforts to cause its Representatives to hold in confidence any and all
information, whether written or oral, concerning the Purchased Assets and the
operation of the Facility, except to the extent that a party can establish that
such information: (a) is generally available to and known by the public through
no fault of the other party or any of such other





--------------------------------------------------------------------------------





party’s Affiliates or Representatives; or (b) is lawfully acquired by the
disclosing party’s or any of the disclosing party’s Affiliates or
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If a party or any of its Affiliates or Representatives are compelled
to disclose any information by judicial or administrative process or by other
requirements of Law, the disclosing party shall promptly notify the
non-disclosing party in writing and shall disclose only that portion of such
information that the disclosing party is advised by its counsel in writing is
legally required to be disclosed, and the disclosing party shall cooperate in
any efforts by the non-disclosing party to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such information.


Section 6.04    Non-Solicitation.


(a)[DELETED]


(b)For a period of two (2) years commencing on the Closing Date (the “Restricted
Period”), Seller shall not, and shall not permit any of its Affiliates to,
directly or indirectly, hire or solicit any person who was employed or otherwise
engaged by Buyer at any time during the one-year period prior to the Closing or
during the Restrictive Period, or encourage any such employee to leave
employment with Buyer.


(c)During the Restricted Period, Buyer shall not, and shall not permit its
Affiliates to, directly or indirectly, hire or solicit any person who was
employed or otherwise engaged by Seller at the Facility at any time during the
one-year period prior to the Closing or during the Restrictive Period, or
encourage any such employee to leave employment with Seller.


(d)Notwithstanding the foregoing restrictions of this Section 6.04, neither
party shall be prohibited from soliciting or hiring by means of a general
advertisement not directed at any particular individual. Examples of permitted
activities hereunder include job postings on the internet or through job search
portals, contacts through job fairs, conventions or conferences, or instances
where an employee responds to any of the foregoing.


(e)Each party acknowledges that a breach or threatened breach of this
Section 6.04 would give rise to irreparable harm to the other party, for which
monetary damages would not be an adequate remedy, and each party hereby agrees
that, in the event of a breach or a threatened breach by such party or any of
its Affiliates of any such obligations, the non-breaching party shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to seek equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond or to prove actual damages in connection with the
seeking to obtain any such injunctive or other equitable relief). Each party
covenants and agrees that, subject to Section 9.13 hereof, it will not seek to
challenge the enforceability of the covenants contained in this Section 6.04,
nor will it assert as a defense to any Action seeking enforcement of the
provisions contained in this Section 6.04 (including an Action seeking
injunctive relief) that such provisions are not enforceable due to lack of
sufficient consideration received by it.


(f)Each party acknowledges that the restrictions contained in this Section 6.04
are reasonable and necessary to protect the legitimate interests of the other
party and constitute a material inducement to the other party to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this Section 6.04 should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then, subject to
Section 9.13 hereof, any court with jurisdiction afforded hereunder is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service or
other limitations permitted by applicable Law. The covenants contained in this
Section 6.04 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.


Section 6.05    Books and Records. Buyer and Seller acknowledge that, subsequent
to the Closing, Buyer and Seller may need access to information, or documents in
the control or possession of the other. Accordingly, Buyer agrees that, at the
sole cost and expense of Seller, it will make available to Seller and its
agents, independent auditors and/or Governmental Authorities such documents and
information as may be available relating to the Purchased Assets in respect of
periods prior to the Closing and will permit Seller to make copies of such
documents and information. Seller agrees that, at the sole cost and expense of
Buyer, Seller will make available to Buyer and its agents, independent auditors
and/or Governmental Authorities such documents and information as may be in the
possession of Seller or its Affiliates relating to the Purchased Assets in
respect of periods prior to the Closing and will permit Buyer to make copies of
such documents and information.







--------------------------------------------------------------------------------





Section 6.06    Public Announcements. Unless otherwise required by applicable
Law or the rules and regulations of any national stock exchange on which the
securities of such party are listed, no party to this Agreement shall make any
public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party, provided that Buyer strictly adheres
to all statutes, court decisions and the opinions of the Texas Attorney General
with respect to disclosure of public information under the Texas Public
Information Act, Chapter 552, Texas Government Code, and that the press
statement set forth on Exhibit I is otherwise hereby preapproved for
dissemination.


Section 6.07    Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer, it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction shall be treated
as Excluded Liabilities.


Section 6.08    Tax Matters.


(a)Seller shall prepare or cause to be prepared and file or cause to be filed on
a timely basis all Tax Returns relating to the Purchased Assets with respect any
Pre-Closing Tax Period. Without the prior written consent of Buyer, Seller shall
not change or consent to any change in the Tax treatment of any Purchased Asset
except in compliance with Section 2.03, hereunder. Seller shall be responsible
for all Taxes with respect to any Pre-Closing Tax Period and Pre-Closing
Straddle Period. Seller shall pay Pre-Closing Period Taxes to any Governmental
Authority.


(b)Other than with respect to Taxes that are subject to Section 2.05,] to
determine the Taxes with respect to any period or taxable year beginning before
and ending after the Closing (“Straddle Period”) that are allocable to the
portion of such Straddle Period ending on and including the Closing
(“Pre-Closing Straddle Period”), Buyer and Seller shall use a “closing of the
books” method with the Pre-Closing Straddle Period ending at the time of the
Closing and the other beginning immediately after the Closing, provided that
Taxes imposed on a periodic basis (including without limitation real property
Taxes, personal property Taxes, and similar ad valorem Taxes imposed with
respect to the Purchased Assets) shall be allocated on a daily basis.


(c)Buyer shall prepare or cause to be prepared and file (solely as may be
applicable to Buyer) or cause to be filed all Tax Returns relating to the
Purchased Assets with respect to all taxable periods ending after the Closing.


(d)Buyer is exempt from: (i) Texas sales and use tax pursuant to Section 151.309
of the Texas Tax Code, (ii) motor vehicle tax pursuant to Section 152.082 of the
Texas Tax Code, and (iii) property taxes pursuant to Section 11.11 of the Texas
Tax Code. Buyer and Seller shall jointly notify the Harris County Appraisal
District (“HCAD”) in writing within ten (10) days after Closing that the
tangible Personal Property subject to tax in HCAD account numbered 2059030 (the
“HCAD Account”) have been transferred to Buyer, which is exempt from Texas
property tax pursuant to Section 11.11 of the Texas Tax Code, as of the Closing
Date. Seller shall be responsible for property taxes on the Purchased Assets
imposed with respect to the period from January 1, 2020 through Closing, as
prorated for 2020 in accordance with Section 26.11 of the Texas Tax Code. If the
2020 tax bills associated with the HCAD Account for the period prior to Closing
are delivered to Buyer after Closing, Buyer will timely provide such bills to
Seller to allow for timely payment thereof.


(e)Following the Closing, Seller shall cooperate with Buyer and shall make
available to Buyer, as reasonably requested, in connection with or related to
filing any Tax Return, amended return or claim for refund, determining a
liability for Taxes or a right to a refund of Taxes or in conducting or
responding to any audit or other proceeding in respect of Taxes, all
information, records or documents relating to Tax liabilities or potential Tax
liabilities with respect to the Purchased Assets for all periods, and shall
preserve all information, records and documents (to the extent not a part of the
Purchased Assets delivered by Seller at Closing) at least until the expiration
of any applicable statute of limitations or extensions thereof. Such cooperation
and information shall include providing copies of all relevant Tax Returns,
together with accompanying schedules and related work papers, documents relating
to rulings or other determinations by taxing authorities and records concerning
the ownership and tax basis of property, which Seller may possess. Seller will
retain all returns, schedules and work papers and all material records or other
documents relating thereto, until the expiration of the statute of limitations
(including extensions) of the taxable years to which such returns and other
documents relate and, unless such returns and other documents are offered to
Buyer, until the final determination of any payments which may be required in
respect of such years under this Agreement. Each party further agrees, upon
request of the other, to use commercially reasonable efforts to obtain any
certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Taxes that could
be imposed on either party or the Purchased Assets (including, without
limitation, with respect to the transactions contemplated hereby), including,
without limitations, any document that may be required in connection with or
related to filing by Seller of any Tax Return or amendment thereto with respect
to the Purchased Assets. Any information obtained under this Section shall be
kept





--------------------------------------------------------------------------------





confidential, except as may be otherwise necessary in connection with the filing
of returns or claims for refund or in conducting any audit or other proceeding.


Section 6.09    Further Assurances. Following the Closing, without further
consideration, each of the parties hereto shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably requested by the other party to evidence or perfect Buyer’s right,
title and interest to the Purchased Assets and/or as may be reasonably required
to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the Ancillary Documents.


Section 6.10    Access to Premises; Information. Between the date of this
Agreement and the Closing Date, to the extent permitted by Law, and upon
reasonable prior notice and during normal business hours, Seller shall without
charge allow Buyer and its authorized representatives and agents full and
complete access to and the right to inspect the Facility, the properties, books,
Contracts, papers and records of Seller relating to the Facility and the
Purchased Assets, and the opportunity to meet with Seller Employees and the
officers and agents of Seller who have responsibility for the operation of the
Facility. In furtherance of the foregoing, Seller will, without charge, furnish
Buyer with such additional financial and operating data and other information as
to Seller, the Facility and the Purchased Assets as Buyer may from time to time
reasonably request without regard to where such information may be located.
Buyer’s right of access and inspection shall be made in such a manner as not to
interfere unreasonably with the business.


Section 6.11    Consents to Assignment. Seller is responsible for obtaining, and
shall use commercially reasonable efforts to obtain prior to the Closing, any
and all consents to assign any Assigned Contract necessary or desirable in
connection with the transactions contemplated herein. Each party shall cooperate
with the other as reasonably requested to obtain any such consents. Attached
hereto as Exhibit J is the Consent to Assignment form (the “Consent to
Assignment”) to be used by Seller to satisfy its obligations pursuant to this
Section, unless otherwise approved in writing by Buyer.


Section 6.12    Governmental Consents; Approvals. Between the Effective Date and
the Closing Date, Seller, at its sole cost and expense, shall take all
reasonable steps to obtain as promptly as practicable all Approvals and Permits
necessary for Seller to transfer the Purchased Assets to Buyer. Notwithstanding
the foregoing, Buyer and Seller agree to cooperate with each other and to
provide such information and communications to each other or to any Governmental
Authority as may be reasonably requested in order to obtain the Approvals and
Permits contemplated above or otherwise necessary to consummate the transactions
contemplated hereby. Seller and Buyer will supply to each other copies of all
material correspondence, filings or written communications by such party or its
Affiliates with any Governmental Authority or staff members thereof, with
respect to the transactions contemplated by this Agreement.


Section 6.13    [DELETED]


Section 6.14    Exclusivity. From the Effective Date until the earlier of: (a)
the Closing Date and (b) the termination of this Agreement in accordance with
its terms, none of the Seller or its Affiliates, or Seller’s board members,
officers or agents shall: (i) offer for sale any of the Purchased Assets (or any
material portion thereof), or any ownership interest in or management rights or
rights or interests in the Purchased Assets or the Facility; (ii) solicit offers
to buy all or any material portion of any of the Purchased Assets, or any
ownership interest in or management rights or rights or interests in the
Purchased Assets or the Facility; (iii) hold discussions with any Person (other
than Buyer) looking toward such an offer or solicitation; or (iv) enter into any
agreement with any Person (other than Buyer) with respect to the sale or other
disposition of any of the Purchased Assets (or any material portion thereof) or
any ownership interest in or management rights or rights or interests in the
Purchased Assets or the Facility, or with respect to any merger, consolidation,
or similar transaction involving the Purchased Assets or the Facility. Seller
will promptly communicate to Buyer the substance of any inquiry or proposal
concerning any such transaction received by it prior to the close of the
above-mentioned period.


Section 6.15    Casualty. If any part of the Purchased Assets is damaged, lost
or destroyed (whether by fire, theft, vandalism or other cause or casualty) in
whole or in part prior to Closing, and the fair market value of such damage,
loss or destruction is less than $1,500,000, Buyer may, at its option, either
(i) reduce the Purchase Price by the greater of (A) the fair market value of the
Purchased Assets damaged, lost or destroyed, such value to be determined as of
the date immediately prior to such damage, loss or destruction plus an amount
equal to the estimated revenues in excess of expenses for Seller during any
period of repair or reconstruction that extends beyond the Closing (the
“Estimated Business Loss”) or (B) by the estimated cost to replace or restore
the damaged, lost or destroyed Purchased Assets plus an amount equal to the
Estimated Business Loss, or (ii) require Seller to transfer the proceeds (or the
right to the proceeds) of applicable insurance to Buyer at Closing (including
business interruption insurance) plus an amount equal to any deductibles paid or
incurred by Seller, and Buyer may replace or restore the damaged, lost or
destroyed property. If any part of the Purchased Assets is damaged, lost or
destroyed (whether by fire, theft, vandalism or other cause or casualty) in
whole or in part prior to Closing, and either the fair market value of such
damage, loss





--------------------------------------------------------------------------------





or destruction is equal to or greater than $1,500,000, Buyer may, at its option,
either (x) require Seller to transfer the proceeds (or the right to the
proceeds) of applicable insurance (including business interruption insurance)
plus an amount equal to any deductibles paid or incurred by Seller to Buyer at
Closing, and Buyer may restore or replace the damaged, lost or destroyed
property, (y) terminate this Agreement in its entirety or (z) reduce the
Purchase Price by the greater of (A) the fair market value of the Purchased
Assets damaged, lost or destroyed, such value to be determined as of the date
immediately prior to such damage, loss or destruction plus an amount equal to
the Estimated Business Loss or (B) the estimated cost to replace or restore the
damaged, lost or destroyed Purchased Assets plus an amount equal to the
Estimated Business Loss. The reduction in the Purchase Price shall be determined
by an MAI appraiser to be mutually selected and paid equally by Seller and
Buyer. Any Estimated Business Loss for which Buyer exercises the remedies
afforded under Section 6.15(x) or (z) shall not be deemed a Material Adverse
Effect for any purposes of this Agreement.


Section 6.16    [DELETED]


ARTICLE VII
INDEMNIFICATION


Section 7.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein or made
pursuant to this Agreement (and any indemnity obligations) shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months following the Closing Date; provided that (i) Fundamental
Representations shall survive indefinitely, and (ii) Section 4.10, Section 4.11,
Section 4.12, and Section 4.15 shall survive for the full period of all
applicable statutes of limitations including any applicable tolling period
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty, and such claims shall survive until
finally resolved.


Section 7.02    Indemnification by Seller. Subject to the other terms and
conditions of this Article VII, Seller shall indemnify and defend each of Buyer,
Buyer’s Affiliates, and each of their respective Representatives (collectively,
the “Buyer Indemnitees”) from and against, and shall hold each of them harmless
from and against, and shall pay and reimburse each of them for, any and all
Losses incurred or sustained by, or imposed upon, any of the Buyer Indemnitees
or that any of the Buyer Indemnitees may incur as a result of, based upon,
arising out of, with respect to or by reason of any one or more of the
following: (i) any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the Ancillary Documents or in
any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement; (ii) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the Ancillary
Documents or any certificate or instrument delivered by or on behalf of Seller
pursuant to this Agreement; (iii) any Excluded Asset or any Excluded Liability;
(iv) any claim or Liability asserted by a Person who is not a party to this
Agreement (a “Third Party Claim”) based upon, resulting from or arising out of
(a) the Facility, the Purchased Assets, the Assumed Liabilities, operations,
properties, assets or obligations of Seller or any of Seller’s Affiliates
conducted, existing or arising on or prior to the Closing Date, or (b)
Section 7.02(iii), Section 7.02(v) or Section 7.02(vi) without regard to whether
existing or arising on, prior to or after the Closing Date; (v) the failure to
obtain consent from the counterparty or counterparties to an Assigned Contract
as of the Closing Date; (vi) any orders, Actions, compliance reports or
information requests, subpoenas or production requests, settlement agreements or
conciliation agreements arising from the Facility or the Purchased Assets prior
to the Closing or from facts in existence relating to the Facility or the
Purchased Assets prior to the Closing, or (vii) any fraud, willful misconduct or
criminal acts of (a) Seller, or (b) the Affiliates, Representatives and any
other officers, directors, agents, independent contractors and employees of
Seller. Losses payable by Seller to Buyer Indemnitees for an Indemnification
Claim pursuant to this Section 7.02 shall be satisfied first from the Escrow
Account, and then by proceeding directly against Seller.


Section 7.03    Determination of Losses. For purposes of (a) determining whether
or not a representation or warranty made by Seller has been breached for
purposes of Section 7.02, or (b) calculating the amount of Losses to which a
Buyer Indemnitee is entitled under this Article VII, Material Adverse Effect and
the terms “material,” “materiality,” and similar qualifiers, modifiers or
limitations (including monetary values and qualifiers as to “knowledge”) shall
be disregarded.


Section 7.04    Indemnification by Buyer. Subject to the other terms and
conditions of this Article VII, Section 9.13 and the Laws and Constitution of
the State of Texas, Buyer shall indemnify and defend Seller and Seller’s
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of: (i) any inaccuracy in or breach of any of
the representations or warranties of Buyer contained in this Agreement, the
Ancillary Documents or in any certificate or instrument delivered by or on
behalf of





--------------------------------------------------------------------------------





Buyer pursuant to this Agreement; (ii) any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Buyer pursuant to this
Agreement; or (iii) any Assumed Liability.


Section 7.05    Indemnification Procedures.


(a)Whenever any claim shall arise for indemnification under this Article VII (an
“Indemnification Claim”), the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of the
Indemnification Claim to the party obligated to provide indemnification (the
“Indemnifying Party”), but in any event not later than thirty (30) days after
the Indemnified Party becomes aware of the Indemnification Claim; provided that
failure to timely give such written notice shall not relieve the Indemnifying
Party of its indemnification obligations except and only to the extent that the
Indemnifying Party is required to forfeit rights or defenses by reason of such
failure. Such notice shall describe the Indemnification Claim in reasonable
detail, shall include copies of all available material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party.


(b)The Indemnifying Party shall not be entitled to participate in the defense of
any Buyer Indemnitee with respect to any Third Party Claim or direct claim, and
will have no right to defend the Indemnified Party against the Third Party Claim
or direct claim. The Indemnified Party will, together with the Attorney General
of the State of Texas, undertake the defense, compromise or settlement of each
Third Party Claim and direct claim on behalf of and for the account and risk of
the Indemnifying Party; provided, however, that no Third Party Claim or direct
claim shall be compromised or settled without concurrent notice to the
Indemnifying Party. Notwithstanding anything to the contrary in this Section
7.05(b), if the Indemnifying Party is a party to a direct claim, the
Indemnifying Party shall be entitled to conduct its own defense of such direct
claim, but not the defense of any Indemnified Party concerning such direct
claim. No action taken by the Indemnified Party in accordance with such defense
and settlement shall relieve the Indemnifying Party of its indemnification
obligations herein provided with respect to any damages resulting therefrom.


(c)The Indemnifying Party shall cooperate in all commercially reasonable
respects with the Indemnified Party and the Attorney General of the State of
Texas in the investigation, trial and defense of any Action that may be subject
to this Article VII and any appeal arising therefrom. The parties shall
cooperate with each other in any notifications to insurers. The Indemnifying
Party shall assist and cooperate, at the cost of the Indemnifying Party, with
the Indemnified Party in the making of settlements and the enforcement of any
right of contribution to which the Indemnified Party may be entitled from any
Person or entity in connection with the subject matter of any litigation subject
to indemnification hereunder.


Section 7.06    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.


Section 7.07    Exclusive Remedies. Subject to Section 6.04(e) and Section 9.13,
each party acknowledges and agrees that its sole and exclusive remedy with
respect to any and all claims (other than claims related to an Excluded
Liability or arising from criminal activity, intentional misrepresentation,
fraud or willful misconduct on the part of such party in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. Nothing in this
Section 7.07 shall limit either party’s right to seek any equitable relief
hereunder or to seek any remedy on account of any party’s criminal, intentional,
fraudulent or willful misconduct.


Section 7.08    Limitation of Liability. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PURSUANT TO THIS ARTICLE
VII FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS
OR BUSINESS INTERRUPTION) OR PUNITIVE DAMAGES (OTHER THAN AS SET FORTH IN THE
DEFINITION OF “LOSSES”) ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR
ITS SUBJECT MATTER.


ARTICLE VIII
TERMINATION


Section 8.01    Termination Events. Notwithstanding anything to the contrary set
forth herein, this Agreement may, by written notice given prior to or at the
Closing, be terminated and the transactions contemplated hereby may be abandoned
at any time prior to the Closing as follows:


(a)By Seller if Closing has not occurred by February 21, 2020;







--------------------------------------------------------------------------------





(b)by Buyer if there has been a Material Adverse Effect, or if an event or
circumstance has occurred which would reasonably be expected to result in a
Material Adverse Effect;


(c)by Buyer pursuant to its right to terminate under Section 6.15 if any part of
the Purchased Assets is damaged, lost or destroyed (whether by fire, theft,
vandalism or other cause or casualty) in whole or in part prior to Closing, and
either the fair market value of such damage, loss or destruction is equal to or
greater than $1,500,000, or the Facility has suffered material damage;


(d)by either Buyer or Seller by providing written notice to the other at any
time on or before February 21, 2020 (the “End Date”) if the Closing shall not
have occurred by reason of the impossibility of satisfying any condition set
forth in Section 3.02, in the case of Buyer, or Section 3.03 in the case of
Seller, (unless the impossibility of satisfying any such condition is the result
of one or more breaches or violations of, or inaccuracy in, any covenant,
agreement, representation or warranty set forth in this Agreement by the
terminating party);


(e)by either Buyer or Seller by providing written notice to the other at any
time on or after the End Date if the Closing shall not have occurred by the End
Date; provided, however, that the right to terminate this Agreement under this
Section 8.01(e) shall not be available to a party whose failure to fulfill any
obligation under this Agreement or breach of any representation or warranty
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur by the End Date;


(f)by either Buyer or Seller if a final nonappealable order permanently
enjoining, restraining or otherwise prohibiting the Closing shall have been
issued by a Governmental Authority of competent jurisdiction; or


(g)by mutual written agreement of Buyer and Seller.


Section 8.02    Effect of Termination. Each party’s right of termination under
Section 8.01 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 8.01, this
Agreement shall become null and void and of no further force of effect, all
further obligations of the parties under this Agreement shall terminate without
further liability of any party to another, and none of the parties hereto (or
their respective Affiliates, directors, officers, Regents, partners, employees,
agents, consultants, attorneys or other representatives) shall have any
liability in respect of such termination, except that the rights and obligations
in this Section 8.02, in Article VII and in Article IX will survive any
termination. In addition, if this Agreement is terminated by a party because one
or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement or other breach of this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired. A termination of this Agreement under Section 8.01 shall
not relieve any party of any liability for a breach of, or for any
misrepresentation under, this Agreement, or be deemed to constitute a waiver of
any available remedy (including specific performance if available) for any such
breach or misrepresentation.


ARTICLE IX
MISCELLANEOUS


Section 9.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses; provided, however, that Seller shall pay the fees and expenses of
the Escrow Agent pursuant to the Escrow Agreement.


Section 9.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier; (c) on the date sent by email of a .PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) when delivered from a point in the United States by a
recognized overnight courier service or overnight courier, or on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):





--------------------------------------------------------------------------------





If to Seller:
If to Buyer:
Bellicum Pharmaceuticals, Inc.
2130 West Holcombe Blvd
Suite 800
Houston, TX 77030
Attention: General Counsel
Email: sward@bellicum.com
The University of Texas M.D. Anderson Cancer Center
Attn.: SVP and Chief Financial Officer
1400 Pressler Street, Unit 1495
Houston, Texas 77030
Fax No.: (713) 745-1034
Email: bbmelson@mdanderson.org
with a copy to


Pillsbury Winthrop Shaw Pittman LLP
2 Houston Center
909 Fannin Street, Suite 2000
Houston, TX 77010-1028
Attention: Andrew L. Strong
Email: andrew.strong@pillsburylaw.com
with simultaneous copies to


The University of Texas
M. D. Anderson Cancer Center
7007 Bertner Avenue, Unit 1674
Houston, Texas 77030-3907
Attention: Chief Legal Officer
Fax Number: (713) 745-6029
Email: ahkinzel@mdanderson.org
 
and


Executive Director of Real Estate
The University of Texas System
210 West 7th Street
Austin, Texas 78701
Fax Number: (512) 499-4523
 
and


Hunton Andrews Kurth LLP
200 Park Avenue, 52nd Floor
New York, New York 10166
Attention: Roger Griesmeyer
Email: rgriesmeyer@huntonak.com



Section 9.03    Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole; (d) the word “dollars” or the symbol “$” refers to United States
Dollars; (e) the words “knowledge of Seller,” “Seller’s knowledge” or any other
similar knowledge qualifications means the knowledge of the Seller Knowledgeable
Persons after due inquiry; (f) “ordinary course of business” means consistent
with the past practice of Seller in its conduct of the operation of the Facility
and ownership of the Purchased Assets during the 12-month period ending on the
date of this Agreement; (g) “made available to Buyer” means uploaded to the
online data room established and maintained by Seller in connection with Buyer’s
investigation of the Purchased Assets not less than three (3) Business Days
prior to the date of this Agreement; (h) the masculine gender shall also include
the feminine and neutral genders, and vice versa; (i) words, including defined
terms, importing the singular shall also include the plural, and vice versa; and
(j) unless the context otherwise requires, references herein (x) to Articles,
Sections and Disclosure Schedules mean the Articles and Sections of, and the
Disclosure Schedules attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Disclosure Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.


Section 9.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.


Section 9.05    Severability. If any term or provision of this Agreement is held
to be invalid, illegal or unenforceable by a court of competent jurisdiction,
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof. Except as provided in
Section 6.04(e), upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.







--------------------------------------------------------------------------------





Section 9.06    Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter, including that certain Letter of Intent,
dated as of October 3, 2019 (the “Letter of Intent”), between Buyer and Seller,
together with any amendment(s) thereto. In the event of any inconsistency
between the statements in the body of this Agreement and those in the Ancillary
Documents and the Disclosure Schedules (other than an exception expressly set
forth as such in the Disclosure Schedules) or the Letter of Intent, the
statements in the body of this Agreement will control.


Section 9.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party; provided,
however, that Buyer may, without the prior written consent of Seller, assign all
or any portion of its rights under this Agreement to one or more of its
Affiliates. No assignment shall relieve the assigning party of any of its
obligations hereunder. For purposes of this Section 9.07, an “assignment” shall
include any merger, sale of greater than 50% of the voting securities or other
change of control of any party hereto.


Section 9.08    No Third-Party Beneficiaries. Except as provided in herein, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.


Section 9.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Buyer and
Seller. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


Section 9.10    Governing Law and Venue. This Agreement will be construed under
and in accordance with the Laws of the State of Texas without reference to its
conflicts of law provisions, and all obligations of the parties created under
this Agreement are performable in Harris County, Texas. Subject to Section 9.12
and Section 9.13 hereof, any legal suit, action or proceeding arising out of or
based upon this Agreement, the other transaction documents or the transactions
contemplated hereby or thereby may be instituted in the Federal Courts of the
United States of America or the courts of the State of Texas in each case
located in the City of Houston and Harris County, and each party irrevocably
submits, to the maximum extent permitted by Law, to the exclusive jurisdiction
of such courts in any such suit, action or proceeding.


Section 9.11    State Auditor’s Office. Seller understands that acceptance of
funds under this Agreement constitutes acceptance of authority of the Texas
State Auditor’s Office or any successor agency (“Auditor”), to conduct an audit
or investigation in connection with those funds (ref. Sections 51.9335(c),
73.115(c) and 74.008(c), Texas Education Code). Seller agrees to cooperate with
Auditor in the conduct of the audit or investigation, including providing all
records requested.


Section 9.12    Dispute Resolution. To the extent that Chapter 2260, Texas
Government Code, as it may be amended from time to time (“Chapter 2260”), is
applicable to this Agreement and is not preempted by other applicable Law, the
dispute resolution process provided for in Chapter 2260 and the related rules
adopted by the Texas Attorney General pursuant to Chapter 2260 will be used by
Buyer and Seller to attempt to resolve any claim for breach of contract made by
Seller against Buyer that cannot be resolved in the ordinary course of business.
The chief business officer of Buyer will examine Seller’s claim and any
counterclaim and negotiate in an effort to resolve the claims. The parties
specifically agree (i) neither execution of this Agreement by Buyer nor any
other conduct, action or inaction of any representative of Buyer relating to
this Agreement constitutes or is intended to constitute a waiver of Buyer’s or
the state’s sovereign immunity to suit; and (ii) Buyer has not waived its right
to seek redress in the courts.


Section 9.13    Texas State Agency. BUYER IS A STATE AGENCY. BUYER IS SUBJECT TO
THE CONSTITUTION AND LAWS OF THE STATE OF TEXAS AND UNDER THE CONSTITUTION AND
LAWS OF THE STATE OF TEXAS POSSESSES CERTAIN RIGHTS AND PRIVILEGES, IS SUBJECT
TO CERTAIN LIMITATIONS AND RESTRICTIONS, AND ONLY HAS SUCH AUTHORITY AS IS
GRANTED UNDER THE CONSTITUTION AND LAWS OF THE STATE OF TEXAS. THE PARTIES ARE
AWARE THERE ARE CONSTITUTIONAL AND STATUTORY LIMITATIONS ON THE AUTHORITY OF
BUYER (A STATE AGENCY) TO ENTER INTO CERTAIN TERMS AND CONDITIONS THAT MAY BE
PART OF THIS AGREEMENT, INCLUDING TERMS AND CONDITIONS RELATING TO LIENS ON
BUYER’S





--------------------------------------------------------------------------------





PROPERTY; DISCLAIMERS AND LIMITATIONS OF WARRANTIES; DISCLAIMERS AND LIMITATIONS
OF LIABILITY FOR DAMAGES; WAIVERS, DISCLAIMERS AND LIMITATIONS OF LEGAL RIGHTS,
REMEDIES, REQUIREMENTS AND PROCESSES; LIMITATIONS OF PERIODS TO BRING LEGAL
ACTION; GRANTING CONTROL OF LITIGATION OR SETTLEMENT TO ANOTHER PARTY; LIABILITY
FOR ACTS OR OMISSIONS OF THIRD PARTIES; PAYMENT OF ATTORNEYS’ FEES; DISPUTE
RESOLUTION; INDEMNITIES; AND CONFIDENTIALITY, AND TERMS AND CONDITIONS RELATED
TO LIMITATIONS WILL NOT BE BINDING ON BUYER EXCEPT TO THE EXTENT AUTHORIZED BY
THE LAWS AND CONSTITUTION OF THE STATE OF TEXAS. NOTWITHSTANDING ANY OTHER
PROVISION TO THE CONTRARY, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, NOTHING
IN THIS AGREEMENT IS INTENDED TO BE, NOR WILL IT BE CONSTRUED TO BE, A WAIVER OF
THE SOVEREIGN IMMUNITY OF THE STATE OF TEXAS OR A PROSPECTIVE WAIVER OR
RESTRICTION OF ANY OF THE RIGHTS, REMEDIES, CLAIMS, AND PRIVILEGES OF THE STATE
OF TEXAS. MOREOVER, NOTWITHSTANDING THE GENERALITY OR SPECIFICITY OF ANY
PROVISION OF THIS AGREEMENT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, THE
PROVISIONS OF THIS AGREEMENT AS THEY PERTAIN TO BUYER ARE ENFORCEABLE ONLY TO
THE EXTENT AUTHORIZED BY THE CONSTITUTION AND LAWS OF THE STATE OF TEXAS. SELLER
ACKNOWLEDGES AND AGREES THAT BUYER IS NOT REQUIRED TO PERFORM ANY ACT OR TO
REFRAIN FROM ANY ACT THAT WOULD VIOLATE ANY APPLICABLE LAW, INCLUDING THE
CONSTITUTION AND LAWS OF THE STATE OF TEXAS.


Section 9.14    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement, or any agreement or certificate delivered in connection with the
consummation of the transactions contemplated hereby, delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.


Section 9.15    Payments by Electronic Funds Transfer. Section 51.012, Texas
Education Code, authorizes Buyer to make payments through electronic funds
transfer methods. Seller agrees to accept payment from Buyer through those
methods, including the automated clearing house system (“ACH”). Seller agrees to
provide its banking information to Buyer in writing on Seller’s respective
letterhead signed by an authorized representative. Prior to payment of any
portion of the Purchase Price, Buyer will confirm Seller’s banking information.
Changes to bank information must be communicated to Buyer in writing at least
ten (10) days before the effective date of the change and must include an IRS
Form W-9 signed by an authorized representative of Seller.


Section 9.16    Payment of Debt or Delinquency to the State. Pursuant to
Sections 2107.008 and 2252.903, Texas Government Code, Seller agrees that any
payments owing to it under this Agreement may be applied directly toward any
debt or delinquency Seller owes the State of Texas or any agency of the State of
Texas, regardless of when it arises, until paid in full.


[Signature page follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date by their respective officers thereunto duly authorized.
SELLER:


BELLICUM PHARMACEUTICALS, INC.


By: /s/ Rick Fair    
Name: Rick Fair
Title: President




BUYER:


THE UNIVERSITY OF TEXAS M.D.
ANDERSON CANCER CENTER


By: Peter W.T. Pisters, M.D.    
Name: Peter W.T. Pisters, M.D.
Title: President




READ AND APPROVED:


By: Jason B. Bock, Ph.D.    
Name: Jason B. Bock, Ph.D.
Its: VP and Head, Biologics Product Development




Reviewed and Approved by
UTMDACC Legal Services for
UTMDACC Signature:


/s/Kenny Freed 1/15/2020
















[Signature page to Asset Purchase Agreement]





--------------------------------------------------------------------------------





EXHIBIT A
Definitions
Definitions. For purposes of this Agreement, the term:


(a)“Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.


(b)“Affiliate” of a Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. For purposes of this Agreement, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
Agreement, each of (i) The University of Texas System, and (ii) The UT Board of
Regents is an Affiliate of Buyer; provided, however, that, for purposes of
Section 6.04, the term “Affiliates” shall not include any member institution of
The University of Texas System other than Buyer, nor shall it include any
individual member of the UT Board of Regents or his or her respective
Affiliates.


(c)“Agreement” means this Asset Purchase Agreement, as amended or supplemented,
together with all Exhibits and Disclosure Schedules attached or delivered with
respect hereto or expressly incorporated herein by reference.


(d)“Ancillary Documents” means any agreement, instrument or document required to
be delivered at the Closing or that is otherwise executed by Buyer or Seller in
furtherance of the consummation of the transactions contemplated by this
Agreement, including, but not limited to, the Bill of Sale, the Assignment and
Assumption Agreement, the Escrow Agreement, the Master Services Agreement,
Transition Services Agreement, the Termination of Lease, and the Sublease
Agreement.


(e)“Approval” means any approval, authorization, consent, notice, qualification
or registration, or any extension, modification, amendment or waiver of any of
the foregoing, of or from, or any notice, statement, filing or other
communication to be filed with or delivered to, any Governmental Authority.


(f)“Assigned Contracts” is defined in Section 1.01(a).


(g)“Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in New York, New York are authorized or required
by Law to be closed for business.


(h)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Public Health Service Act, codified as 42 U.S.C. §§ 300bb-1 through 300bb-8, and
any similar state or federal continuation of coverage laws.


(i)“Code” means the Internal Revenue Code of 1986, as amended.


(j)“Contracts” means all contracts, warrantys, subleases, sublicenses, leases,
deeds, mortgages, licenses, instruments, notes, commitments, undertakings,
indentures, joint ventures and all other agreements, commitments and legally
binding arrangements, whether written or oral.


(k)“current Good Manufacturing Practices” or “cGMP” means the then-current good
manufacturing practices required by the U.S. Food and Drug Administration for
the manufacture and testing of investigational drugs used in phase 1 clinical
trials, as set forth in the Federal Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, including the provisions of 21 C.F.R. Parts
210 and 211.


(l)“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
agreed to by Buyer concurrently with the execution and delivery of this
Agreement.


(m)“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.







--------------------------------------------------------------------------------





(n)“Environmental Claim” means any Action, Governmental Order, Encumbrance,
fine, penalty, or, as to each, any settlement or judgment arising therefrom, by
or from any Person alleging liability of whatever kind or nature (including
liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (i) the presence, Release of, or exposure to, any
Hazardous Materials; or (ii) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.


(o)“Environmental Law” means any applicable Law, and any Governmental Order or
Contract with any Governmental Authority: (i) relating to pollution (or the
cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (ii)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.


(p)“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.


(q)“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.


(r)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


(s)“ERISA Affiliate” means all employers (whether or not incorporated) that
would be treated together with Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.


(t)“Escrow Agent” means UMB Bank, N.A., located at 6034 West Courtyard Drive,
Suite 370, Austin, Texas 78730.


(u)“Escrow Amount” means $1,500,000.


(v)“Fundamental Representations” means the Fundamental Representations of Buyer
and the Fundamental Representations of Seller.


(w)“Fundamental Representations of Buyer” means the representations and
warranties of Buyer set forth in Sections and 5.01, 5.02, and 5.06.


(x)“Fundamental Representations of Seller” means the representations and
warranties of Seller set forth in Sections 4.01, 4.02, 4.06, and 4.17.


(y)“GAAP” means United States generally accepted accounting principles in effect
from time to time.


(z)“Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations, or orders of such organization or
authority have the force of Law), or any arbitrator, court, or tribunal of
competent jurisdiction.


(aa)“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.


(bb)     “Government Programs” means Medicare, Medicaid, TRICARE and any other
plan or program providing health care benefits, whether directly through
insurance or otherwise, that is funded directly, in whole or in part, by the
United States Government or any state.


(cc)    “Hazardous Materials” means all chemicals, materials, wastes,
pollutants, contaminants, or substances that are prohibited, controlled, or
regulated by, or for which Liability or standards of conduct are imposed under,
Environmental Laws, including any petroleum or petroleum products (including
crude oil or any fraction thereof), per- and polyfluoroalkyl





--------------------------------------------------------------------------------





substances, perfluorooctanoic acid, perfluorooctane sulfonate, radioactive
substances, asbestos in any form, lead or lead-containing materials, urea
formaldehyde foam insulation and polychlorinated biphenyls.


(dd)     “Immigration Act” means the Immigration Reform and Control Act of 1986.


(ee)     “Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(i) issued patents, patent applications, utility models and design rights; (ii)
trademarks, service marks, brands, and other indicia of source or origin and all
registrations, applications for registration, and renewals of, any of the
foregoing; (iii) copyrights and works of authorship, whether or not
copyrightable, and all registrations, applications for registration, and
renewals of any of the foregoing; (iv) internet domain names, social media
accounts and all associated web addresses, URLs and websites and all content and
data thereon or relating thereto; (v) mask works, and all registrations,
applications for registration, and renewals thereof; (vi) industrial designs;
(vii) trade secrets, know-how, inventions (whether or not patentable),
discoveries, improvements, technology, business and technical information,
databases, data compilations and collections, tools, methods, processes,
techniques, and other confidential and proprietary information and all rights
therein; (viii) computer programs, operating systems, applications, firmware and
other code, including all source code, object code, application programming
interfaces, data files, databases, protocols, specifications, and other
documentation thereof; (ix) rights of publicity; and (x) all other intellectual
or industrial property and proprietary rights.


(ff)     “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.


(gg)     “Leasehold Improvements” means all right, title and interest of the
Seller in, to and under the leasehold improvements of every kind and description
located on or which are a part of the Leased Real Property.


(hh)    “Leasehold Interests” means (all and singular) the interests, estates,
rights, privileges, titles, easements, options and appurtenances belonging, or
in any way appertaining, any Seller as tenant, subtenant or occupant under the
Real Property Leases.


(ii)    “Leased Real Property” means the Facility and all other premises
described by the Real Property Leases.


(jj)    “Leases” mean the real property leases in connection with the occupancy,
possession or use of real property, including all amendments, modifications,
extensions, renewals, guaranties and other agreements with respect thereto.


(kk)    “Liabilities” means liabilities, obligations, or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured, or otherwise.


(ll)    “Losses” means any and all claims, losses, damages, Liabilities,
deficiencies, Actions, judgments, interest, awards, penalties, fines, costs
(including court costs and costs of appeal), expenses of whatever kind
(including, without limitation, reasonable costs of investigation defense,
reasonable accountants’, attorneys’ and similar fees, the cost of enforcing any
right to indemnification hereunder, interest accrued on late indemnification
payments and the cost of pursuing any insurance providers) or diminution in
value incurred or suffered by an Indemnitee, whether or not involving a Third
Party Claim; provided, however, that “Losses” shall not include punitive
damages, except to the extent actually awarded to a Governmental Authority or
other third party, or related to criminal, intentional, fraudulent or willful
misconduct.


(mm)    “Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (i) the business, results of operations,
condition (financial or otherwise), assets, Liabilities or prospects of the
business operations with respect to the Purchased Assets, (ii) the value of the
Purchased Assets, or (iii) the ability of Seller to consummate the transactions
contemplated hereby.


(nn)    “Permits” means all permits, licenses, franchises, Approvals,
authorizations, registrations, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Authorities.


(oo)    “Person” means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association or other entity.


(pp)    “Pre-Closing Tax Period” means any taxable period ending on or before
the Closing Date and, with respect to any taxable period beginning before and
ending after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.







--------------------------------------------------------------------------------





(qq)    “Release” means any release, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
abandonment, disposing or allowing to escape or migrate into or through the
environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).


(rr)    “Representative” means, with respect to any Person, any and all Regents,
directors, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.


(ss)    “Seller Indebtedness” means, without duplication: (i) all obligations of
any Seller for bank or other third-party indebtedness for borrowed money,
including all such obligations under any bank credit agreement, capitalized
lease, financing agreement or installment sale agreement and any other related
financing or credit agreement, in each case, with respect to the operation of
the Facility or any of the Purchased Assets; (ii) all obligations of Seller that
relate to the creation or imposition of an Encumbrance upon any of the Purchased
Assets.


(tt)    “Seller Knowledgeable Persons” means Seller’s executive officers (as
such term is defined under Rule 16a-1(f) of the 1934 Act) and Vice President of
Business Operations.


(uu)    “Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, escheat, unclaimed property, customs, duties or other taxes,
fees, assessments or charges of any kind whatsoever, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.


(vv)    “Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.


(ww)    “Territory” means the geographic area of the State of Texas.


(xx)    “WARN Act” means the federal Worker Adjustment and Retraining
Notification Act of 1988, and similar state, local and foreign laws related to
plant closings, relocations, mass layoffs and employment losses.


Additional Defined Term
Agreement Reference
1934 Act
Section 4.11(c)
Agreement
Preamble
Allocation Schedule
Section 2.03
Amendment of Lease
Section 3.02(j)(v)
Assigned Contracts
Section 1.01(a)
Assignment and Assumption Agreement
Section 3.02(j)(ii)
Assignment and Assumption of Lease
Section 3.02(j)(v)
Assumed Liabilities
Section 1.03
Auditor
Section 9.11
Bill of Sale
Section 3.02(j)(i)
Buyer
Preamble
Buyer Indemnitees
Section 7.02
Chapter 2260
Section 9.12
Closing
Section 3.01
Closing Date
Section 3.01
Escrow Agreement
Section 3.02(j)(iii)
EIR
Section 4.26
Excluded Assets
Section 1.02
Excluded Contracts
Section 1.02(f)
Excluded Liabilities
Section 1.04
Additional Defined Term
Agreement Reference






--------------------------------------------------------------------------------





HCAD Account
Section 6.08(d)
Indemnification Claim
Section 7.03
Indemnified Party
Section 7.03
Indemnifying Party
Section 7.03
Insurance Policies
Section 4.09
Inventory
Section 1.01(f)
Letter of Intent
Section 9.06
Manufactured Products
Section 1.01(c)
Master Services Agreement
Section 3.02(j)(iv)
Material Contract
Section 4.05(a)
Purchase Price
Section 2.01
Purchased Assets
Section 1.01
Real Property Lease
Section 4.07
Required Consents
Section 3.02(f)
Restricted Period
Section 6.04
Seller
Preamble
Seller Employees
Section 6.01(a)
Seller Indemnitees
Section 7.02
SOPs
Section 1.01(g)
Sublease Agreement
Section 3.02(j)(vii)
TCLR
Section 3.02(i)
TDLR
Section 3.02(i)
TEC
Section 4.22
Termination of Lease
Section 3.02(j)(v)
Third Party Claim
Section 7.05(b)
Transferred Employees
Section 6.01(a)
UT Board of Regents
Section 3.02(a)
Work Order #1
Section 3.02(j)(iv)








--------------------------------------------------------------------------------





EXHIBIT B
Facility Description







--------------------------------------------------------------------------------





a8thfloorplan.jpg [a8thfloorplan.jpg]





--------------------------------------------------------------------------------





penthousefloorplan.jpg [penthousefloorplan.jpg]





--------------------------------------------------------------------------------





a5thfloorplan.jpg [a5thfloorplan.jpg]





--------------------------------------------------------------------------------





EXHIBIT C
Form of Escrow Agreement









--------------------------------------------------------------------------------





EXHIBIT D
Form of Bill of Sale
[***]







--------------------------------------------------------------------------------





EXHIBIT E
Form of Assignment and Assumption Agreement
[***]





--------------------------------------------------------------------------------





EXHIBIT F
Form of Master Services Agreement







--------------------------------------------------------------------------------





MASTER SERVICES AGREEMENT
BETWEEN
THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER
AND
BELLICUM PHARMACEUTICALS, INC.
This Master Services Agreement (“Agreement”), effective as of [•], 2020 (the
“Effective Date”), is made by and between The University of Texas M. D. Anderson
Cancer Center (“MD Anderson”), an institution of higher education and one of the
institutions of The University of Texas System (“System”), which has its
principal address at 1515 Holcombe Boulevard, Houston, Texas 77030, and Bellicum
Pharmaceuticals, Inc., a Delaware corporation having its principal place of
business at 2130 W. Holcombe Boulevard, Suite 800, Houston, Texas 77030
(“Bellicum”). MD Anderson and Bellicum may each be referred to herein as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, MD Anderson is a comprehensive cancer treatment, education, research,
and prevention facility and an agency of the State of Texas located in Houston,
Texas;
WHEREAS, Bellicum is a clinical stage biopharmaceutical company striving to
deliver cures through controllable cell therapies;
WHEREAS, MD Anderson and Bellicum have entered into that certain Asset Purchase
Agreement, dated as of January 17, 2020 (as it may be amended from time to time,
the “APA”), pursuant to which, among other things, Bellicum agreed to sell the
Purchased Assets (as defined in the APA) and to assign the Assumed Liabilities
(as defined in the APA) to MD Anderson;
WHEREAS, the execution and delivery of this Agreement was a material inducement
to entry into the APA and is a condition to Closing (as defined in the APA)
under the terms of the APA;
WHEREAS, in connection with the APA, and pursuant to the terms and subject to
the conditions of this Agreement, Bellicum desires for MD Anderson to perform
for Bellicum from time to time during the Term, and MD Anderson is willing to
perform for Bellicum from time to time during the Term, pursuant to the terms
and conditions set forth herein, certain Services as more particularly described
in the Work Orders executed by the Parties in accordance with this Agreement;
WHEREAS, in order for MD Anderson to perform the Services, Bellicum will provide
MD Anderson with certain Materials as more particularly described herein and in
each Work Order; and
WHEREAS, Bellicum desires to engage MD Anderson to perform the Services, and MD
Anderson desires to perform the Services, pursuant to the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, terms, conditions,
benefits and provisions hereof, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
confirm and agree as follows:


AGREEMENT
Section 1.
OVERVIEW

1.1
The Services will be described in one or more work orders mutually agreed upon
and executed by the Parties pursuant to this Agreement (“Work Orders”) and are
the subject of this Agreement. Each Work Order shall be in substantially the
same form as the “Work Order Template,” Exhibit B with such additions and
deletions as the Parties may agree.

1.2
Each Work Order executed by the Parties, the schedules, exhibits and attachments
referenced in each Work Order and the exhibits referenced in this Agreement are
incorporated into this Agreement.






--------------------------------------------------------------------------------





1.3
Other than as described in Section 8.12.F hereof, with regard to the APA, the
Agreement shall control and govern all Services performed by MD Anderson under
any Work Order. If there is a conflict or inconsistency between the provisions
of this Agreement and any Work Order, the terms of the Work Order, including the
schedules, exhibits and attachments referenced therein, shall be governed by the
terms of this Agreement, unless an individual Work Order expressly and
specifically notes the deviations from the terms of the Agreement and exhibits
for the purposes of such Work Order in the “Deviations from Terms of Master
Services Agreement” section of such Work Order. In the event of a conflict
between the Agreement, a Work Order and any Quality Assurance Agreement, if
applicable, the terms of the Quality Assurance Agreement shall control.

1.4
All capitalized terms used herein, including the exhibits, schedules and
attachments hereto, shall have the meanings specified in the “Definitions,”
Exhibit A or elsewhere in the Agreement, as applicable, unless otherwise
specified.

Section 2.
SERVICES

2.1
Services Generally. During the Term and in accordance with this Agreement, MD
Anderson agrees to provide certain Services, which shall include cell therapy
Manufacturing and related activities, as described in Work Orders. MD Anderson
and Bellicum have agreed that the scope of Services, including the Initial
Supply Commitment and Expansion Option, will be limited to the Manufacture of
all Current Bellicum Products and up to two (2) new pre-clinical or clinical
stage products. In addition, if either the BPX-601 (within 9 months of the
Effective Date) or BPX-603 (within 12 months of the Effective Date) is
discontinued for clinical and/or regulatory reasons , Bellicum shall have the
right to replace one (1) such discontinued product with another one (1) GoCAR-T
product with similar Manufacturing and analytical processes (the “Product
Swap”). If Bellicum exercises its right to the Product Swap, then the Parties
will negotiate a technical transfer and process introduction plan to be paid by
Bellicum at MD Anderson’s fully loaded hourly rates. In addition, all
engineering, training or qualification runs performed by MD Anderson in
connection with such Product Swap shall count toward the Initial Supply
Commitment.

2.2
Initial Supply Commitment. During the Term, the Parties agree that MD Anderson
will Manufacture for Bellicum up to an aggregate of two hundred (200) doses of
proprietary cell therapy products (each dose a “Patient Lot”) in accordance
with, and subject to, the applicable Work Order, provided that Bellicum has
complied with all Bellicum Obligations (collectively, the “Initial Supply
Commitment”). During the final six (6) months of the Term, no new Work Orders
may be requested by Bellicum. For the avoidance of doubt, upon the earlier
conclusion of the Term or fulfillment of the Initial Supply Commitment, MD
Anderson shall no longer be obligated to perform Services unless otherwise
provided in a Work Order, having no obligation to enter into such a Work Order.

2.3
Delivery, Title and Risk of Loss.

2.3.A
All Deliverables delivered pursuant to any Work Order, including the Patient
Lots, shall be Delivered by MD Anderson EX WORKS (Incoterms 2017). Title to and
risk of loss with respect to any Patient Lot or other Deliverable shall pass
from MD Anderson to Bellicum at the time such Patient Lot or other Deliverable
is released to Bellicum, or Bellicum’s carrier, provided that the foregoing
shall not relieve MD Anderson of liability arising from MD Anderson’s negligence
or any failure to comply with its obligations with respect to the proper storage
conditions and handling prior to the tender thereof to the carrier. Bellicum
shall be responsible for transporting all Deliverables from the Facility to any
Bellicum facility at Bellicum’s sole cost and expense. MD Anderson will not be
responsible for any transportation costs, materials, insurance, or otherwise
related to the Deliverables.

2.3.B
MD Anderson’s responsibility with respect to the care, custody and control of
the Materials shall not begin until the Materials have been physically unloaded
from trailers and MD Anderson has begun receiving the Materials at the Facility,
as evidenced by a duly authorized warehouse receipt.

2.4
Bellicum Obligations. For all Services, unless otherwise expressly agreed by the
Parties in writing, Bellicum shall (1) pay for and deliver to MD Anderson at the
Facility, or other location designated in a Work Order, all Materials in the
amounts necessary to meet Bellicum’s supply Forecast, (2) provide MD Anderson
with all Specifications, including instructions for the Services for the
Manufacture of the Deliverables, and ensure MD Anderson has the necessary
information to allow MD Anderson to perform the Services in accordance with
applicable Work Order and applicable QAA, (3) use commercially reasonable
efforts to support MD Anderson in the performance of the Services including
knowledge transfer and consultation as reasonably required by MD Anderson, at no
charge to MD Anderson, (4) allow for any Lead-Time requirements provided in any
Work Order or as otherwise agreed by the Parties, (5) be responsible for the
expiration of any Materials, (6) provide MD Anderson a Forecast as described in
the applicable Work Order and Section 2.9 below, (7) be responsible for all
technology transfer, process Development,






--------------------------------------------------------------------------------





validation or related implementation activities related to or necessary to
perform the Services in accordance with the Work Order and Specifications, and
(8) ensure all permits or licenses that are held or used by (or which have been
filed or delivered by or on behalf of) Bellicum and required for the operation
of the Facility or performance of the Services are transferred to MD Anderson
including any such permits or licenses required by and in accordance with, the
APA (collectively, the “Bellicum Obligations”).
2.5
Materials. All Materials provided by Bellicum to MD Anderson for use in the
Manufacture of Patient Lots shall (1) remain the sole property of Bellicum, (2)
be used by MD Anderson only in carrying out its obligations under the Agreement
and for no other purpose, (3) not be transferred by MD Anderson to any Third
Party that is not specifically authorized in advance and in writing by Bellicum,
and (4) unless exhausted in the course of performing the Services, be returned
to Bellicum, upon Bellicum’s request and at Bellicum’s expense, at the
expiration or termination of the Agreement or when no longer required to be used
under the Agreement. After delivery, MD Anderson will be responsible for storing
such Materials for the performance of the Services. Bellicum shall provide MD
Anderson with, or ensure MD Anderson has possession of, current, correct and
complete Material Safety Data Sheets ("MSD Sheets"), or, if a MSD Sheet is not
applicable, then a safety summary sheet which outlines the storage and handling
requirements and other characteristics only with respect to those Materials that
can be reasonably hazardous in nature (i.e., corrosive, toxic, ignitable, etc.)
in order for MD Anderson to safely and properly store and handle such Materials.
MD Anderson reserves the right to exclude Materials from the Facility (or
require the immediate removal of such Materials) if MD Anderson reasonably
determines that it does not have complete and correct information as required by
this Section 2.5. Subject to Section 3.7, if Bellicum fails to remove the
Materials, MD Anderson may dispose of such Materials in any lawful manner and
shall incur no liability due to such disposition. Bellicum grants to MD Anderson
a first priority lien upon, and security interest in and to, all Materials at
any time deposited in the Facility or any warehouse owned or operated by MD
Anderson and in all proceeds and/or products thereof. Such lien and security
interest shall secure all fees and charges incurred with respect to
Deliverables, whether or not such Deliverable is in MD Anderson’s possession or
has been Delivered.

2.6
Standards. MD Anderson shall perform the Services in accordance with: (1) the
Work Order, (2) the Specifications, (3) the QAA, and (4) applicable Laws. MD
Anderson will perform the Services in a professional and workmanlike manner
consistent with industry standards applicable to the performance of such
Services.

2.7
Facility. The Services will be performed at the facility located at 2130 W.
Holcombe Boulevard, Houston, Texas 77030 (the “Facility”), unless otherwise
specified in a Work Order.

2.7.A
Capacity. During the Term and at no additional charge to Bellicum, MD Anderson
agrees to dedicate capacity equivalent of up to two (2) biomanufacturing suites
at the Facility as required, based upon Bellicum’s Forecasts, for MD Anderson to
meet the Initial Supply Commitment. In order to assure availability of the
dedicated capacity, MD Anderson shall ensure that an appropriate
biomanufacturing suite is available to Manufacture a Patient Lot, in accordance
with a Work Order, within three (3) days after notification by Bellicum.

2.7.B
Expanded Capacity Option. Bellicum shall have the option to request MD Anderson
expand its total capacity described in Section 2.7A, as necessary to meet the
capacity requirements of any existing Work Order, up to the equivalent of four
(4) suites or two (2) ballrooms. MD Anderson shall allocate such additional
capacity for Bellicum, provided (i) new Work Orders for such additional Services
are executed by the Parties, (ii) Bellicum fully funds any required buildout for
such expanded capacity and a reasonable period of time for such building is
agreed upon, (iii) Bellicum agrees to pay for all Services performed in such
additional space at market value pursuant to a mutually agreed upon Work Order;
and (iv) MD Anderson has all necessary rights and permissions (Regental,
landlord and otherwise) necessary or required to perform such buildout and
provide such space, having no obligation to seek any rights or permissions not
then presently available under any MD Anderson then-current real property lease
for the Facility, (collectively, the “Expansion Option”). Following receipt of
Bellicum’s notice to exercise the Expansion Option, MD Anderson shall confirm
that it has all appropriate rights and permissions for any necessary buildout of
the space. Upon receipt of MD Anderson’s confirmation, Bellicum shall pay MD
Anderson an option fee of [***] U.S. dollars ($[***]) by wire transfer of
immediately available funds to the account described in Section 7.2 hereof. For
the avoidance of doubt, notwithstanding a successful exercise of the Expansion
Option, upon conclusion of the Initial Term, or fulfillment of the Initial
Supply Commitment, MD Anderson shall no longer be obligated to perform Services
unless otherwise provided in a Work Order, having no obligation to enter into
such a Work Order.






--------------------------------------------------------------------------------





2.8
Documentation. MD Anderson shall maintain, and provide to Bellicum, records with
respect to the Services and Deliverables in accordance with the QAA.

2.9
Forecasts.

2.9.A
Forecasts. After the Initial Forecast and within the first three (3) Business
Days of each month during the Term, Bellicum will provide MD Anderson with
monthly rolling forecasts of Bellicum’s anticipated Deliverable needs for the
following six (6) calendar months (each, a “Forecast”). The first two (2) months
of each Forecast will constitute a binding commitment on Bellicum to order the
quantity of Deliverables forecasted for such period. For example, a Forecast
provided in March will be binding for the months of March and April;
accordingly, the Forecast provided in April, shall have the same April
Deliverable commitment as provided in the March Forecast, but now the May
Forecast will also be binding. However, for each binding month, Bellicum shall
be permitted to vary the Forecasted Deliverable amount by up to the greater of
50% of the Deliverables ordered or one (1) Patient Lot. Projections for the
non-binding period of each Forecast will constitute Bellicum’s reasonable best
estimates of future orders, but shall not be binding on Bellicum. To the extent
that Bellicum does not order Deliverables consistent with the binding portion of
a Forecast, the greater of the Forecasted amount (including the 50% variability
described above) or the actual number of orders, will count towards the Initial
Supply Commitment. If Bellicum orders more Deliverables than Forecasted
(including the 50% variability described above), MD Anderson will use good faith
efforts to meet such orders, but the fees charged by MD Anderson for such
Services shall be increased by 50%. For the avoidance of doubt, the following
example is for illustrative purposes: if the Forecast for June is four (4)
orders of a specific Deliverable, but Bellicum only places two (2) orders of
such Deliverable, these orders will be deemed within the accepted variability
for such Forecasted amount. However, if Bellicum only places one (1) order of
such Deliverable during this month, then Bellicum’s order will not be deemed in
compliance with the Forecasted amount and the four (4) Forecasted orders will
count towards the Initial Supply Commitment. Similarly, if Bellicum places seven
(7) orders within this month, then MD Anderson is only obligated to fulfill the
six (6) orders which are within the accepted variability, but MD Anderson will
use good faith efforts to fulfill the seventh (7th) order; however, such seventh
(7th) order, if fulfilled, will be subject to a 50% increase in fees.

2.9.B
Forecast Timing. Within thirty (30) days of the execution of the first Work
Order, Bellicum shall submit to MD Anderson its initial Forecast for each
Deliverable under such Work Order (the “Initial Forecast”). Unless otherwise
agreed by the Parties, the first month of the Initial Forecast shall commence on
the first day of the next calendar month. For all other Work Orders, Bellicum
shall submit Forecasts to MD Anderson upon the Work Order effective date or as
otherwise mutually agreed in such Work Order. Services shall not begin until
after the date covered in the Forecast; provided MD Anderson has received the
applicable Forecast prior to such date.

2.10
Scheduling and Cancellations.

2.10.A
Scheduling. For each Patient Lot, Bellicum will notify MD Anderson when it
becomes aware of the date on which a patient leukapheresis (the “Patient
Apheresis”) will occur as well as the arrival date at the Facility. Such
notification will occur at least three (3) Business Days prior to arrival of
Patient Apheresis at the Facility.

2.10.B
Cancellations. If, following such initial notification, Bellicum determines that
the Patient Apheresis will not be provided and the Patient Lot must be
cancelled, Bellicum shall notify MD Anderson as soon as feasible. Upon such
cancellation, Bellicum shall be responsible for reimbursement of any costs
incurred by MD Anderson in preparation for such cancelled batch, excluding the
costs of any Materials (so long as the Materials were provided by Bellicum). The
first five (5) cancelled Patient Lots shall not be counted against the Initial
Supply Commitment.

Section 3.
PRODUCT ACCEPTANCE; DEFECTS; REMEDIES

3.1
Acceptance of Patient Lots and Other Deliverables. Bellicum shall examine,
inspect and test each Patient Lot or other Deliverable Delivered under the
Agreement as soon as practicable after receipt. Bellicum shall notify MD
Anderson in writing of any Patient Lot or Deliverable that is Non-Conforming
Product within twenty-one (21) calendar days after the date of Delivery
(“Acceptance Period”). If such notice is not provided prior to the expiration of
the Acceptance Period, the Patient Lot or other Deliverable shall be deemed
accepted and to be in conformance with the Agreement.






--------------------------------------------------------------------------------





3.2
Acceptance of Materials. MD Anderson shall have the right to examine, inspect
and test each Material provided to MD Anderson under the Agreement. MD Anderson
shall notify Bellicum in writing of any Material that does not comply with the
Specifications for such Material, or meet the requirements described in Section
2.5, and may reasonably reject, or refuse acceptance of, any such Material.

3.3
Non-Conforming Products. MD Anderson will not release for Delivery any
Non-Conforming Product. In addition, all Patient Lots that are Non-Conforming
Products, for which such non-conformance is (a) due to a Process Inherent Issue,
or (b) is not due to the negligence or fault of MD Anderson, shall count against
the Initial Supply Commitment.

3.4
Retesting. In the event Bellicum rejects a Patient Lot or other Deliverable as
Non-Conforming Product, MD Anderson shall have the right to sample and retest
such Patient Lot or other Deliverable, which shall be done as soon as
practicable and at MD Anderson’s expense. In the event of a discrepancy between
Bellicum’s and MD Anderson’s test results such that one Party’s results fall
within the Specifications and the other Party’s test results fall outside the
Specifications, or there exists a dispute over whether such failure is due (in
whole or in part) to acts or omissions of Bellicum or any Third Party after
Delivery, the Parties shall cause a testing laboratory agreeable to both Parties
(cost split equally between the Parties, subject to reimbursement as set forth
below) to perform comparative tests and/or analyses on samples of the alleged
Non-Conforming Product. The testing laboratory’s results shall be in writing and
shall be final and binding save for manifest error on the face of its report.
Unless otherwise agreed to by the Parties in writing, the costs associated with
such testing and review shall be borne by the Party against whom the testing
laboratory result finally rules and such Party shall reimburse to the other
Party the costs advanced to the laboratory pursuant to the foregoing sentence.
The testing laboratory shall be required to enter into written undertakings of
confidentiality and non-use no less burdensome than set forth or referred to by
this Agreement.

3.5
Remediation. If any Deliverable is considered Non-Conforming Product, MD
Anderson shall, as promptly as reasonably possible, either: (a) remake or
produce a new Deliverable, or (b) to the extent it is legally permitted and also
reasonably practicable, rework or Reprocess the Patient Lot, so that the Patient
Lot or Deliverable (x) can be deemed to have been Manufactured in compliance
with cGMP and the agreed Batch Production Record, as applicable, and (y)
conforms to the Specifications. The Parties shall agree, in good faith, on the
timelines for such resupply or rework.

3.6
Remediation Costs.

3.6.A
To the extent the non-conformance of any Non-Conforming Product is directly
attributable to the negligence or fault of MD Anderson and is not attributable
to a Process Inherent Issue, then such resupply or rework Services, as described
in Section 3.5 (a) or (b), shall be performed at MD Anderson’s cost and expense,
including the cost of replacing the Materials. Alternatively, under such
circumstances, rather than to have such resupply or rework Services, Bellicum
may elect for MD Anderson to refund to Bellicum the amount paid by Bellicum for
such Non-Conforming Product, or if payment has not already made, cancel the
invoice for such order in which case MD Anderson shall only be responsible for
compensating Bellicum for the cost of the Materials.

3.6.B
For all Non-Conforming Products, to the extent such non-conformance is not
directly attributable to the negligence or fault of MD Anderson, then all such
resupply or rework Services as described in Section 3.5 (a) or (b) shall be
pursuant to a new Work Order and such Services shall be performed at Bellicum’s
cost and expense, including the costs of the Materials.

3.7
Destruction of Non-Conforming Products and Materials. MD Anderson shall provide
reasonable notice to Bellicum of MD Anderson’s intent to destroy Non-Conforming
Products or Materials (in accordance with Section 2.5) and shall destroy such
products unless otherwise instructed by Bellicum in writing within ten (10) days
of such notice. If requested by Bellicum within such timeframe, MD Anderson
shall make such Non-Conforming Products or Materials available to Bellicum.
Bellicum shall have the right to make further use of Non-Conforming Products or
Materials for research and Development purposes only, provided that such use
does not violate any applicable Laws and in no event is used in connection with
human use. In the event that Bellicum desires the use of such Non-Conforming
Products or Materials, Bellicum shall pay for any materials, supplies, labor and
pass-through testing costs incurred by MD Anderson in connection with the
Services related to such products. MD ANDERSON SHALL HAVE NO LIABILITY
WHATSOEVER WITH RESPECT TO ANY NON¬CONFORMING PRODUCTS OR MATERIALS USED BY, OR
AT THE DIRECTION OF BELLICUM SUBSEQUENT TO SUCH REJECTION.






--------------------------------------------------------------------------------





Section 4.
FAILURE TO SUPPLY

4.1
In the event MD Anderson is not able to supply, or reasonably anticipates that
it will not be able to supply, any Services under any Work Order for any reason,
including without limitation force majeure according to Section 11.8, MD
Anderson shall (i) without undue delay provide a written notice (e-mail is
sufficient) to Bellicum stating in reasonable detail the cause of such supply
inability and the proposed remedial measures and the date such inability is
expected to end, and (ii) use commercially reasonable efforts to supply such
Services as soon as practicable. The Parties will discuss in good faith all
appropriate means of resolving such supply problems.

4.2
In the event that MD Anderson is unable to Manufacture and release three (3)
consecutive Patient Lots of the same Deliverable or a total of six (6) Patient
Lots of the same Deliverable in any rolling twelve (12) month period as required
under a Work Order (excluding, in both circumstances, any Deliverables impacted
by Process Inherent Issues), provided all Bellicum Obligations have been
successfully met including timely delivery of the Materials to MD Anderson, then
a supply interruption shall be deemed to have occurred (“Supply Interruption”).
Provided that such Supply Interruption is not (a) caused by force majeure
according to Section 11.8, (b) due to the fault of Bellicum or any Third Party,
or (c) due to any Process Inherent Issue, a supply failure shall be deemed to
have occurred (“Supply Failure”). In the event of a Supply Failure, MD Anderson
shall, within sixty (60) calendar days from the beginning of the Supply Failure,
prepare an action plan setting forth a proposal to determine the root cause of
the Supply Failure and the corrective actions to be taken (the “Action Plan”).
The Action Plan shall then be presented to the JSC within such sixty (60) day
period. The JSC may accept, modify or reject such Action Plan. In the event the
JSC cannot agree upon the proposed (or modified) Action Plan within fourteen
(14) days, the matter shall be escalated to the senior management of the Parties
in accordance with Section 10.2. If senior management, acting in good faith,
cannot agree on an Action Plan within forty-five (45) days from the date of its
referral to senior management, then MD Anderson shall have the right to
terminate this Agreement upon fifteen (15) days notice.

4.3
Upon determination that a Supply Failure has occurred and is incapable of being
cured within sixty (60) days from the date it is deemed a Supply Failure, the
Term of such applicable Work Order, as it related to such specific Deliverable,
shall be automatically extended for the length of such Supply Failure (unless
otherwise terminated in accordance with Section 4.2). For the avoidance of
doubt, the length of the Supply Failure arising from the failure to Manufacture
and release three (3) consecutive Patient Lots of the same Deliverable, shall
commence on the date of the first failed Patient Lot and conclude on the
successful implementation of the Action Plan, and the length of the Supply
Failure arising from the failure to Manufacture and release a total of six (6)
Patient Lots of the same Deliverable in any rolling twelve (12) month period,
shall commence on the date of the last failed Patient Lot and conclude on the
successful implementation of the Action Plan.

Section 5.
QUALITY AND REGULATORY MATTERS

5.1
Quality Assurance Agreement. The Parties shall enter into a “Quality Assurance
Agreement” (“QAA”) no later than seven (7) calendar days before the start of any
Work Order for Manufacturing of any Deliverable. The QAA shall set forth the
Parties' rights and obligations with regard to quality management, quality
assurance, quality control, responsibilities of the Parties, documentation,
product release procedure including the language of such documentation,
regulatory items such as audits and inspections. Upon execution, the QAA for
Patient Lots shall be deemed to be incorporated herein as Exhibit C.

5.2
Process Changes. Changes to the Existing Process, Services, or Specifications,
including changes to any Materials used to Manufacture the Patient Lots or other
Deliverable, may only be made in accordance with the QAA. Actual costs incurred
as a result of changes will be allocated as follows:

5.2.A
MD Anderson shall solely bear all of its actual and related costs resulting
from:

(i)
Changes to the Facility (including but not limited to changes related to
Facility safety) requested by MD Anderson; and

(ii)
Changes requested or required by the Governmental Authorities relating to the
Facility, and all investments related to the establishment, maintenance and
improvement of cGMP.

5.2.B
Bellicum shall solely bear all actual and related costs of Bellicum and MD
Anderson resulting from:






--------------------------------------------------------------------------------





(i)
Changes to the Existing Processes or Services requested by Bellicum, including
any changes to the Manufacturing process, Specifications, Materials used to
Manufacture the Patient Lots or other Deliverable;

(ii)
Changes requested or required by the Governmental Authorities relating to the
Existing Process, Services, or Manufacturing process used to Manufacture the
Patient Lots or other Deliverable;

(iii)
Any technology transfer from a supplier of Materials to another supplier or to
MD Anderson (such as, but not limited to, the purchase of any necessary
Manufacturing equipment and Manufacturing licenses) to the extent such transfer
is authorized by Bellicum.

5.3
Technical Site Visits by Bellicum (Audits, Person-in-Plant)

5.3.A
Audits. In accordance with the terms of the QAA, Bellicum shall be entitled
annually to one (1) visit with up to two (2) persons for up to two (2) days to
audit the parts of the Facility (“Audit”). Notwithstanding the foregoing,
“for-cause” audits may be conducted as described in the QAA.

5.3.B
During each audit, Bellicum may inspect corresponding documents (including
records) that specifically relate to Manufacturing, quality control, storage,
release, complaint/deviation investigations and cGMP activities performed by MD
Anderson as related specifically to this Agreement. The right of audit provided
herein does not include a right to access or inspect MD Anderson’s financial
records.

5.3.C
In addition to the authorized Audits, in accordance with the terms of the QAA
and with at least thirty (30) days advance written notice to MD Anderson,
Bellicum shall have the right, at its sole risk and expense, to have one (1)
Bellicum employee or agent of Bellicum, who shall be approved by MD Anderson, at
the Facility (“Person-in-Plant” or “PIP”) during core business hours to observe
the production activities and provide support as the single point of contact for
such activities.

(i)
MD Anderson shall provide adequate office space for the PIP, including access to
outside internet connection, and ensure that the PIP is kept reasonably informed
of issues that arise that may affect the production or quality of Bellicum
product.

5.3.D
If an unplanned deviation or other issue arises that reasonably requires the PIP
to have access to the Manufacturing facility or QC laboratory, MD Anderson shall
grant the PIP reasonable access to those parts of the Facility as needed to
evaluate, assess and confirm the satisfactory resolution of such issue.

5.3.E
While on MD Anderson’s premises, Bellicum shall cause its auditors and PIPs to
(i) abide by all applicable Laws, confidentiality obligations to Third Parties
and MD Anderson’s rules and policies governing its premises, safety and security
practices and operating procedures, and (ii) comply with all reasonable
instructions of MD Anderson’s employees regarding safety and compliance within
the premises and the overall use of MD Anderson’s premises and equipment, and
(iii) operate in a manner as not to adversely interfere with operations at the
Facility. Bellicum shall be solely responsible for the payment and provision to
each such auditor and PIP of all compensation and employee benefits, and the
withholding and payment of applicable taxes relating to such employment or
engagement.

Section 6.
TERM OF AGREEMENT

6.1
The initial term of the Agreement will commence on the Effective Date and
continue for a period of three (3) years, unless sooner canceled, terminated or
extended in accordance with the provisions of this Agreement, including all
exhibits attached to and incorporated into this Agreement by this reference
thereto (the “Initial Term”).

6.1.A
Upon implementation of the Expansion Option, the Initial Term shall be extended
through (a) the date that is three (3) years from the start of the Expansion
Option, or (b) June 30, 2025, whichever comes first (the “Extended Term”) (the
Initial Term and the Extended Term may be referred herein as the “Term”). In no
event shall the Term extend beyond June 30, 2025.

6.2
MD Anderson may suspend the Services performed under the Agreement with
immediate effect if at any time MD Anderson reasonably believes, in its sole and
absolute discretion, that (a) Bellicum or the Services has a material adverse
effect upon MD Anderson, its patients, or personnel; (b) Bellicum or the
Services are compromising MD Anderson’s established standards of care or
performance; (c) the Services do not comply with any Laws of any Government
Authority or Regulatory Authority having jurisdiction over the Services; (d) any
of the representations






--------------------------------------------------------------------------------





or warranties of Bellicum set forth in the Agreement are incomplete, incorrect
or inaccurate in any material respect as of any date; (e) any insurance coverage
for Bellicum that is required by the Agreement is not in place; (f) Bellicum
materially breaches the Agreement; or (g) Bellicum fails to make any payment
when due as described in Section 7.2. MD Anderson shall provide Bellicum thirty
(30) days’ written notice of such suspension and its rationale and Bellicum
shall have the opportunity to cure, if curable, any such issues within that time
period unless otherwise extended by written agreement of the Parties. If not
cured to MD Anderson’s reasonable satisfaction, MD Anderson may terminate the
Agreement and shall send Bellicum a written notice of termination which will
specify the basis for termination and the effective date of the termination
(“Termination Date”) (collectively a “Notice of Termination”). In addition, MD
Anderson shall have the right to terminate this Agreement and all Services in
accordance with Section 4.2.
6.3
Bellicum may terminate the Agreement with immediate effect (i) if any of MD
Anderson’s representations or warranties set forth in the Agreement are
incomplete, incorrect or inaccurate in any material respect as such applicable
date, and MD Anderson fails to cure such inaccuracies within 30 days of written
notice of such; (ii) the Services do not comply with any Laws of an applicable
Governmental Authority or Regulatory Authority having jurisdiction over the
Services and MD Anderson fails to cure such noncompliance within 30 days of
written notice of such; (iii) upon the occurrence of a material breach of the
Agreement by MD Anderson and MD Anderson fails to cure such breach within 30
days of written notice of such; or (iv) a Supply Failure that is not cured
within sixty (60) days of written notice of such, or other timeframe as provided
for in a JSC-approved action plan. In order for the termination to be effective,
Bellicum shall send MD Anderson a Notice of Termination specifying the basis for
termination and the Termination Date.

6.4
Either Party may terminate a Work Order at any time and for any reason
whatsoever upon thirty (30) days’ written notice to the other Party; provided,
however, MD Anderson shall not be permitted to terminate any open Work Order
related to the Initial Supply Commitment during the Initial Term except in
accordance with Section 6.2 above. The Party terminating the Work Order will
send the other Party a Notice of Termination which will specify the basis for
termination and the effective date of the termination (“Work Order Termination
Date”). Termination of a Work Order will not affect any other Work Order
pursuant to this Agreement. Neither Party hereto shall by the termination of a
Work Order be relieved of its respective obligation and liabilities in any way
arising out of or related to the Services performed under such Work Order prior
to the Work Order Termination Date, including the payment of all reasonable
costs, fees and expenses incurred by a Party which are directly attributable to
any termination for convenience by the other.

6.5
Neither Party hereto shall by the expiration or termination of the Agreement be
relieved of its respective obligations and liabilities in any way arising out of
or related to the Services performed prior to the Termination Date, including
but not limited to the payment by Bellicum to MD Anderson of all reasonable
costs, fees and expenses incurred by MD Anderson related to such Services. In
addition, in the event the Services are terminated by MD Anderson, Bellicum
agrees to pay MD Anderson for all Services completed up through the Work Order
Termination Date, any non-cancellable expenses (such as supplies or materials
purchased based upon Bellicum’s Forecasts, or costs associated with the
Expansion Option) and any costs which are directly attributable to any
termination by Bellicum. Upon the receipt of a Notice of Termination from
Bellicum, MD Anderson should immediately begin to orderly and efficiently wind
down the Services to mitigate the fees and expenses paid by Bellicum for the
wind down.

6.6
The terms and provisions contained in the Agreement that by their sense and
context are intended to survive the performance thereof by either or both
Parties shall so survive the completion of performance and termination or
expiration of the Agreement, including without limitation, the payment
obligations, indemnity obligations, confidentiality provisions and limitations
of liability set forth herein.

Section 7.
FEES, COSTS, EXPENSES, TAXES, CONSIDERATION AND INVOICING

7.1
For each Patient Lot ordered within the Initial Supply Commitment, Bellicum
shall pay MD Anderson the fees described in the applicable Work Order which
shall, at a minimum, cover all actual costs to MD Anderson in performing the
Services set forth in such Work Order, including but not limited to costs for
supplies and consumables (other than the Materials), pass-through expenses, and
labor costs. For the avoidance of doubt and unless otherwise specified herein or
agreed upon by the Parties, MD Anderson shall not be required to incur any
out-of-pocket expenses in performing the Services. For Patient Lots that exceed
the Initial Supply Commitment, the Parties agree to negotiate in good faith
pricing that appropriately compensates MD Anderson for its performance of such
Services, which shall be stated in the applicable Work Order.






--------------------------------------------------------------------------------





7.2
MD Anderson will be compensated for the Services in accordance with the fee
schedule set forth in each Work Order or as described herein. Within thirty (30)
days from receipt of an invoice, Bellicum shall pay MD Anderson in immediately
available funds by wire or electronic fund transfer for all undisputed amounts
in each invoice. If Bellicum disputes, in good faith, all or a portion of the
charges in an invoice, it shall notify MD Anderson that it disputes certain or
all charges in the invoice within 30 days of receipt. For all disputed invoice
amounts, the Parties shall seek to resolve the dispute pursuant to the process
set forth in Section 11.10 of this Agreement. For any undisputed amounts not
paid within 30 days, MD Anderson may charge interest on the past due and
undisputed amount at a rate not in excess of the lesser of (a) the “Prime Rate”
published in the Wall Street Journal, from time to time, plus one percent (1%),
or (b) the maximum rate permitted by law, and Bellicum shall pay all reasonable
attorney fees and costs of MD Anderson in enforcing collection of such
undisputed amounts owing under the Agreement. All invoices shall be wired to the
following account unless otherwise identified in writing by MD Anderson:

JPMorgan Chase Bank, N.A.
707 Travis Street
Houston, Texas 77002
SWIFT:
CHASUS33 (used for international wires)

ABA ROUTING NO.:
021000021 (used for domestic wires)

ABA ROUTING NO.:
111000614 (used for domestic Automatic Clearing House)

ACCOUNT NAME:
The University of Texas M. D. Anderson Cancer Center

ACCOUNT NO.:
1586838979

REFERENCE:
Note: Please specify the contract or invoice number and the chartfield number,
710928-30-122140-46.

The MD Anderson Treasury Services and Operations Department may be contacted at
(713) 745-9580 or treasuryservices@mdanderson.org for assistance.
7.3
Taxes. Bellicum shall be responsible for any taxes, duties and charges currently
assessed or which may be assessed in the future, that are applicable to the
Materials, whether stored at the Facility or otherwise.

Section 8.
REPRESENTATIONS, WARRANTIES, LIABILITY AND INDEMNIFICATION

8.1
Bellicum represents, warrants and covenants to MD Anderson that on and as of the
date hereof:

8.1.A
It is duly formed, validly existing and in good standing under the laws of its
state of jurisdiction or formation, with power and authority to carry on the
business in which it is engaged and to perform its respective obligations under
the Agreement.

8.1.B
The execution and delivery of the Agreement by it have been duly authorized and
approved by all requisite corporate, limited liability company, partnership, or
similar action.

8.1.C
It has all the requisite corporate, limited liability company, partnership, or
similar power and authority to enter into the Agreement and perform its
obligations hereunder.

8.1.D
The execution and delivery of the Agreement does not, and consummation of the
transactions contemplated herein will not, violate any of the provisions of
organizational documents, any agreements pursuant to which it or its property is
bound, or, to its knowledge, any applicable laws.

8.1.E
The Agreement is valid, binding, and enforceable against it in accordance with
its terms subject to bankruptcy, moratorium, insolvency, and other laws
generally affecting creditors’ rights and general principles of equity (whether
applied in a proceeding in a court of law or equity), and the Constitution and
laws of the State of Texas;

8.1.F
It is qualified to do business in the State of Texas;

8.1.G
The Materials delivered to MD Anderson pursuant to the Agreement will, at the
time of such delivery, be free and clear of all liens;

8.1.H
The Specifications are accurate and complete and includes all instructions and
information necessary for MD Anderson to perform the Services; and






--------------------------------------------------------------------------------





8.1.I
Any transportation provider or carrier of the Materials or Deliverable has
represented and covenanted that it has Business Auto Liability Insurance
covering all owned, non-owned or hired automobiles, with limits of not less than
$1,000,000 single limit of liability per accident for Bodily Injury and Property
Damage.

8.2
MD Anderson represents, warrants and covenants to Bellicum that on and as of the
date hereof:

8.2.A
MD Anderson has the full power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement (not including the
Expansion Option). The execution and delivery by MD Anderson of this Agreement
to be executed and delivered by it, the performance by MD Anderson of its
obligations hereunder and the consummation by MD Anderson of the transactions
contemplated hereby have been duly and validly authorized. The Agreement is,
when executed and delivered by the Parties thereto, the valid and binding
obligation of MD Anderson, enforceable against MD Anderson in accordance with
its terms;

8.2.B
The execution, delivery and performance by MD Anderson of this Agreement, and
the consummation of the transactions contemplated hereby, do not conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to MD Anderson.

8.2.C
To MD Anderson’s knowledge, MD Anderson is not under investigation with respect
to any violation of any Laws that prevent its performance of the Services.

8.2.D
To MD Anderson’s knowledge the performance of the Services by MD Anderson
complies with all applicable Laws of a Governmental or Regulatory Authority
having proper jurisdiction.

8.3
Bellicum warrants, represents, covenants, and agrees that it has all permits,
licenses, and approvals required for it to request and receive the Services and
has and will otherwise comply with all Laws of all Governmental Authorities and
Regulatory Authorities that are now or may, in the future, become applicable to
Bellicum, Bellicum’s business, equipment, and personnel engaged in Bellicum’s
business, Bellicum’s receipt of the Services or its performance under the
Agreement, or arising out of or incident to such performance. Bellicum will
perform its obligations under the Agreement in compliance with applicable Laws.
To Bellicum’s knowledge, Bellicum is not under investigation with respect to any
violation of applicable Laws and there are no facts or circumstances that could
form the basis for any such violation. Without limiting the generality of
foregoing, no bribes, kickbacks, illegal payments, illegal political
contributions, or other inappropriate payments, legal or illegal, have been
made, directly or indirectly by or on behalf of Bellicum to obtain or retain
business, and Bellicum is and has been in compliance with all legal requirements
under local anti-corruption and bribery laws, in each case, in jurisdictions in
which Bellicum is operating or conducting business (collectively, the
“Anti-Bribery Laws”). Bellicum has not received any communication that alleges
that Bellicum or any agent of Bellicum is not or may not be in compliance with,
or has or may have any liability under, Anti-Bribery Laws. All reports, returns,
statements, documents, registrations, filings, and submissions, which are
required to be filed with any Governmental Authority relating to Bellicum and
Bellicum’s business, have been duly and timely filed.

8.4
Bellicum warrants, represents, covenants, and agrees that all information and
Materials provided by Bellicum to MD Anderson in connection with the Services to
be performed shall be de-identified and aggregated so as to conceal all
Protected Health Information (“PHI”) as that term is defined in the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”).

8.5
Bellicum warrants, represents, covenants, and agrees that the Materials,
Specifications and any other processes or instructions provided to MD Anderson
by or on behalf of Bellicum (“Covered Resources”) and MD Anderson’s use thereof
(or access or exercise of any other rights granted under the Agreement with
respect to such Covered Resources), and related to performance of the Services,
and the MD Anderson’s receipt thereof, do not and shall not infringe or
misappropriate the Intellectual Property rights of any Third Party, or otherwise
conflict with the rights of any Third Party.

8.6
Bellicum warrants, represents, covenants, and agrees that the licenses granted
by Bellicum to MD Anderson in Section 9.6.B are the only licenses necessary for
MD Anderson to use the Covered Resources in accordance with this Agreement.

8.7
Bellicum warrants, represents, covenants, and agrees that it has disclosed, and
will continue to disclose, to MD Anderson, prior to tendering of any Materials
to the Facility, any and all potential health, safety and/or environmental
hazards that may be associated with transportation, storage or handling of the
materials.






--------------------------------------------------------------------------------





8.8
Each Party warrants, represents, covenants, and agrees that: (i) it is not
excluded from participation under any state or federal health care program , as
defined in 42 U.S.C. §1320a-7b(f), or listed in the U.S. System for Award
Management’s (“SAM”) List of Parties Excluded From Federal Procurement or
Non-Procurement Programs, or the United States Office of Inspector General’s
List of Excluded Individuals/Entities (“LEIE”); and (ii) no final adverse
action, as such term is defined under 42 U.S.C. Section 1320a-7e(g), has
occurred or is pending or threatened against it (collectively “Excluded/Adverse
Actions”). Each Party shall notify the other Party of any Excluded/Adverse
Actions or any basis therefore within two (2) days of the notifying Party
learning of any such Excluded/Adverse Action or any basis therefore. If a Party
is excluded from a state or federal health care program, the other Party may, in
addition to any other remedies it may have, immediately terminate the Agreement.

8.9
Each Party shall promptly notify the other Party, in writing, as soon as it
becomes aware of any condition or circumstance which makes any of the
representations or warranties set forth in the Agreement incomplete, incorrect
or inaccurate in any material respect as of any date.

8.10
MD ANDERSON HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY OR REPRESENTATION
WHATSOEVER, EITHER EXPRESS OR IMPLIED, AS TO THE FITNESS, CONDITION,
MERCHANTABILITY, DESIGN, OR OPERATION OF THE SERVICES, THEIR FITNESS FOR ANY
PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE SERVICES OR WORKMANSHIP IN
THE SERVICES, NOR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER; BELLICUM
ASSUMES ALL RISK AND LIABILITY RESULTING FROM THE USE OF THE SERVICES, INCLUDING
RISKS OF DAMAGES, WHETHER USED SINGLY OR IN COMBINATION WITH OTHER PRODUCTS,
MATERIALS, OR PERSONAL PROPERTY.

8.11
EXCEPT AS PROVIDED FOR IN THE AGREEMENT, IN NO EVENT SHALL MD ANDERSON BE LIABLE
FOR ANY LOSS, CLAIM, DAMAGE, OR LIABILITY, OF WHATSOEVER KIND OR NATURE,
REGARDLESS OF THE LEGAL THEORY ASSERTED (INCLUDING, WITHOUT LIMITATION, BREACH
OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR ANY TORT CLAIM), WHICH MAY ARISE
FROM OR IN CONNECTION WITH THE AGREEMENT, THE PRESENCE OF PIPS, OBSERVERS,
AUDITORS OR OTHER PERSONS ON MD ANDERSON PREMISES OR THE USE, HANDLING OR
STORAGE OF MATERIALS, DROP-SHIPPED MATERIALS OR THE SERVICES. NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED HEREIN, BELLICUM HEREBY RELEASES MD ANDERSON,
SYSTEM, ITS REGENTS, AND THE OFFICERS, AGENTS, AND EMPLOYEES OF MD ANDERSON AND
SYSTEM FROM ANY AND ALL LIABILITIES, LOSSES, CLAIMS, OR DAMAGES INCURRED IN
CONNECTION WITH THE SERVICES AND THE AGREEMENT.

8.12
Indemnification.

8.12.A
Indemnification by Bellicum. Subject to the other terms and conditions of this
Section 8, Bellicum shall indemnify, defend and hold harmless each of MD
Anderson, its Affiliates, and each of their respective Regents directors,
managers, officers, employees, partners, contractors or agents (collectively,
the “MD Anderson Indemnitees”) from and against all Losses incurred or sustained
by, or imposed upon, any of the MD Anderson Indemnitees or that any of the MD
Anderson Indemnitees may incur, as a result of, based upon, arising out of, with
respect to, or by reason of, any one or more of the following: (a) any
inaccuracy in, or breach of, any of the representations or warranties of
Bellicum contained in the Agreement, or in any certificate or instrument
delivered by or on behalf of Bellicum pursuant to the Agreement; (b) any breach
or non-fulfillment of any covenant, agreement or obligation to be performed by
Bellicum pursuant to the Agreement, or any certificate or instrument delivered
by or on behalf of Bellicum pursuant to the Agreement; (c) any fraud, willful
misconduct or criminal acts of Bellicum, its Affiliates, or any of the
respective Representatives of either, (d) any allegations that the Covered
Resources, MD Anderson’s use thereof (or access or exercise of any other rights
granted under the Agreement with respect to such Covered Resources), or the
Services, infringe or violate the Intellectual Property rights of any Third
Party, (e) MD Anderson’s performance of the Services in accordance with the
Agreement; or (f) the presence of any Bellicum auditors, PIPs or any other
Persons authorized or requested by Bellicum, at the Facility or at any other
premises owned, leased or operated by MD Anderson; except to the extent any
Losses described in (a) through (f) are directly attributable to the gross
negligence or willful malfeasance of MD Anderson.

8.12.B
Indemnification by MD Anderson. Subject to the Laws and Constitution of the
State of Texas and subject to the statutory duties of the Texas State Attorney
General, MD Anderson shall defend, indemnify, and hold harmless Bellicum and its
Affiliates, and each of their respective their respective directors, managers,






--------------------------------------------------------------------------------





officers, employees, partners, contractors or agents (collectively, the
“Bellicum Indemnitees”) from and against all Losses, and defend Bellicum
Indemnitees from all claims, demands, suits, actions or other proceedings, as a
result of, based upon, arising out of, with respect to or by reason of any one
or more of the following: (a) any inaccuracy in or breach of any of the
representations or warranties of MD Anderson contained in the Agreement, or in
any certificate or instrument delivered by or on behalf of MD Anderson pursuant
to the Agreement; (b) any breach or non-fulfillment of any covenant, agreement
or obligation to be performed by MD Anderson pursuant to the Agreement; or (c)
any fraud, willful misconduct or criminal acts of MD Anderson; except to the
extent any Losses described in (a) through (c) are directly attributable to the
gross negligence or willful malfeasance of Bellicum
8.12.C Whenever any Actions shall arise for indemnification under this Section 8
(an “Indemnification Claim”), the MD Anderson Indemnitee or the Bellicum
Indemnitee, as applicable (the “Indemnified Party”), shall promptly provide
written notice of the Indemnification Claim to the other party (the
“Indemnifying Party”), but in any event not later than thirty (30) days after
the Indemnified Party becomes aware of the Indemnification Claim; provided that
failure to timely give such written notice shall not relieve the Indemnifying
Party of its indemnification obligations except and only to the extent that the
Indemnifying Party is required to forfeit rights or defenses by reason of such
failure. Such notice shall describe the Indemnification Claim in reasonable
detail, shall include copies of all available material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party.
8.12.D
If Bellicum is the Indemnifying Party, it shall not be entitled to participate
in the defense of any MD Anderson Indemnitee with respect to any Indemnification
Claim, and will have no right to defend any MD Anderson Indemnitee against the
Indemnification Claim. With respect to a Indemnification Claim arising under
Section 8.12.A, the MD Anderson Indemnitees will, together with the Attorney
General of the State of Texas, undertake the defense, compromise or settlement
of each Indemnification Claim on behalf of and for the account and risk of
Bellicum as the Indemnifying Party; provided, however, that no Indemnification
Claim shall be compromised or settled without concurrent notice to the
Indemnifying Party. Notwithstanding anything to the contrary in this Section
8.12, if the Indemnifying Party is a party to Indemnification Claim, the
Indemnifying Party shall be entitled to conduct its own defense of such
Indemnification Claim, but not the defense of any MD Anderson Indemnitee
concerning such Indemnification Claim. No action taken by any MD Anderson
Indemnitee in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom.

8.12.E
The Indemnifying Party shall cooperate in all commercially reasonable respects
with the Indemnified Party and the Attorney General of the State of Texas (as
applicable) in the investigation, trial and defense of any Action that may be
subject to this Section 8.12 and any appeal arising therefrom. The Parties shall
cooperate with each other in any notifications to insurers. The Indemnifying
Party shall assist and cooperate, at the cost of the Indemnifying Party, with
the Indemnified Party in the making of settlements and the enforcement of any
right of contribution to which any Indemnified Party may be entitled from any
Person in connection with the subject matter of any litigation subject to
indemnification hereunder.

8.12.F
Bellicum and MD Anderson acknowledge and agree that the APA, including, but not
limited to, its Section 2 and Section 7, provides an independent indemnification
remedy and procedure that is in addition to, and not superseded by, that
provided by this Section 8. Further, nothing in this Section 8 shall limit MD
Anderson’s right to seek any equitable relief to which MD Anderson seeks
hereunder or to seek any remedy on account of Bellicum’s criminal, intentional,
fraudulent or willful misconduct.

Section 9.
COVENANTS

9.1
Confidentiality: During the Term of the Agreement and for a period of two (2)
years thereafter, neither Party will at any time, except as required to perform
the Services or as authorized in writing by the Party disclosing information
(“Disclosing Party”), supply, disclose, use, or otherwise permit access to any
information, in whole or in part, that the other Party (“Receiving Party”) may
acquire by reason of its performance under the Agreement and that concerns or in
any way relates to the Disclosing Party, its Affiliates, and their respective
regents, directors, officers, employees, or agents, including, without
limitation, any information, data, or records pertaining to MD Anderson’s
faculty, staff, patients, business, or financial affairs, the Services, and MD
Anderson’s manufacturing processes (“Confidential Information”). The obligations
in this Section 9.1 shall not apply to any Confidential Information that (i) is
rightfully already in the Receiving Party’s possession at the time of disclosure
by Disclosing Party, (ii) is or later becomes part of the public domain through
no fault of Receiving Party, (iii) is received from a Third Party having no
obligations






--------------------------------------------------------------------------------





of confidentiality to Disclosing Party, (iv) is independently developed by
Receiving Party without use of the Confidential Information, or (v) is required
by law to be disclosed, provided that (a) Receiving Party provides Disclosing
Party prompt written notice before any such disclosure so that it may seek a
protective order or other appropriate remedy and (b) Receiving Party complies
with any such protective order (or equivalent) imposed on such disclosure. In
the event that a protective order or other remedy is not obtained, Receiving
Party shall furnish only that portion of the Confidential Information that is
legally required to be disclosed in the opinion of Receiving Party’s legal
counsel. Within ten (10) Business Days after the termination of the Agreement or
the request of Disclosing Party, Receiving Party will return or destroy all
Confidential Information. Upon Request, Receiving Party shall provide written
confirmation, signed by an officer or other authorized representative of
Receiving Party, that all such Confidential Information has been destroyed or
deleted as required herein. Notwithstanding anything to the contrary herein, (a)
Receiving Party shall be permitted to retain one copy of any Confidential
Information for legal or regulatory compliance purposes, and (b) Receiving Party
shall not be required to alter or destroy backup tapes or other media containing
Confidential Information made in the ordinary course of business pursuant to
automated archival processes; provided, however, that any Confidential
Information retained shall be kept confidential subject to the confidentiality
obligations set forth herein. Without prejudice to the rights and remedies
otherwise available to the Parties under the Agreement, the Parties shall be
entitled to seek equitable relief by way of injunction if the other Party
breaches or threatens to breach any of the provisions of this Section 9.1,
without the necessity of posting bond or other security. The provisions of this
Section 9.1 shall expressly survive the termination of the Agreement. The
Receiving Party will use the same measures to protect Disclosing Party’s
Confidential Information as it uses to protect its own information of a similar
nature. Receiving Party will use at least a reasonable standard of care.
9.2
Public Information: The Agreement and related information may be subject to
public disclosure under Chapter 552, Texas Government Code. Bellicum shall be
deemed to have knowledge of this law and the means of protecting Bellicum’s
legitimate interests. Bellicum represents, warrants and agrees that the
Agreement can be terminated if Bellicum knowingly or intentionally fails to
comply with a requirement of Subchapter J, Chapter 552, Texas Government Code.
MD Anderson strictly adheres to all statutes, court decisions and the opinions
of the Texas Attorney General with respect to disclosure of public information
under the Texas Public Information Act (TPIA), Chapter 552, Texas Government
Code. In accordance with §§552.002 and 2252.907, Texas Government Code, and at
no additional charge to MD Anderson, Bellicum will make any information created
or exchanged with MD Anderson pursuant to the Agreement (and not otherwise
exempt from disclosure under TPIA) available in a format reasonably requested by
MD Anderson that is accessible by the public.

9.3
Publicity: Unless otherwise required by applicable Law or the rules and
regulations of any national stock exchange on which the securities of Bellicum
are listed, no Party shall make any public announcements in respect of the
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other Party, provided
that Buyer strictly adheres to all statutes, court decisions and the opinions of
the Texas Attorney General with respect to disclosure of public information
under the Texas Public Information Act, Chapter 552, Texas Government Code, and
that the press statement set forth on Exhibit I to the APA is otherwise hereby
preapproved for dissemination. Further, Bellicum will not state or imply that MD
Anderson endorses any of Bellicum’s products or services. All materials
utilizing the name, trademarks, service marks, or symbols of MD Anderson or The
University of Texas for any purpose, including, but not limited to, the use in
advertising, marketing, and sales promotion materials or any other materials or
mediums (such as the internet, domain names, or URL addresses), must be
submitted to MD Anderson’s Chief Legal Officer for prior written approval at the
following address:

Mailing Address: (Via U.S. Mail)
The University of Texas M. D. Anderson Cancer Center
ATTN: Chief Legal Officer
7007 Bertner Ave.
Houston, Texas 77030
9.4
Compliance with Laws, Regulations and Policies: MD Anderson and Bellicum will
cooperate fully in meeting any obligations imposed upon MD Anderson or Bellicum
by any Governmental Authority with respect to the Services performed under the
terms of the Agreement. This obligation will specifically include, but not be
limited to, compliance with the Health Insurance Portability and Accountability
Act. Bellicum (and its representatives, agents,






--------------------------------------------------------------------------------





employees, and permitted subcontractors) will comply with all applicable MD
Anderson rules and policies, including, without limitation, those related to
environmental quality, safety, fire prevention, noise, information security, and
architectural barriers issued by MD Anderson’s Department of Environmental
Health and Safety, and those that restrict the use of alcohol on MD Anderson’s
campus. In the event Bellicum is granted physical access to MD Anderson’s assets
or facilities, Bellicum shall do so at its sole risk and expense.
9.5
Insurance:

9.5.A
During the Term of the Agreement, Bellicum will carry at least the following
insurance, with companies authorized to conduct the business of insurance in the
State of Texas having an A.M. Best Rating of A-VII or better, and in amounts not
less than the following minimum limits of coverage:

(i)
Workers’ compensation insurance, with statutory limits as required by the
various laws applicable to Bellicum’s employees and subcontractors;

(ii)
Commercial General Liability Insurance with limits of not less than:

(a)
Each Occurrence Limit    $1,000,000

(b)
Personal & Advertising Injury    $1,000,000

(c)
General Aggregate    $2,000,000

(d)
Products - Completed Operations Aggregate    $2,000,000

The required Commercial General Liability policy will be issued on a form that
insures Bellicum’s liability for bodily injury (including death), property
damage, personal and advertising injury assumed under the terms of the
Agreement. To the extent Bellicum’s Commercial General Liability Insurance is
written on a claims-made basis, Bellicum shall purchase an extended reporting
period endorsement effective for twenty-four (24) months after the expiration or
cancellation of the policy;
(iii)
MD Anderson is governed by the Texas Tort Claims Act, which sets forth certain
limitations and restrictions on the types of liability and the types of
insurance coverage that can be required of MD Anderson.

9.5.B
Bellicum will deliver to MD Anderson evidence of insurance on a Texas Department
of Insurance approved certificate form verifying the existence and actual limits
of all required insurance policies after the execution and delivery of this
Agreement. Additional evidence of insurance will be provided verifying the
continued existence of all required insurance no later than thirty (30) days
after each annual insurance policy renewal. All insurance policies will be
endorsed and name MD Anderson and The Board of Regents of the University of
Texas System (the “Board”) as Additional Insureds for liability caused in whole
or in part by Bellicum’s acts or omissions with respect to its on-going and
completed operations up to the actual liability limits of the required insurance
policies maintained by Bellicum. Commercial General Liability will provide
Additional Insured endorsement including ongoing and completed operations
coverage will be submitted with the Certificates of Insurance. Commercial
General Liability will be endorsed to provide primary and non-contributory
coverage. Bellicum hereby waives all rights of subrogation against MD Anderson.
All insurance policies will be endorsed to provide a waiver of subrogation in
favor of MD Anderson. No policy will be canceled until after thirty (30) days'
unconditional written notice to MD Anderson. All insurance policies will be
endorsed to require the insurance carrier providing coverage to send notice to
MD Anderson thirty (30) days prior to any cancellation, material change, or
non-renewal relating to any insurance policy required in this Section 9.5.
Bellicum will pay any deductible for any loss. All deductibles will be shown on
the Certificates of Insurance. Bellicum’s insurance will be primary and
non-contributory to any insurance carried or self-insurance program established
by MD Anderson or System. Bellicum’s insurance will be kept in force until
during the Term and for a period of one year thereafter.

9.6
INTELLECTUAL PROPERTY

9.6.A
All deliverables, results and data generated by MD Anderson, whether patentable
or not, in the course of performing the Services hereunder (including, without
limitation, all Intellectual Property therein) shall be owned by Bellicum.






--------------------------------------------------------------------------------





9.6.B
Bellicum retains all right, title, and interest in and to any Bellicum
Intellectual Property. Nothing in the Agreement shall be construed to grant MD
Anderson any right or license to any Bellicum Intellectual Property except as
expressly set forth herein. During the Term, Bellicum hereby grants to MD
Anderson a fully paid, non-exclusive license under any and all Bellicum
Intellectual Property and Bellicum Arising IP that is necessary for the sole and
limited purpose of MD Anderson’s performance of its obligations under the
Agreement, including the Services and the Manufacture of Patient Lots.

9.6.C
MD Anderson retains all right, title, and interest in and to any MD Anderson
Intellectual Property. Any Intellectual Property created or developed solely or
jointly by MD Anderson in the course of performing the Services that relates
generally to the Development or Manufacture of substances or drug products,
including any process, protocol, technology, Know-How or the like that applies
generally to the conduct by MD Anderson of laboratory and manufacturing
operations and activities, and does not incorporate or utilize Bellicum
Confidential Information or Bellicum Intellectual Property, shall be “MD
Anderson Arising IP” and MD Anderson shall own all right, title and interest
therein. MD Anderson hereby grants to Bellicum a fully paid, non-exclusive
license, to use MD Anderson Arising IP for the sole and limited purposes of the
Development, Manufacturing and Commercialization, by or on behalf of Bellicum or
a Bellicum sublicensee, of Bellicum the cell therapy products that are the
subject of one or more Work Order hereunder.

9.6.D
All Intellectual Property created or developed by Bellicum or solely or jointly
by MD Anderson in the course of performing the Services that incorporates or
utilizes Bellicum Confidential Information or Bellicum Intellectual Property,
shall be “Bellicum Arising IP” and the exclusive property of Bellicum. As such,
if any such Bellicum Arising IP is created or developed solely by MD Anderson,
MD Anderson shall provide written notice to Bellicum of any such Bellicum
Arising IP, as soon as possible. MD Anderson hereby assigns to Bellicum all
right, title, and interest in and to all such Bellicum Arising IP, and shall
take any actions, including but not limited to the execution of documents,
reasonably requested by Bellicum and at Bellicum’s expense, to effect the
purposes of the foregoing.

9.7
Referrals: It is understood and agreed by the Parties that: (i) there is no
agreement hereunder that either Party refer business to the other Party or any
of its Affiliates; (ii) no part of the Services provided or payments made
hereunder are intended or should be construed to be in exchange for referrals or
arranging referrals; and (iii) payments hereunder represent fair market value
determined by the Parties through good faith, arms-length bargaining.

9.8
Ethics Matters; No Financial Interest: Bellicum and its employees, agents, and
representatives have read and understood the following prior to the commencement
of Services under the Agreement: MD Anderson’s Ethics Policy, Conflicts of
Interest Policy, and Standards of Conduct Guide available at
http://www.mdanderson.org/about-us/doing-business/vendors-and-suppliers/index.html
and at
https://www.mdanderson.org/about-md-anderson/business-legal/conflict-of-interest.html,
and applicable state ethics laws and rules available at
www.utsystem.edu/ogc/ethics. Neither Bellicum nor its employees, agents, or
representatives will assist or cause MD Anderson employees to violate MD
Anderson’s Ethics Policy, Conflicts of Interest Policy, Standards of Conduct
Guide, or applicable state ethics laws or rules. Bellicum represents and
warrants that no member of the Board has a direct or indirect financial interest
in the transaction that is the subject of the Agreement.

Section 10.
GOVERNANCE

10.1
Joint Steering Committee: The Parties have formed a Joint Steering Committee
(the “JSC”), in which each Party has appointed the following two (2) executive
employees as such Party’s members of the JSC (the “Members”), all of whom shall
be familiar with and have responsibility for oversight of the activities under
the Agreement:

MD Anderson:
Houman Mesghali

Jason Bock
Bellicum:
Alan Smith

Shane Ward
Each Party may with written notice to the other Party, change one or more of its
Members appointed to the JSC. The JSC shall have general oversight and review of
the activities and results under the Agreement and shall be the initial forum
for seeking to resolve any issues referred to the JSC by either Party or both.
Specifically, but without limitation,





--------------------------------------------------------------------------------





the JSC shall seek in good faith to resolve any disputes or issues regarding the
Manufacturing schedule or Manufacturing processes for the product.
10.2
Steering Committee Meetings: The JSC shall meet, in person or via teleconference
or video-conference, on a reasonably regular basis, as planned and agreed by the
JSC Members, and in any event within fourteen (14) calendar days after receipt
of a written request for such a meeting by one Party to the other Party. The
request shall describe the matters or issues to be discussed, including any
matter in dispute, and the solution which the requesting Party proposes to be
decided. Each Party may invite other employees to attend the JSC meeting from
particular departments/areas of expertise as may be necessary to discuss the
agenda topics or matters or issues in dispute. Any action or decision by the JSC
shall be taken by unanimous consent of the JSC, with the Members of each Party
collectively having a single vote, or by a written resolution signed by all of
the Members. If the JSC is unable to reach unanimous consent on a particular
matter or issue being discussed by the JSC, then the matter or issues will be
referred by each Party to a responsible member of senior management to be
designated by each Party, who will use good faith efforts to resolve such matter
or issue.

Section 11.
GENERAL PROVISIONS

11.1
Entire Agreement: The Agreement, read together with the specific provisions of
the APA referred to in the Agreement, constitute the entire and complete
agreement between the Parties with respect to the subject matter contemplated
herein. The Agreement supersedes any prior agreements or understandings, whether
written or oral, between the Parties with respect to the Services. To the extent
that any provision of the Agreement conflicts with or is inconsistent with the
terms of the APA, the APA shall govern.

11.2
Amendment: No modification, alteration, waiver, or supplement of the Agreement
will be effective unless it is set forth in a written instrument that is signed
by both Parties to the Agreement.

11.3
Independent Contractor: MD Anderson is an independent contractor with respect to
the performance of all Services, and neither MD Anderson nor anyone employed by
MD Anderson will be deemed for any purpose to be the employee, agent, servant,
or representative of Bellicum in the performance of any Service or any part
thereof in any manner dealt with herein. Bellicum will have no direction or
control of MD Anderson or its employees and agents. Bellicum will not represent
itself to be an agent or representative of MD Anderson or System or the State of
Texas. MD Anderson shall never be liable for Bellicum’s federal or state income
taxes, franchise taxes, or taxes on Bellicum’s personnel, including personal
income tax and social security taxes associated therewith. Bellicum will
cooperate with, and provide reasonable assistance to, MD Anderson in obtaining
any tax exemptions to which MD Anderson is entitled.

11.4
Non-Exclusive Agreement: Nothing in the Agreement is intended to prevent, or
should be construed as preventing, MD Anderson from contracting with any Third
Party for the provision of goods or services the same as or similar to the
Services. MD Anderson may, notwithstanding anything contained herein to the
contrary, engage in whatever activities MD Anderson chooses, in MD Anderson’s
sole and absolute discretion, whether the same are competitive with Bellicum or
otherwise. Bellicum acknowledges and agrees that this Section 11.4 is a material
part of the consideration for MD Anderson to enter into this Agreement and to
provide the Services.

11.5
Assignment: No rights and privileges granted to any Party under the Agreement
may be transferred or assigned without obtaining the prior written consent of
the other Party. The foregoing prohibition will also apply to any change in
control of Bellicum. Any attempt to transfer or assign any rights or privileges
under the Agreement without having first obtained written consent from the other
Party will be null and void and will entitle the other Party to immediately
terminate the Agreement. Notwithstanding anything to the contrary herein, any
assignment of the Agreement shall not relieve the assigning Party of its
obligations hereunder.

11.6
Severability: If any provision of the Agreement is held by a court of competent
jurisdiction to be unenforceable, the Agreement shall be deemed to be amended to
the extent necessary to make such provision enforceable, or, if necessary, the
Agreement shall be deemed to be amended to delete the unenforceable provision or
portion thereof. In the event any provision is deleted or amended, the remaining
provisions shall remain in full force and effect.

11.7
Non-Waiver of Defaults: Failure of any Party to declare any default by any other
Party immediately upon occurrence thereof, or delay by any Party in taking any
action in connection therewith, will not waive such default or a potential
remedy for such default.






--------------------------------------------------------------------------------





11.8
Force Majeure: Except for the duty to make payments when due and any
indemnification provisions under the Agreement, neither Party will be liable or
responsible to the other for any loss or damage or for any delays or failure to
perform due to causes beyond its reasonable control, including, but not limited
to, acts of God, employee strikes, epidemics, war, riots, flood, fire, sabotage,
or any other circumstances of like character.

11.9
Notices: Any notice required or permitted to be sent under the Agreement will be
delivered by hand, mailed by a nationally recognized overnight courier service
(delivery receipt requested) with charges paid by the dispatching Party, or
mailed by registered or certified mail, return receipt requested, to Bellicum or
to MD Anderson, as the case may be, at the respective notice addresses
identified in this Section 11.9. Notice so mailed will be deemed effective (A)
upon hand delivery, (B) on the scheduled date of delivery by a nationally
recognized overnight courier service, or (C) on the third (3rd) day following
the date of deposit into the United States mail.

BELLICUM:


Bellicum Pharmaceuticals, Inc.
2130 West Holcombe Blvd
Suite 800
Houston, TX 77030
Attention: General Counsel
Email: sward@bellicum.com


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
2 Houston Center
909 Fannin Street, Suite 2000
Houston, TX 77010-1028
Attention: Andrew L. Strong
Email: andrew.strong@pillsburylaw.com


MD ANDERSON:


Jason Bock, VP & Head, Biologics Prod Dev, Biologics Development
MD Anderson Cancer Center
Biologics Development
1515 Holcombe Blvd.
Unit 952
Houston, TX 77030-4009
jbbock@mdanderson.org
(713) 745-9495


AND


Legal Services
The University of Texas M. D. Anderson Cancer Center
ATTN: Chief Legal Officer
7007 Bertner Avenue
Houston, Texas 77030


Or such other person or address as may be given in writing in accordance with
this Section.
11.10
Dispute Resolution: To the extent that Chapter 2260, Texas Government Code, as
it may be amended from time to time (“Chapter 2260”), is applicable to the
Agreement and is not preempted by other applicable law, the dispute resolution
process provided for in Chapter 2260 will be used by MD Anderson and Bellicum to
attempt to resolve any claim for breach of contract that cannot be resolved in
the ordinary course of business. The chief business officer of MD Anderson will
examine Bellicum’s claim and any counterclaim and negotiate in an effort to
resolve the claims. The Parties specifically agree (i) neither execution of this
Agreement by MD Anderson nor any other conduct, action or inaction of any
representative of MD Anderson relating to the Agreement constitutes or is
intended to constitute






--------------------------------------------------------------------------------





a waiver of MD Anderson’s or the state’s sovereign immunity to suit; and (ii) MD
Anderson has not waived its right to seek redress in the courts. Any periods set
forth in the Agreement for notice and cure of defaults are not waived.
11.11
Counterparts; Facsimile Signature: The Agreement may be executed in any number
of counterparts, each of which will for all purposes be deemed an original of
the Agreement, but all of which together will constitute one and the same
document. The Agreement also may be evidenced by facsimile signature or by
e-mail delivery of a “.pdf” format data file, and facsimile or “.pdf” signature
page will be deemed to be an original signature and is to be considered to have
the same binding effect as the delivery of an original signature on an original
contract.

11.12
Survival: Expiration or termination of the Agreement will not affect any right
or obligation that either Party may have accrued prior to such expiration or
termination. In particular, all indemnity provisions of the Agreement will
survive the expiration or termination of the Agreement.

11.13
Governing Law and Venue: The Agreement will be construed under and in accordance
with the laws of the State of Texas without reference to its conflicts of law
provisions, and all obligations of the Parties created under the Agreement are
performable in Harris County, Texas. Subject to the sovereign immunity of the
State of Texas, any lawsuit brought against MD Anderson under the Agreement may
only be filed in the State District Court in Harris County, Texas.

11.14
Loss of Funding: Performance by MD Anderson under the Agreement may be dependent
upon the appropriation and allotment of funds by the Texas State Legislature
(the “Legislature”) and/or allocation of funds by the Board. If the Legislature
fails to appropriate or allot the necessary funds, or the Board fails to
allocate the necessary funds, then MD Anderson will issue written notice to
Bellicum and MD Anderson may terminate the Agreement without further duty or
obligation under the Agreement. Bellicum acknowledges that appropriation,
allotment, and allocation of funds are beyond the control of MD Anderson.

11.15
Certification regarding Boycotting Israel: Pursuant to Chapter 2270, Texas
Government Code, Bellicum certifies that it (1) does not currently boycott
Israel, and (b) will not boycott Israel during the Term. Bellicum acknowledges
the Agreement may be terminated if this certification is inaccurate or becomes
inaccurate at any time during the Term.

11.16
Certification regarding Business with Certain Countries and Organizations:
Pursuant to Chapter 2252, Texas Government Code, Bellicum certifies that it is
not engaged in business with Iran, Sudan, or a foreign terrorist organization.
Bellicum acknowledges the Agreement may be terminated if this certification is
inaccurate or becomes inaccurate at any time during the Term.

11.17
Construction. The Agreement shall not be construed either more favorably for or
strongly against either of the Parties based upon which Party drafted it. Every
covenant, term, and provision of the Agreement shall be construed simply
according to its fair meaning.

11.18
Headings. The headings used in the Agreement are used for reference purposes
only and do not constitute substantive matters to be considered in construing
the terms of the Agreement.

11.19
State Auditor's Office. The State Auditor's Office may conduct an audit or
investigation in connection with procurements made by MD Anderson as set out in
Sections 51.9335(c), 73.115(c) and 74.008(c) of the Texas Education Code. This
provision is included in contracts to (1) notify Bellicum that the State Auditor
may require Bellicum to provide records related to the procurement; and (2) to
be sure Bellicum notifies any subcontractors about this information.

11.20
Texas Family Code Child Support Certification. Pursuant to Section 231.006,
Texas Family Code, Bellicum represents and warrants that it is not ineligible to
receive the award of or payments under the Agreement and acknowledges and agrees
that the Agreement may be terminated and payment withheld if this certification
is inaccurate.

11.21
Texas State Agency:

11.21.A
MD Anderson is an agency of the State of Texas and under the Constitution and
laws of the State of Texas possesses certain rights and privileges, is subject
to certain limitations and restrictions, and only has such authority as is
granted to it under the Constitution and laws of the State of Texas. Nothing in
the Agreement is intended to be, or will be construed as, a waiver of the
sovereign immunity of the State of Texas or a prospective waiver or restriction
of any of the rights, remedies, claims, and privileges of the State of Texas.






--------------------------------------------------------------------------------





Moreover, notwithstanding the generality or specificity of any provision of the
Agreement (including, without limitation, any provision pertaining to
indemnification, a cap on liability, a limitation of damages, or a waiver or
limitation of rights, remedies, representations, or warranties), the provisions
of the Agreement as they pertain to MD Anderson are enforceable only to the
extent authorized by the Constitution and laws of the State of Texas.
11.21.B
Any provision of any applicable law, rule, or regulation that invalidates any
provision of the Agreement or would cause one or both of the Parties hereto to
be in violation of law will be deemed to have superseded the terms of the
Agreement. The Parties, however, will use reasonable efforts to accommodate the
terms and intent of the Agreement to the greatest extent possible consistent
with the requirements of the law and negotiate in good faith toward amendment of
the Agreement in such respect.

11.22
Rules of Construction. Interpretation of the Agreement shall be governed by the
following rules of construction: (a) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (b) the word “including” and
words of similar import shall mean “including, without limitation,” (c)
provisions shall apply, when appropriate, to successive events and transactions,
(d) the headings contained herein are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Agreement, (e) the words
“herein,” “hereto,” “hereinafter” and words of similar import refer to the
Agreement as a whole, (f) ”may” is permissive and “may not” is mandatory, (g)
”will” and “shall” are mandatory, not merely expressions of future intent or
expectation, (h) items omitted from non-exclusive lists or examples shall not be
deemed to be a purposeful omission of other items in such non-exclusive lists or
examples, even if such items were originally included in such lists or examples
or discussed between the Parties during the negotiation of the Agreement, and
(i) the Agreement was drafted with the joint participation of both Parties and
shall be construed neither against nor in favor of either, but rather in
accordance with the fair meaning hereof.

[Remainder of page intentionally left blank; Signature page follows]







--------------------------------------------------------------------------------





Having agreed to the foregoing terms, and with the intention of being bound, the
Parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.
THE UNIVERSITY OF TEXAS
M. D. ANDERSON CANCER CENTER:
 
BELLICUM:
 
 
 
By:___________________________
 
By:___________________________
Name:________________________
 
Name:________________________
Its:___________________________
 
Its:___________________________
 
 
 
Read and Approved:
 
 
 
 
 
By:___________________________
 
 
Name:  Jason B. Bock, PhD_______


 
 
Its: VP and Head of Biologics Development and Therapeutics Discovery


 
 








--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
This Exhibit A to the Agreement provides agreed upon definitions applicable to
the Parties for purposes of the Agreement. All capitalized terms used in the
Agreement without definition shall have the meanings ascribed thereto in this
Exhibit A.
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Action Plan” has the meaning set forth in Section 4.2 of the Agreement.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person. For purposes of the Agreement, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. For purposes of
the Agreement each of (a) The University of Texas System, and (b) The UT Board
of Regents is an Affiliate of MD Anderson.
“Anti-Bribery Laws” has the meaning set forth in Section 8.3 of the Agreement.
“APA” has the meaning set forth in the Recitals section of the Agreement.
“Batch Production Record” means a manufacturing record for a Patient Lot
generated by MD Anderson concurrently with the production of a specific Patient
Lot such that successive steps in such processes are documented.
“Bellicum Arising IP” has the meaning set forth in Section 9.6.D of the
Agreement.
“Bellicum Obligations” has the meaning set forth in Section 2.4 of the
Agreement.
“Board” has the meaning set forth in Section 9.5.B of the Agreement.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.
“Confidential Information” has the meaning set forth in Section 9.1 of the
Agreement.
“Conforming Product” means any Deliverable that meets the Specifications.
“Covered Resources” has the meaning set forth in Section 8.5 of the Agreement.
“Current Bellicum Products” means the following Bellicum products: BPX-601,
BPX-603, and the BPX-501_OTS.
“Deliverable” means any work, or product Delivered or required to be Delivered
by MD Anderson to Bellicum in fulfillment of its obligations under a Work Order
under the Agreement.
“Delivery” and “Delivered” means MD Anderson’s making available of any
Deliverable, including any Patient Lots, as directed by Bellicum, to Bellicum’s
carrier at the Facility.
“Develop,” “Developing” or “Development” means any and all activities relating
to research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis, publication and presentation of research and study results
and reporting, preparation and submission of applications (including any
CMC-related information) for regulatory approval of a product, necessary or
reasonably useful or otherwise requested or required by a Regulatory Authority
as a condition or in support of obtaining or maintaining all regulatory
approvals for such product. For clarity, “Development” shall not include any
activities included within the Manufacturing of a product.
“Dedicated Suites” means two (2) biomanufacturing suites at the Facility for the
Manufacture of Patient Lots.
“Disclosing Party” has the meaning set forth in Section 9.1 of the Agreement.
“Effective Date” has the meaning set forth in the Recitals section of the
Agreement.





--------------------------------------------------------------------------------





“EMA” means the European Medicines Agency or its successor.
“EU” means the countries of the European Union as it exists at any time.
“Excluded/Adverse Actions” has the meaning set forth in Section 8.7 of the
Agreement.
“Existing Process” means all Specifications relating to the Manufacturing
process for the Patient Lots as set forth in each Work Order.
“Expansion Option” has the meaning set forth in Section 2.7.B of the Agreement.
“Extended Term” has the meaning set forth in Section 6.1.A
“Facility” has the meaning set forth in Section 2.7 of the Agreement.
“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder.
“FDA” means the U.S. Food and Drug Administration or its successor.
“Good Manufacturing Practices” or “cGMPs” means the then-current good
manufacturing practices required by (i) the FDA, as set forth in the FD&C Act
and the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, including the provisions of 21 C.F.R. Parts 210 and
211, (ii) European Commission Directive 91/356/EEC, as amended by Directive
2003/94/EC, and 91/412/EEC respectively, as well as “The rules governing
medicinal products in the European Union,” Volume 4, Guidelines for good
manufacturing practices for medicinal products for human and veterinary use, and
(iii) the principles detailed in the ICH Q7A guidelines, in each case, including
all applicable rules, regulations, orders and guidance applicable thereto, and
as each may be amended from time to time, and any successor thereto.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, or orders of such organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.
“HIPAA” has the meaning set forth in Section 8.4 of the Agreement.
“IND” means both the application of an Investigational New Drug Application to
the FDA and its equivalent in other countries and their Regulatory Authorities,
such as a clinical trial application or a clinical trial exemption, the filing
of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.
“Initial Supply Commitment” has the meaning set forth in Section 2.2 of the
Agreement.
“Initial Term” has the meaning set forth in Section 6.1 of the Agreement.
“Indemnification Claim” has the meaning set forth in Section 8.12.C of the
Agreement.
“Indemnified Party” has the meaning set forth in Section 8.12.C of the
Agreement.
“Indemnifying Party” has the meaning set forth in Section 8.12.C of the
Agreement.
“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(i) issued patents, patent applications, utility models and design rights; (ii)
trademarks, service marks, brands, and other indicia of source or origin and all
registrations, applications for registration, and renewals of, any of the
foregoing; (iii) copyrights and works of authorship, whether or not
copyrightable, and all registrations, applications for registration, and
renewals of any of the foregoing; (iv) internet domain names, social media
accounts and all associated web addresses, URLs and websites and all content and
data thereon or relating thereto; (v) mask works, and all registrations,
applications for registration, and renewals thereof; (vi) industrial designs;
(vii) trade secrets, know-how, inventions (whether or not patentable),
discoveries, improvements, technology, business and technical information,
databases, data compilations and collections, tools, methods, processes,
techniques, and other confidential and proprietary information and all rights
therein; (viii) computer programs, operating systems, applications, firmware and
other code, including all source code, object code, application programming
interfaces, data





--------------------------------------------------------------------------------





files, databases, protocols, specifications, and other documentation thereof;
(ix) rights of publicity; and (x) all other intellectual or industrial property
and proprietary rights.
“JSC” has the meaning set forth in Section 10.1 of the Agreement.
“Know-How” means any proprietary data, results, material(s), and nonpublic
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
inventions, discoveries, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports and plans, market research,
expertise (including experts’ information), test data (including
pharmacological, biological, chemical, biochemical, toxicological, preclinical
and clinical test data), analytical and quality control data, stability data,
other study data and procedures.
“Laws” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority or Regulatory Authority.
“Lead-Time” means the number of days it will take, on average, for MD Anderson
to perform the Services to create a Deliverable that is released for Delivery,
including Manufacturing and testing all Deliverables.
“LEIE” has the meaning set forth in Section 8.7 of the Agreement.
“Liabilities” means liabilities, obligations, or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured, or otherwise.
“Losses” means any and all claims, losses, damages, Liabilities, deficiencies,
Actions, judgments, interest, awards, penalties, fines, costs (including court
costs and costs of appeal), expenses of whatever kind (including, without
limitation, reasonable costs of investigation defense, reasonable accountants’,
attorneys’ and similar fees, the cost of enforcing any right to indemnification
hereunder, interest accrued on late indemnification payments and the cost of
pursuing any insurance providers) or diminution in value incurred or suffered by
an indemnitee, whether or not involving a third party claim; provided, however,
that “Losses” shall not include punitive damages, except to the extent actually
awarded to a Governmental Authority or other third party, or related to
criminal, intentional, fraudulent or willful misconduct.
“Manufacture” or “Manufacturing” means all activities, whether performed by a
Party or a Third Party designee of a Party, related to the manufacturing of a
product or Deliverable, or any ingredient thereof, including manufacturing for
clinical use or commercial sale, formulation, filling and finishing activities,
in process and product testing, release of product, quality assurance activities
related to manufacturing and release of product, handling and storage of product
and ongoing stability tests, initial product packaging (but not labeling or
packaging for shipping), and regulatory activities related to any of the
foregoing.
“Master Batch Records” has the meaning set forth in the QAA.
“Marketing Authorization” means an approval and authorization, including any
renewals thereof, of the applicable Regulatory Authority necessary for the
Manufacture, packaging, marketing, storage, import, export, transport,
distribution, sale and use of a pharmaceutical or biologic product in any
country.
“Materials” means all materials and technology required or necessary to create
or Manufacture the Deliverables in accordance with a Work Order, including Raw
Materials, cell banks, reagents and any materials described in a Work Order.
“MD Anderson” has the meaning set forth in the preamble of the Agreement and the
Additional Terms.
“MD Anderson Arising IP” has the meaning set forth in Section 9.6.C of the
Agreement.
“MD Anderson Indemnitees” has the meaning set forth in Section 8.12.A of the
Agreement.
“Members” has the meaning set forth in Section 10.1 of the Agreement.
“Non-Conforming Product” means any Deliverable that does not meet the
Specifications.
“Notice of Termination” has the meaning set forth in Section 6.2 of the
Agreement.
“Patient Lot” has the meaning set forth in Section 2.2 of the Agreement.
“Party” or “Parties” has the meaning set forth in the preamble of the Agreement.





--------------------------------------------------------------------------------





“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Person-In-Plant” or “PIP” has the meaning set forth in Section 5.3.B of the
Agreement.
“PHI” has the meaning set forth in Section 8.4 of the Agreement.
“Process Inherent Issue” means characteristics of the Existing Process or
Specifications which negatively affect the Manufacturing process, consistent
with historical production rates (if applicable), which are not the result of
either Party’s negligent or willful act or omission.
“Quality Assurance Agreement” or “QAA” means a detailed document specifying the
quality and regulatory procedures and responsibilities of the Parties with
respect to the Manufacture of Deliverables. The QAA attached as Exhibit C is
specific for the Patient Lots, entered into pursuant to Section 5.1 of the
Agreement by and between MD Anderson and Bellicum. All references to Quality
Agreement herein shall refer to the Quality Agreement in effect at the time of
the Manufacture of the applicable Deliverable.
“Raw Materials” has the meaning set forth in the QAA.
“Release Package” has the meaning set forth in the QAA.
“Receiving Party” has the meaning set forth in Section 9.2 of the Agreement.
“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or regulatory jurisdiction, including (i) in
the U.S., the FDA, and (ii) in the EU, the EMA, the European Commission and
relevant national medicines regulatory authorities.
“Representatives” means, with respect to any Person (and its Affiliates), any
and all Regents, directors, officers, full-time employees, part-time employees,
temporary workers, subcontractors, consultants, agents, permitted sublicensees
(if any) and legal, technical, and business advisors.
“Reprocess” or “Reprocessing” means introducing a Deliverable back into, and
repeating appropriate manipulation steps that are part of, the established
Specifications or Manufacturing process.
“SAM” has the meaning set forth in Section 8.7 of the Agreement.
“Services” means the services to be performed MD Anderson as described in this
Agreement and in a mutually agreed upon and executed Work Order.
“Supply Interruption” has the meaning set forth in Section 4.2 of the Agreement.
“Supply Failure” has the meaning set forth in Section 4.2 of the Agreement.
“Specifications” shall mean all criteria and instructions relating to the
Services including description of all Materials, instructions for performing the
Services, description of Deliverables, processes to Manufacture, test, and
release Deliverables, handling and storage requirements of all Materials and
Deliverables, approved suppliers of Materials (as applicable), process flow
diagrams, formulas, master formulas, analytical and testing procedures,
in-process control and release tests for the Deliverables, artwork (as
applicable), and release, packaging, storage, labeling and other processes
relating to the Materials provided by Bellicum to MD Anderson.
“Storage Guidelines” means those procedures, methods and conditions for
preserving, monitoring and storing all Materials, Raw Materials and Patient
Lots, as set forth in the QAA or as otherwise mutually agreed to in writing by
the Parties.
“System” has the meaning set forth in the preamble of the Agreement.
“Term” has the meaning set forth in Section 6.1 of the Agreement.
“Termination Date” has the meaning set forth in Section 6.2 of the Agreement.
“Third Party” means any Person other than the Parties.
“Work Orders” has the meaning set forth in Section 1.1 of the Agreement.





--------------------------------------------------------------------------------





“Work Order Termination Date” has the meaning set forth in Section 6.4 of the
Agreement.







--------------------------------------------------------------------------------





EXHIBIT G
Form of Work Order #1
[***]







--------------------------------------------------------------------------------





EXHIBIT H
Description of Sublease Agreement
[***]







--------------------------------------------------------------------------------





EXHIBIT I
Agreed Public Announcement
[***]







--------------------------------------------------------------------------------





EXHIBIT J
Form of Consent to Assignment
[***]









